Exhibit 10.1

 

[g240831kg01i001.jpg]

SD\1364062.1 CERTAIN MATERIAL (INDICATED BY AN ASTERISK [***]) HAS BEEN OMITTED
FROM THIS DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
AWARD/CONTRACT 1. This Contract Is A Rated Order Under DPAS (15 CFR 700) Rating
DOA2 Page Of Pages 1 72 2. Contract (Proc. Inst. Ident.) No. W31P4Q-12-C-0263 3.
Effective Date 30 AUG 2012 4. Requisition/Purchase Request/Project No. SEE
SCHEDULE 5. Issued By Code W31P4Q 6. Administered By (If Other Than Item 5) Code
S0512A ARMT CONTRACTING COMMAMD-REDSTONE CCAM-TM-C WILFREDO RODRIGUEZ (256)
955-9409 REDSTONE ARSENAL AL 35890-5200 WS: TCM 2 DCMA LOS ANGELES 16111 FLOWER
STREET BUILDING: 10; FLOOR: 2 SEPULVEDA CA 91343 e-mail address:
WLFREDO.RODRIGUEZ@US.ARMY.MIL SCD B PAS NONE ADP PT HQ0339 7. Name And Address
Of Contractor (No., Street, City, County, State and Zip Code) 8. Delivery FOB
Origin Other (See Below) 9. Discount For Prompt Payment AEROVIRONMENT, INC. 181
W HUNTINGTON DR STE 202 MONROVIA, CA 91016-1456 TYPE BUSINESS: Other Small
Business Performing in U.S. Code 60107 Facility Code 10. Submit Invoices (4
Copies Unless Otherwise Specified) To The Address Shown In: Item 12 11. Ship
To/Mark For Code 12. Payment Will Be Made By Code HQ0339 SEE SCHEDULE
DFAS-COLUMBUS CENTER DFAS-CO WEST ENTITLEMENT OPERATIONS P.O. BOX 182381
COLUMBUS, OH 43218-2301 13. Authority For Using Other Than Full And Open
Competition: 10 U.S.C. 2304(c)(1 ) 41 U.S.C. 253(c)( ) 14. Accounting And
Appropriation Data See Section G 15A. Item No. 15B. Supplies/Services 15C.
Quantity 15D. Unit 15E. Unit Price 15F. Amount SEE SCHEULE CONTRACT TYPE:
Firm-Fixed-Price Cost-Plus-Fixed-Fee Contract Expiration Date: 2014SEP20 15G.
Total Amount Of Contract $5,832,507.00 16. Table Of Contents (X) Sec.
Description Page(s) (X) Sec. Description Page(s) Part I – The Schedule Part II –
Contract Clauses X A Solicitation/Contract Form 1 X I Contract Clauses 52 X B
Supplies or Services and Prices/Costs 2 Part III – List of Documents, Exhibits,
And Other Attachments X C Description/Specs./Work Statement 29 X J List of
Attachments 72 X D Packaging and Marking 36 Part IV – Representations And
Instructions X E Inspection and Acceptance 37 X F Deliveries or Performance 38 K
Representations, Certifications, and Other Statements of Offerors X G Contract
Administration Data 42 L Instrs., Conds., and Notices to Offerors X H Special
Contract Requirements 45 M Evaluation Factors for Award Contracting Officer Will
Complete Item 17 (Sealed-Bid or Negotiated Procurement) Or 18 (Sealed-Bid
Procurement) As Applicable 17. Contractor’s Negotiated Agreement (Contractor Is
required to sign this document and return 2 signed copies to issuing office.)
Contractor agrees to furnish and deliver all items or perform all the services
set forth or otherwise identified above and on any continuation sheets for the
consideration stated herein. The rights and obligations of the parties to this
contract shall be subject to and governed by the following documents: (a) this
award/contract, (b) the solicitation, if any and (c) such provisions,
representations, certifications, and specifications, as are attached or
incorporated by reference herein. (Attachments are listed herein). 18. Award
(Contractor Is not required to sign this document.) Your offer on Solicitation
Number _________________________, including the additions or changes made by you
which additions or changes are set forth in full above, is hereby accepted as to
the items listed above and on any continuation sheets. This award consummates
the contract which consists of the following documents: (a) the Government’s
solicitation and your offer, and (b) this award/contract. No further contractual
document is necessary. (Block 18 should be checked only when awarding a
sealed-bid contract.) 19A. Name And Title Of Signer (Type Or Print) [***]
CONTRACT DIRECTOR, TAS 20A. Name Of Contracting Officer COLLEEN RODRIGUEZ
COLLEEN.RODRIGUEZ.ARMY.MIL (256) 8942-6110 19B. Name of Contractor By: [***]
(Signature of person authorized to sign) 19C. Date Signed 8/30/12 20B. United
States Of America By: /SIGNED/________________________ (Signature of Contracting
Officer) 20C. Date Signed 30 Aug 2012 AUTHORIZED FOR LOCAL REPRODUCTION Preview
edition is NOT usable Standard Form 26 (Rev.4/2008) Prescribed by GSA – FAR (48
CFR) 53.21 4(a) KIND OF CONTRACT: Other [***] Certain information on this page
has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions.

 


[g240831kg01i002.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD Page 2 of 72 Name of Offeror or Contractor:
AEROVIRONMENT, INC. [***] Certain information on this page has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. SD\1364062.1
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT SECTION B - SUPPLIES
OR SERVICES AND PRICES/COSTS 0001 PART NO. 62883 NSN: 9999-99-999-9999 0001AA
BLOCK 10 AUR 2/LAUNCHER [***] EA $ [***] $ [***] CLIN CONTRACT TYPE:
Firm-Fixed-Price NOUN: PART NO. 62883 PRON: CW1LRD0151 PRON AMD: 03 ACRN: AA AMS
CD: 27380278J5L PSC: 1410 Packaging and Marking Inspection and Acceptance
INSPECTION: ORIGIN ACCEPTANCE: Origin Deliveries or Performance DOC SUPPL REL CD
MILSTRIP ADDR SIG CD MARK FOR TP CD 001 W80FLT2127E203 FB4497 J 2 DEL REL CD
QUANTITY DEL DATE 001 [***] [***] FOB POINT: Destination SHIP TO: (FB4497)
FB4497 436 LRS LGRSP CP 302 677 5002 639 EVREUX ST DOVER AFB, DE, 19902-5139
0001AB BLOCK 10 AUR W/LAUNCHER [***] EA $ [***] $ [***] CLIN CONTRACT TYPE:
Firm-Fixed-Price NOUN: PART NO. 62883 PRON: CW1LRDO251 PRON AMD: 03 ACRN: AA AMS
CD: 27380278J5L PSC: 1410 Packing and Marking

 


[g240831kg01i003.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD Page 3 of 72 Name of Offeror or Contractor:
AEROVIRONMENT, INC. [***] Certain information on this page has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. SD\1364062.1
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT Inspection and
Acceptance INSPECTION: ORIGIN ACCEPTANCE: Origin Deliveries or Performance DOC
SUPPL REL CD MILSTRIP ADDR SIG CD MARK FOR TP CD 001 W80FLT2127E204 FB4497 J 2
DEL REL CD QUANTITY DEL DATE 001 [***] [***] FOB POINT: Destination SHIP TO:
(FB4497) FB4497 436 LRS LGRSP CP 302 677 5002 639 EVREUX ST DOVER AFB, DE,
19902-5139 0001AC GCU W/TOUGHBOOK/FALCON VIEW SOFTWARE [***] EA $ [***] $ [***]
CLIN CONTRACT TYPE: Firm-Fixed-Price NOUN: PART NO. 68125 PRON: CW1LRD0351 PRON
AMD: 03 ACRN: AA AMS CD: 27380278J5L PSC: 1410 Packaging and Marking Inspection
and Acceptance INSPECTION: ORIGIN ACCEPTANCE: Origin Deliveries or Performance
DOC SUPPL REL CD MILSTRIP ADDR SIG CD MARK FOR TP CD 001 W80FLT2127E205 W5J9KB J
2 DEL REL CD QUANTITY DEL DATE 001 [***] [***] FOB POINT: Destination SHIP TO:
(W5J9KB) SR WOWF USAG REDSTONE ARSENAL AWCF SARSS1 COTTONWOOD ROAD BLDG 8022
REDSTONE ARSENAL, AL, 35898-5000

 


[g240831kg01i004.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD Page 4 of 72 Name of Offeror or Contractor:
AEROVIRONMENT, INC. [***] Certain information on this page has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. SD\1364062.1
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT 0001AD BLOCK 10
TRAINING SIMULATOR (SPARE) [***] EA $ [***] $ [***] CLIN CONTRACT TYPE:
Firm-Fixed-Price NOUN: PART NO. 68129 PRON: CW1LRD0451 PRON AMD: 02 ACRN: AA AMS
CD: 27380278J5L PSC: 1410 Packaging and Marking Inspection and Acceptance
INSPECTION: ORIGIN ACCEPTANCE: Origin Deliveries or Performance DOC SUPPL REL CD
MILSTRIP ADDR SIG CD MARK FOR TP CD 001 W80FLT2127E206 WSJ9KB J 2 DEL REL CD
QUANTITY DEL DATE 001 [***] [***] FOB POINT: Destination SHIP TO: (W5J9KB) SR
WOWF USAG REDSTONE ARSENAL AMCF SARSS1 COTTONWOOD ROAD BLDG 8022 REDSTONE
ARSENAL, AL, 35898-5000 0001AE CATCH NET [***] EA $ [***] $ [***] CLIN CONTRACT
TYPE: Firm-Fixed-Price NOUN: PART NO. 68017 PRON: CW1LRD0551 PRON AMD: 02 ACRN:
AA AMS CD: 27380278J5L PSC: 1410 Packaging and Marking Inspection and Acceptance
INSPECTION: ORIGIN ACCEPTANCE: Origin Deliveries or Performance DOC SUPPL REL CD
MILSTRIP ADDR SIG CD MARK FOR TP CD 001 W80FLT2127E207 WSJ9KB J 2 DEL REL CD
QUANTITY DEL DATE

 


[g240831kg01i005.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD Page 5 of 72 Name of Offeror or Contractor:
AEROVIRONMENT, INC. [***] Certain information on this page has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. SD\1364062.1
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT 001 [***] [***] FOB
POINT: Destination SHIP TO: (W5J9KB) SR WOWF USAG REDSTONE ARSENAL AWCF SARSS1
COTTONWOOD ROAD BLDG 8022 REDSTONE ARSENAL, AL, 35898-5000 0001AF PROGRAM
MANAGEMENT – SYSTEM TESTING [***] LO $ [***] CLIN CONTRACT TYPE:
Cost-Plus-Fixed-Fee NOUN: Program Management PRON: CW1LRD0651 PRON AMD: 03 ACRN:
AA AMS CD: 27380278J5L PSC: 1410 $ [***] = COST [***] = FEE $ [***] = TOTAL CPFF
ONE LOT CONSISTS OF PROGRAM MANAGEMENT AND REPORTING TASKS REQUIRED TO
SUCCESSFULLY EXECUTE SYSTEM TESTING. (End of narrative B001) Inspection and
Acceptance INSPECTION: Certificate of Conformance ACCEPTANCE: Destination
Deliveries or Performance DLVR SCH PERF COMPL REL CD QUANTITY DATE 001 [***]
[***] $ [***] 0002 PART NO. 66024 NSN: 9999-99-999-9999 0002AA BLOCK 10 INSERT
TRAINING VEHICLE W/LAUNCHER [***] EA $ [***] $ [***]

 


[g240831kg01i006.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD Page 6 of 72 Name of Offeror or Contractor:
AEROVIRONMENT, INC. [***] Certain information on this page has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. SD\1364062.1
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT CLIN CONTRACT TYPE:
Firm-Fixed-Price NOUN: PART NO. 66024 PRON: CW2LPA0251 PRON AMD: 03 ACRN: AB
PSC: 1410 CUSTOMER ORDER NO: MIPRPR10143931 Packaging and Marking Inspection and
Acceptance INSPECTION: ORIGIN ACCEPTANCE: Origin Deliveries or Performance DOC
SUPPL REL CD MILSTRIP ADDR SIG CD MARK FOR TP CD 001 W80FLT2127E215 W5J9KB J 2
DEL REL CD QUANTITY DEL DATE 001 [***] [***] FOB POINT: Destination SHIP TO:
(W5J9KB) SR WOWF USAG REDSTONE ARSENAL AWCF SARSS1 COTTONWOOD ROAD BLDG 8022
REDSTONE ARSENAL, AL, 35898-5000 0002AB BLOCK 10 SOFT TACTICAL LAUNCHER [***] EA
$ [***] $ [***] CLIN CONTRACT TYPE: Firm-Fixed-Price NOUN: PART NO. 68014 PRON:
CW2LPA0351 PRON AMD: 03 ACRN: AB PSC: 1410 CUSTOMER ORDER NO: MIPRPR10143931
Packing and Marking Inspection and Acceptance INSPECTION: ORIGIN ACCEPTANCE:
Origin Deliveries or Performance DOC SUPPL REL CD MILSTRIP ADDR SIG CD MARK FOR
TP CD 001 W80FLT2127E216 W5J9KB J 2 DEL REL CD QUANTITY DEL DATE 001 [***] [***]
FOB POINT: Destination

 


[g240831kg01i007.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD Page 7 of 72 Name of Offeror or Contractor:
AEROVIRONMENT, INC. [***] Certain information on this page has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. SD\1364062.1
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT SHIP TO: (W5J9KB) SR
WOWF USAG REDSTONE ARSENAL AWCF SARSS1 COTTONWOOD ROAD BLDG 8022 REDSTONE
ARSENAL, AL, 35898-5000 0002AC CATCH NET [***] EA $ [***] $ [***] CLIN CONTRACT
TYPE: Firm-Fixed-Price NOUN: PART NO. 68017 PRON: CW2LPA0151 PRON AMD: 02 ACRN:
AB PSC: 1410 CUSTOMER ORDER NO: MIPRPR10143931 Packing and Marking Inspection
and Acceptance INSPECTION: ORIGIN ACCEPTANCE: Origin Deliveries or Performance
DOC SUPPL REL CD MILSTRIP ADDR SIG CD MARK FOR TP CD 001 W80FLT2127E208 W5J9KB J
2 DEL REL CD QUANTITY DEL DATE 001 [***] [***] FOB POINT: Destination SHIP TO:
(W5J9KB) SR WOWF USAG REDSTONE ARSENAL AWCF SARSS1 COTTONWOOD ROAD BLDG 8022
REDSTONE ARSENAL, AL, 35898-5000 0002AD PROGRAM MANAGEMENT – TRAINING & FIELDING
[***] LO $ [***] CLIN CONTRACT TYPE: Cost-Plus- Fixed-Fee NOUN: Program
Management PRON: CW2LPA0951 PRON AMD: 02 ACRN: AB PSC: 1410 CUSTOMER ORDER NO:
MIPRPR10143931 $ [***] = COST

 


[g240831kg01i008.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD Page 8 of 72 Name of Offeror or Contractor:
AEROVIRONMENT, INC. [***] Certain information on this page has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. SD\1364062.1
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT [***] = FEE $ [***] =
TOTAL CPFF [***] (End of narrative B001) Inspection and Acceptance INSPECTION:
Certificate of Conformance ACCEPTANCE: Destination Deliveries or Performance
DLVR SCH PERF COMPL REL CD QUANTITY DATE 001 [***] [***] $ [***] 0003 PART NO.
68125 NSN: 9999-99-999-9999 0003AA GCU W/TOUGHBOOK/FALCON VIEW SOFTWARE (SPARE)
[***] EA $ [***] $ [***] CLIN CONTRACT TYPE: Firm-Fixed-Price NOUN: PART NO.
628125 PRON: CW2LOM0251 PRON AMD: 02 ACRN: AC AMS CD: 11406300000 PSC: 1410
Packaging and Marking Inspection and Acceptance INSPECTION: ORIGIN ACCEPTANCE:
Origin Deliveries or Performance DOC SUPPL REL CD MILSTRIP ADDR SIG CD MARK FOR
TP CD 001 W80FLT2127E209 W5J9KB J 2 DEL REL CD QUANTITY DEL DATE 001 [***] [***]
FOB POINT: Destination SHIP TO: (W5J9KB) SR WOWF USAG REDSTONE ARSENAL

 


[g240831kg01i009.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD Page 9 of 72 Name of Offeror or Contractor:
AEROVIRONMENT, INC. [***] Certain information on this page has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. SD\1364062.1
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT AWCF SARSS1 COTTONWOOD
ROAD BLDG 8022 REDSTONE ARSENAL, AL, 35898-5000 0003AB BLOCK 10 TRAINING
SIMULATOR (SPARE) [***] EA $ [***] $ [***] CLIN CONTRACT TYPE: Firm-Fixed-Price
NOUN: PART NO. 68129 PRON: CW2LOM0351 PRON AMD: 02 ACRN: AC AMS CD: 11406300000
PSC: 1410 Packaging and Marking Inspection and Acceptance INSPECTION: ORIGIN
ACCEPTANCE: Origin Deliveries or Performance DOC SUPPL REL CD MILSTRIP ADDR SIG
CD MARK FOR TP CD 001 W80FLT2127E210 W5J9KB J 2 DEL REL CD QUANTITY DEL DATE 001
[***] [***] FOB POINT: Destination SHIP TO: (W5J9KB) SR WOWF USAG REDSTONE
ARSENAL AWCF SARSS1 COTTONWOOD ROAD BLDG 8022 REDSTONE ARSENAL, AL, 35898-5000
0003AC CATCH NET (SPARE) [***] EA $ [***] $ [***] CLIN CONTRACT TYPE:
Firm-Fixed-Price NOUN: PART NO. 68017 PRON: CW2LOM0451 PRON AMD: 02 ACRN: AC AMS
CD: 11406300000 PSC: 1410 Packaging and Marking Inspection and Acceptance

 


[g240831kg01i010.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD Page 10 of 72 Name of Offeror or Contractor:
AEROVIRONMENT, INC. [***] Certain information on this page has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. SD\1364062.1
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT INSPECTION: ORIGIN
ACCEPTANCE: Origin Deliveries or Performance DOC SUPPL REL CD MILSTRIP ADDR SIG
CD MARK FOR TP CD 001 W80FLT2127E211 W5J9KB J 2 DEL REL CD QUANTITY DEL DATE 001
[***] [***] FOB POINT: Destination SHIP TO: (W5J9KB) SR WOWF USAG REDSTONE
ARSENAL AWCF SARSS1 COTTONWOOD ROAD BLDG 8022 REDSTONE ARSENAL, AL, 35898-5000
0003AD BLOCK 10 REFURB TEST/ALIGNMENT KIT (SPARE) [***] EA $ [***] $ [***] CLIN
CONTRACT TYPE: Firm-Fixed-Price NOUN: PART NO. 68018 PRON: CW2LOM0551 PRON AMD:
02 ACRN: AC AMS CD: 11406300000 PSC: 1410 Packing and Marking Inspection and
Acceptance INSPECTION: ORIGIN ACCEPTANCE: Origin Deliveries or Performance DOC
SUPPL REL CD MILSTRIP ADDR SIG CD MARK FOR TP CD 001 W80FLT2127E212 W5J9KB J 2
DEL REL CD QUANTITY DEL DATE 001 [***] [***] FOB POINT: Destination SHIP TO:
(W5J9KB) SR WOWF USAG REDSTONE ARSENAL AWCF SARSS1 COTTONWOOD ROAD BLDG 8022
REDSTONE ARSENAL, AL, 35898-5000

 


[g240831kg01i011.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD Page 11 of 72 Name of Offeror or Contractor:
AEROVIRONMENT, INC. [***] Certain information on this page has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. SD\1364062.1
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT 0003AE SWITCHBLADE
REFURBISHMENT PARTS KIT [***] EA $ [***] $ [***] CLIN CONTRACT TYPE:
Firm-Fixed-Price NOUN: PART NO. 68019 PRON: CW2LOM0651 PRON AMD: 02 ACRN: AD AMS
CD: 11406300000 PSC: 1410 Packing and Marking Inspection and Acceptance
INSPECTION: ORIGIN ACCEPTANCE: Origin Deliveries or Performance DOC SUPPL REL CD
MILSTRIP ADDR SIG CD MARK FOR TP CD 001 W80FLT2127E213 W5J9KB J 2 DEL REL CD
QUANTITY DEL DATE 001 [***] [***] FOB POINT: Destination SHIP TO: (W5J9KB) SR
WOWF USAG REDSTONE ARSENAL AWCF SARSS1 COTTONWOOD ROAD BLDG 8022 REDSTONE
ARSENAL, AL, 35898-5000 0003AF BLOCK 10 REFURBISHMENT PROCEDURES MANUAL [***] EA
$ [***] $ [***] CLIN CONTRACT TYPE: Firm-Fixed-Price NOUN: IAW ATTACHMENT 0001
PRON: CW2LOM0751 PRON AMD: 02 ACRN: AC AMS CD: 11406300000 PSC: 1410 Packaging
and Marking Inspection and Acceptance INSPECTION: ORIGIN ACCEPTANCE: Origin
Deliveries or Performance DOC SUPPL REL CD MILSTRIP ADDR SIG CD MARK FOR TP CD
001 W80FLT2127E214 WSJ9KB J 2 DEL REL CD QUANTITY DEL DATE 001 [***] [***]

 


[g240831kg01i012.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD Page 12 of 72 Name of Offeror or Contractor:
AEROVIRONMENT, INC. [***] Certain information on this page has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. SD\1364062.1
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT FOB POINT: Destination
SHIP TO: (W5J9KB) SR WOWF USAG REDSTONE ARSENAL AWCF SARSS1 COTTONWOOD ROAD BLDG
8022 REDSTONE ARSENAL, AL, 35898-5000 0003AG FSR SUPPORT [***] EA $ [***] CLIN
CONTRACT TYPE: Cost-Plus-Fixed-Fee NOUN: SWITCHBLADE FSR SUPP PRON: CW2LOM80851
PRON AMD: 03 ACRN: AC AMS CD: 11406300000 PSC: 1410 [***] NOTE: CONTRACTOR IS
NOT AUTHORIZED TO PROCEED TO PHASE II WITHOUT PRIOR WRITTEN DIRECTION FROM THE
CONTRACTING OFFICER (End of narrative B002) PHASE I FUNDING $ [***] = COST [***]
= FEE $ [***] = TOTAL CPFF PHASE II FUNDING $ [***] = COST [***] = FEE $ [***] =
TOTAL CPFF (End of narrative B001) Inspection and Acceptance INSPECTION:
Certificate of Conformance ACCEPTANCE: Destination Deliveries or Performance

 


[g240831kg01i013.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD Page 13 of 72 Name of Offeror or Contractor:
AEROVIRONMENT, INC. [***] Certain information on this page has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. SD\1364062.1
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT DLVR SCH PERF COMPL
REL CD QUANTITY DATE 001 [***] [***] $ [***] 0003AH BLOCK 10 REFURB
TEST/ALIGNMENT KIT (SPARE) [***] EA $ [***] $ [***] NOUN: PART NO. 68018 PSC:
1410 Packaging and Marking Inspection and Acceptance INSPECTION: ORIGIN
ACCEPTANCE: Origin Deliveries or Performance DOC SUPPL REL CD MILSTRIP ADDR SIG
CD MARK FOR TP CD 001 3 DEL REL CD QUANTITY DEL DATE 001 [***] [***] FOB POINT:
Destination SHIP TO: (W5J9KB) SR WOWF USAG REDSTONE ARSENAL AWCF SARSS1
COTTONWOOD ROAD BLDG 8022 REDSTONE ARSENAL, AL, 35898-5000 0003AJ PROGRAM
MANAGEMENT – THEATER LOGISTICS SUPPT [***] LO $ [***] CLIN CONTRACT TYPE:
Cost-Plus-Fixed-Fee NOUN: Program Management PRON: CW2LOM1251 PRON AMD: 02 ACRN:
AC AMS CD: 11406300000 PSC: 1410 $ [***] = COST [***] = FEE $ [***] = TOTAL CPFF
[***]

 


[g240831kg01i014.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD Page 14 of 72 Name of Offeror or Contractor:
AEROVIRONMENT, INC. [***] Certain information on this page has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. SD\1364062.1
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT (End of narrative
B001) Inspection and Acceptance INSPECTION: Certificate of Conformance
ACCEPTANCE: Destination Deliveries or Performance DLVR SCH PERF COMPL REL CD
QUANTITY DATE 001 [***] [***] $ [***] 0004 PART NO. 66024 NSN: 9999-99-999-9999
0004AA OPTION - BLK 10 INERT TRNG VEHI W/LAUNCHER [***] EA $ [***] $ [***] NOUN:
PART NO. 66024 PSC: 1410 THIS IS A FFP OPTION FOR [***] EACH BLOCK 10 INERT
TRAINING VEHICLE W/LAUNCHER. THIS IS AN INFORMATIONAL SLIN ONLY. (End of
narrative B001) Packaging and Marking Inspection and Acceptance INSPECTION:
ORIGIN ACCEPTANCE: Origin Deliveries or Performance DOC SUPPL REL CD MILSTRIP
ADDR SIG CD MARK FOR TP CD 001 DEL REL CD QUANTITY DEL DATE 001 [***] [***] FOB
POINT: Destination SHIP TO: (W5J9KB) SR WOWF USAG REDSTONE ARSENAL AWCF SARSS1

 


[g240831kg01i015.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD Page 15 of 72 Name of Offeror or Contractor:
AEROVIRONMENT, INC. [***] Certain information on this page has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. SD\1364062.1
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT COTTONWOOD ROAD BLDG
8022 REDSTONE ARSENAL, AL, 35898-5000 0004AB BLOCK 10 INERT TRAINING VEHICLE
W/LAUNCHER [***] EA $ [***] $ [***] CLIN CONTRACT TYPE: Firm-Fixed-Price NOUN:
PART NO. 66024 PRON: CW1LPA1351 PRON AMD: 01 ACRN: AE PSC: 1410 CUSTOMER ORDER
NO: 10230604 THIS IS A PARTIAL OPTION EXERCISE THERE [***] EACH OPTIONS
REMAINING (End of narrative B001) Packaging and Marking Inspection and
Acceptance INSPECTION: ORIGIN ACCEPTANCE: Origin Deliveries or Performance DOC
SUPPL REL CD MILSTRIP ADDR SIG CD MARK FOR TP CD 001 W80FLT2060E204 W5J9KB J 2
DEL REL CD QUANTITY DEL DATE 001 [***] [***] FOB POINT: Destination SHIP TO:
(W5J9KB) SR WOWF USAG REDSTONE ARSENAL AWCF SARSS1 COTTONWOOD ROAD BLDG 8022
REDSTONE ARSENAL, AL, 35898-5000 0004AC BLOCK 10 INERT TRAINING VEHICLE
W/LAUNCHER [***] EA $ [***] $ [***] CLIN CONTRACT TYPE: Firm-Fixed-Price NOUN:
PART NO. 66024 PRON: CW0LPA1151 PRON AMD: 01 ACRN: AF

 


[g240831kg01i016.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD Page 16 of 72 Name of Offeror or Contractor:
AEROVIRONMENT, INC. [***] Certain information on this page has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. SD\1364062.1
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT AMS CD: 53900017186
PSC: 1410 CUSTOMER ORDER NO: MIPR2LRFOJ9554 THIS IS A PARTIAL OPTION EXERCISE.
THERE [***] EACH OPTIONS REMAINING. (End of narrative B001) Packaging and
Marking Inspection and Acceptance INSPECTION: ORIGIN ACCEPTANCE: Origin
Deliveries or Performance DOC SUPPL REL CD MILSTRIP ADDR SIG CD MARK FOR TP CD
001 W80FLT2060E202 W5J9KB J 2 DEL REL CD QUANTITY DEL DATE 001 [***] [***] FOB
POINT: Destination SHIP TO: (W5J9KB) SR WOWF USAG REDSTONE ARSENAL AWCF SARSS1
COTTONWOOD ROAD BLDG 8022 REDSTONE ARSENAL, AL, 35898-5000 0004AD BLOCK 10 INERT
TRAINING VEHICLE W/LAUNCHER [***] EA $ [***] $ [***] CLIN CONTRACT TYPE:
Firm-Fixed-Price NOUN: PART NO. 66024 PRON: CW2LPA1251 PRON AMD: 03 ACRN: AG
PSC: 1410 CUSTOMER ORDER NO: 10230603 THIS IS A PARTIAL OPTION EXERCISE. THERE
[***] EACH OPTIONS REMAINING. (End of narrative B001) Packing and Marking
Inspection and Acceptance INSPECTION: ORIGIN ACCEPTANCE: Origin

 


[g240831kg01i017.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD Page 17 of 72 Name of Offeror or Contractor:
AEROVIRONMENT, INC. [***] Certain information on this page has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. SD\1364062.1
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT Deliveries or
Performance DOC SUPPL REL CD MILSTRIP ADDR SIG CD MARK FOR TP CD 001
W80FLT2060E203 W5J9KB J 2 DEL REL CD QUANTITY DEL DATE 001 [***] [***] FOB
POINT: Destination SHIP TO: (W5J9KB) SR WOWF USAG REDSTONE ARSENAL AWCF SARSS1
COTTONWOOD ROAD BLDG 8022 REDSTONE ARSENAL, AL, 35898-5000 0004AE BLOCK 10 INERT
TRAINING VEHICLE W/LAUNDER [***] EA $ [***] $ [***] CLIN CONTRACT TYPE:
Firm-Fixed-Price NOUN: PART NO. 66024 PRON: CW0LPA1051 PRON AMD: 01 ACRN: AF AMS
CD: 53900017184 PSC: 1410 CUSTOMER ORDER NO: MIPR2LRF0J9555 THIS IS A PARTIAL
OPTION EXERCISE THERE [***] EACH OPTIONS REMAINING (End of narrative B001)
Packaging and Marking Inspection and Acceptance INSPECTION: ORIGIN ACCEPTANCE:
Origin Deliveries or Performance DOC SUPPL REL CD MILSTRIP ADDR SIG CD MARK FOR
TP CD 001 W80FLT2060E201 W5J9KB J 2 DEL REL CD QUANTITY DEL DATE 001 [***] [***]
FOB POINT: Destination SHIP TO: (W5J9KB) SR WOWF USAG REDSTONE ARSENAL AWCF
SARSS1 COTTONWOOD ROAD BLDG 8022

 


[g240831kg01i018.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD Page 18 of 72 Name of Offeror or Contractor:
AEROVIRONMENT, INC. [***] Certain information on this page has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. SD\1364062.1
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT REDSTONE ARSENAL, AL,
35898-5000 0005 OPTION I - INERT TRAINING VEHICLE W/LAUNCHER See Range Pricing
$ [***] NOT TO EXCEED $ [***] NOUN: PART NO. 66024 PSC: 1410 PSC: 1410 Range
Quantifies FROM TO UNIT PRICE [***] [***] $ Packaging and Marking Inspection and
Acceptance INSPECTION: ORIGIN ACCEPTANCE: Origin Deliveries or Performance DOC
SUPPL REL CD MILSTRIP ADDR SIG CD MARK FOR TP CD 001 FOB POINT: Destination 0006
OPTION I – BLOCK 10 AUR W/LAUNCHER See Range Pricing $ [***] NOT TO EXCEED
$ [***] NOUN: PART NO. 62883 PSC: 1410 PSC: 1410 Range Quantifies FROM TO UNIT
PRICE [***] [***] $ Packaging and Marking Inspection and Acceptance INSPECTION:
ORIGIN ACCEPTANCE: Origin Deliveries or Performance DOC SUPPL REL CD MILSTRIP
ADDR SIG CD MARK FOR TP CD

 


[g240831kg01i019.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD Page 19 of 72 Name of Offeror or Contractor:
AEROVIRONMENT, INC. [***] Certain information on this page has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. SD\1364062.1
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT 001 FOB POINT:
Destination 0007 OPTION I – GUC W/TOUGHBOOK/FALCON VIEW See Range Pricing
$ [***] NOT TO EXCEED $ [***] NOUN: PART NO. 68125 PSC: 1410 PSC: 1410 Range
Quantifies FROM TO UNIT PRICE [***] [***] $ Packaging and Marking Inspection and
Acceptance INSPECTION: ORIGIN ACCEPTANCE: Origin Deliveries or Performance DOC
SUPPL REL CD MILSTRIP ADDR SIG CD MARK FOR TP CD 001 FOB POINT: Destination 0008
OPTION I – BLOCK 10 TRAINING SIMULATOR See Range Pricing $ [***] NOT TO EXCEED
$ [***] NOUN: PART NO. 68129 PSC: 1410 PSC: 1410 Range Quantifies FROM TO UNIT
PRICE [***] [***] $ Packaging and Marking Inspection and Acceptance INSPECTION:
ORIGIN ACCEPTANCE: Origin Deliveries or Performance DOC SUPPL REL CD MILSTRIP
ADDR SIG CD MARK FOR TP CD 001

 


[g240831kg01i020.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD Page 20 of 72 Name of Offeror or Contractor:
AEROVIRONMENT, INC. [***] Certain information on this page has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. SD\1364062.1
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT FOB POINT: Destination
0009 OPTION I – BLOCK 10 SOFT TACTICAL LAUNCHER See Range Pricing $ [***] NOT TO
EXCEED $ [***] NOUN: PART NO. 68014 PSC: 1410 PSC: 1410 Range Quantifies FROM TO
UNIT PRICE [***] [***] $ Packaging and Marking Inspection and Acceptance
INSPECTION: ORIGIN ACCEPTANCE: Origin Deliveries or Performance DOC SUPPL REL CD
MILSTRIP ADDR SIG CD MARK FOR TP CD 001 FOB POINT: Destination 0010 OPTION I –
CATCH NET See Range Pricing $ [***] NOT TO EXCEED $ [***] NOUN: PART NO. 68017
PSC: 1410 PSC: 1410 Range Quantifies FROM TO UNIT PRICE [***] [***] $ Packaging
and Marking Inspection and Acceptance INSPECTION: ORIGIN ACCEPTANCE: Origin
Deliveries or Performance DOC SUPPL REL CD MILSTRIP ADDR SIG CD MARK FOR TP CD
001

 


[g240831kg01i021.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD Page 21 of 72 Name of Offeror or Contractor:
AEROVIRONMENT, INC. [***] Certain information on this page has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. SD\1364062.1
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT FOB POINT: Destination
0011 OPTION I – BATTERY CHARGER See Range Pricing $ [***] NOT TO EXCEED $ [***]
NOUN: PART NO. 68022 PSC: 1410 PSC: 1410 Range Quantifies FROM TO UNIT PRICE
[***] [***] $ Packaging and Marking Inspection and Acceptance INSPECTION: ORIGIN
ACCEPTANCE: Origin Deliveries or Performance DOC SUPPL REL CD MILSTRIP ADDR SIG
CD MARK FOR TP CD 001 FOB POINT: Destination 0012 OPTION I – PER SUPPORT [***]
LO $ [***] NOT TO EXCEED $ [***] NOUN: IAW ATTACHMENT 0001/PARA 3.2 PSC: 1410
PSC: 1410 [***] (End of narrative B001) Inspection and Acceptance INSPECTION:
Certificate of Conformance ACCEPTANCE: Destination Deliveries or Performance DEL
REL CD QUANTITY DATE AFTER AWARD 001 [***] [***]

 


[g240831kg01i022.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD Page 22 of 72 Name of Offeror or Contractor:
AEROVIRONMENT, INC. [***] Certain information on this page has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. SD\1364062.1
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT 0013 OPTION I –
TRAINING & REFURBISHMENT [***] LO $ [***] NOT TO EXCEED $ [***] NOUN: IAW
ATTACHMENT 0001/PARA 3.4.2 PSC: 1410 PSC: 1410 [***] (End of narrative B001)
Inspection and Acceptance INSPECTION: Certificate of Conformance ACCEPTANCE:
Destination Deliveries or Performance DEL REL CD QUANTITY DATE AFTER AWARD 001
[***] [***] 0014 OPTION I – FLIGHT TEST SUPPORT [***] LO $ [***] NOT TO EXCEED
$ [***] NOUN: IAW ATTACHMENT 0001/PARA 3.3 PSC: 1410 PSC: 1410 [***] (End of
narrative B001) Inspection and Acceptance INSPECTION: Certificate of Conformance
ACCEPTANCE: Destination Deliveries or Performance DEL REL CD QUANTITY DATE AFTER
AWARD 001 [***] [***]

 


[g240831kg01i023.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD Page 23 of 72 Name of Offeror or Contractor:
AEROVIRONMENT, INC. [***] Certain information on this page has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. SD\1364062.1
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT 0015 OPTION I –
TRAINING & REFURBISHMENT [***] LO $ [***] NOT TO EXCEED $ [***] NOUN: IAW
ATTACHMENT 0001/PARA 5.0 PSC: 1410 PSC: 1410 ONE LOT CONSISTS OF FAILURE
ANALYSIS PERFORMED ON HARDWARE FAILURE FOR ALL ITEMS IN THE CONTRACT. (End of
narrative B001) Inspection and Acceptance INSPECTION: Certificate of Conformance
ACCEPTANCE: Destination Deliveries or Performance DEL REL CD QUANTITY DATE AFTER
AWARD 001 [***] [***] 0016 OPTION II – BLOCK 10 AUR W/LAUNCHER See Range Pricing
$ [***] NOT TO EXCEED $ [***] NOUN: PART NO. 62883 PSC: 1410 PSC: 1410 Range
Quantifies FROM TO UNIT PRICE [***] [***] $ Packaging and Marking Inspection and
Acceptance INSPECTION: ORIGIN ACCEPTANCE: Origin Deliveries or Performance DOC
SUPPL REL CD MILSTRIP ADDR SIG CD MARK FOR TP CD 001 FOB POINT: Destination 0017
OPTION II – GCU W/THOUGHBOOK/FALCON VIEW See Range Pricing $ [***]

 


[g240831kg01i024.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD Page 24 of 72 Name of Offeror or Contractor:
AEROVIRONMENT, INC. [***] Certain information on this page has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. SD\1364062.1
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT NOT TO EXCEED $ [***]
NOUN: PART NO. 68125 PSC: 1410 PSC: 1410 Range Quantifies FROM TO UNIT PRICE
[***] [***] $ Packaging and Marking Inspection and Acceptance INSPECTION: ORIGIN
ACCEPTANCE: Origin Deliveries or Performance DOC SUPPL REL CD MILSTRIP ADDR SIG
CD MARK FOR TP CD 001 FOB POINT: Destination 0018 OPTION II – BLK 10 INSERT TRNG
VECH W/LAUNCHER See Range Pricing $ [***] NOT TO EXCEED $ [***] NOUN: PART NO.
66024 PSC: 1410 PSC: 1410 Range Quantifies FROM TO UNIT PRICE [***] [***]
$ Packaging and Marking Inspection and Acceptance INSPECTION: ORIGIN ACCEPTANCE:
Origin Deliveries or Performance DOC SUPPL REL CD MILSTRIP ADDR SIG CD MARK FOR
TP CD 001 FOB POINT: Destination 0019 OPTION II – BLOCK 10 TRAINING SIMULATOR
See Range Pricing $ [***] NOT TO EXCEED $ [***]

 


[g240831kg01i025.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD Page 25 of 72 Name of Offeror or Contractor:
AEROVIRONMENT, INC. [***] Certain information on this page has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. SD\1364062.1
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT NOUN: PART NO. 68129
PSC: 1410 PSC: 1410 Range Quantifies FROM TO UNIT PRICE [***] [***] $ Packaging
and Marking Inspection and Acceptance INSPECTION: ORIGIN ACCEPTANCE: Origin
Deliveries or Performance DOC SUPPL REL CD MILSTRIP ADDR SIG CD MARK FOR TP CD
001 FOB POINT: Destination 0020 OPTION II – BLK 10 SOFT TACTICAL LAUNCHER See
Range Pricing $ [***] NOT TO EXCEED $ [***] NOUN: PART NO. 68014 PSC: 1410 PSC:
1410 Range Quantifies FROM TO UNIT PRICE [***] [***] $ Packaging and Marking
Inspection and Acceptance INSPECTION: Origin ACCEPTANCE: Origin Deliveries or
Performance DOC SUPPL REL CD MILSTRIP ADDR SIG CD MARK FOR TP CD 001 FOB POINT:
Destination 0021 OPTION II – CATCH NET See Range Pricing $ [***] NOT TO EXCEED
$ [***]

 


[g240831kg01i026.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD Page 26 of 72 Name of Offeror or Contractor:
AEROVIRONMENT, INC. [***] Certain information on this page has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. SD\1364062.1
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT NOUN: PART NO. 68017
PSC: 1410 PSC: 1410 Range Quantifies FROM TO UNIT PRICE [***] [***] $ Packaging
and Marking Inspection and Acceptance INSPECTION: ORIGIN ACCEPTANCE: Origin
Deliveries or Performance DOC SUPPL REL CD MILSTRIP ADDR SIG CD MARK FOR TP CD
001 FOB POINT: Destination 0022 OPTION II – BATTERY CHARGER See Range Pricing
$ [***] NOT TO EXCEED $ [***] NOUN: PART NO. 68022 PSC: 1410 PSC: 1410 Range
Quantifies FROM TO UNIT PRICE [***] [***] $ Packaging and Marking Inspection and
Acceptance INSPECTION: Origin ACCEPTANCE: Origin Deliveries or Performance DOC
SUPPL REL CD MILSTRIP ADDR SIG CD MARK FOR TP CD 001 FOB POINT: Destination 0023
OPTION II – TRAINING & REFURBISHMENT 1 LO $ [***] NOT TO EXCEED $ [***]

 


[g240831kg01i027.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD Page 27 of 72 Name of Offeror or Contractor:
AEROVIRONMENT, INC. [***] Certain information on this page has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. SD\1364062.1
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT NOUN: IAW ATTACHMENT
0001/PARA 3.4.3 PSC: 1410 PSC: 1410 [***] (End of narrative B001) Inspection and
Acceptance INSPECTION: Certificate of Conformance ACCEPTANCE: Destination
Deliveries or Performance DEL REL CD QUANTITY DATE AFTER AWARD 001 [***] [***]
0024 OPTION II – FLIGHT TEST SUPPORT [***] LO $ [***] NOT TO EXCEED $ [***]
NOUN: IAW ATTACHMENT 0001/PARA 3.3 PSC: 1410 PSC: 1410 [***] (End of narrative
B001) Inspection and Acceptance INSPECTION: Certificate of Conformance
ACCEPTANCE: Destination Deliveries or Performance DEL REL CD QUANTITY DATE AFTER
AWARD 001 [***] [***] 0025 OPTION II – FAILURE ANALYSIS [***] LO $ [***] NOT TO
EXCEED $ [***] NOUN: IAW ATTACHMENT 0001/PARA 5.0

 


[g240831kg01i028.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD Page 28 of 72 Name of Offeror or Contractor:
AEROVIRONMENT, INC. [***] Certain information on this page has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. SD\1364062.1
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT PSC: 1410 PSC: 1410
ONE LOT CONSISTS OF FAILURE ANALYSIS PERFORMED ON HARDWARE FAILURES FOR ALL
ITEMS IN THE CONTRACT. (End of narrative B001) Inspection and Acceptance
INSPECTION: Certificate of Conformance ACCEPTANCE: Destination Deliveries or
Performance DEL REL CD QUANTITY DATE AFTER AWARD 001 [***] [***] 0026 DATA ITEM
[***] LO $ [***] $ [***] NOUN: IAW DD FORM 1423 Inspection and Acceptance
INSPECTION: Destination ACCEPTANCE: Destination

 


[g240831kg03i001.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD Page 29 of 72 Name of Offeror or Contractor:
AEROVIRONMENT, INC. SECTION C - DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
Regulatory Cite Title Date C-1 952-222-0001 PROHIBITION AGAINST HUMAN
TRAFFICKING, INHUMANE LIVING CONDITIONS, AUG/2011 (C3) AND WITHHOLDING OF
EMPLOYEE PASSPORTS (a) All contractors (contractors refers to both prime
contractors and all subcontractors at all tiers) are reminded of the prohibition
contained in Title 18, United States Code, Section 1592, against knowingly
destroying, concealing, removing, confiscating, or processing any actual or
purported passport or other immigration document, or any other actual or
purported government identification document, of another person, to prevent or
restrict or to attempt to prevent or restrict, without lawful authority, the
persons liberty to move or travel, in order to maintain the labor or services of
that person. (b) Contractors are also required to comply with the following
provisions: (1) Contractors shall only hold employee passports and other
identification documents discussed above for the shortest period of time
reasonable for administrative processing purposes. (2) Contractors shall provide
all employees with a signed copy of their employment contract, in English as
well as the employees native language, that defines the terms of their
employment/compensation. (3) Contractors shall not utilize unlicensed recruiting
firms or firms that charge illegal recruiting fees. (4) Contractors shall be
required to provide adequate living conditions (sanitation, health, safety,
living space) for their employees. Fifty square feet is the minimum acceptable
square footage of personal living space per employee. Upon contractors written
request, Contracting Officers may grant a waiver in writing in cases where the
existing square footage is within 20% of the minimum, and the overall conditions
are determined by the Contracting Officer to be acceptable. A copy of the waiver
approval shall be maintained at the respective life support area. (5)
Contractors shall incorporate checks of life support areas to ensure compliance
with the requirements of this Trafficking in Persons Prohibition into their
Quality Control program, which will be reviewed within the Governments Quality
Assurance process. (6) Contractors shall comply with International and Host
Nation laws regarding transit/exit/entry procedures and the requirements for
visas and work permits. (c) Contractors have an affirmative duty to advise the
Contracting Officer if they learn of their employees violating the human
trafficking and inhuman living conditions provisions contained herein.
Contractors are advised that Contracting Officers and/or their representatives
will conduct random checks to ensure contractors and subcontractors at all tiers
are adhering to the law on human trafficking, humane living conditions and
withholding of passports. (d) The contractor agrees to incorporate the substance
of this clause, including this paragraph, in all subcontracts under his
contract. (End of clause) C-2 952.223-0001 REPORTING KIDNAPPINGS, SERIOUS
INJURIES, AND DEATHS JUL/2010 (C3) Contractors shall notify the Contracting
Officer, as soon as practicable, whenever employee kidnappings, serious injuries
or deaths occur. Report the following information: Contract Number Contract
Description & Location Company Name Reporting party: Name Phone number e-mail
address Victim: Name Gender (Male/Female)

 


[g240831kg03i002.gif]

 CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD Page 30 of 72 Name of Offeror or Contractor:
AEROVIRONMENT, INC. Age Nationality Country of permanent residence Incident:
Description Location Date and time Other Pertinent Information (End of clause)
C-3 952-225-0001 ARMING REQUIREMENTS AND PROCEDURES FOR PERSONAL SECURITY
SERVICES DEC/2011 (C3) CONTRACTORS AND FOR REQUESTS FOR PERSONAL PROTECTION (a)
General, Contractor and its subcontractors at all tiers that require arming
under this contract agree to obey all laws, regulations orders, and directives
applicable to the use of private security personnel in Iraq and Afghanistan,
including U.S. CENTCOM, Office of Security Cooperation-Iraq (OSC-I) and United
States Forces - Afghanistan (USFOR-A) Commander orders, instructions, polices
and directives. Contractors will ensure that all employees, including employees
at any tier of subcontracting relationships armed under the provisions of this
contract, comply with the contents of this clause and with the requirements set
forth in the following: (1) DODI 3020.50, Private Security Contractors (PSC-)
Operating in Contingency Operations; (2) DODI 3020.41, Operational Contract
Support (3) DODI 5210.56, Carrying of Firearms and the Use of Force by DoD
Personnel Engaged in Security, Law and Order, or Counterintelligence Activities;
(4) DFARS 252.225-7039, Contractors Performing Private Security Functions; (5)
DFARS 252.225-7040, Contractor Personnel Authorized to Accompany U.S Armed
Forces Deployed Outside the United States; (6) Class Deviation 2011 -00004.
Contractor Personnel in the United States Central Command Area of Responsibility
(DFARS 252.225-7995); (7) USFOR-A, FRAGO 11-128, Outlines Management of Armed
Contractors and Private Security Companies Operating in the Combined Joint
Operations Area — Afghanistan (CJOA-A); (8) OSC-I OPORD 11-01 , Annex C,
Appendix 20; (9) U.S. CENTCOM Policy and Delegation of Authority for Personal
Protection and Contract Security Service Arming of DoD Civilian Personnel, dated
18 Jan 2011; (10) Office of Security Cooperation-Iraq (OSC-I) Policy Memorandum
#14 — Civilian Arming Program (CAP), dated 23 November 2011; (b) Required
Contractor Documentation. Contractors and their subcontractors at all tiers that
require arming approval shall provide to the arming approval authority via the
COR consistent documentation (signed and dated by the employee and employer as
applicable) for each of their employees who will seek authorization to be armed
under the contract as follows: (1) Weapons Qualification/Familiarization. All
employees must meet the weapons qualification requirements on the requested
weapon (s) established by any DoD or other U.S. government agency. Law of Armed
Conflict (LOAC); Rules for the Use of Force (RUF), as defined in the U.S.
CENTCOM Policy, dated 23 December 2005; and distinction between the
above-prescribed RUF and the Rules of Engagement (ROE), which are applicable
only to military forces. (2) Completed DD Form 2760 (or equivalent
documentation) for each armed employee, indicating that the employee is not
otherwise prohibited under U.S. law from possessing the required weapon or
ammunition. (3) Written acknowledgement by the individual of the fulfillment of
training responsibilities and the conditions for the authorization to carry
firearms. This document includes the acknowledgement of the distinctions between
the ROE applicable to military forces and RUF that control the use of weapons by
DoD civilians, DoD contractors and PSCs. (4) Written acknowledgement signed by
both the armed employee and by a representative of the employing company that
use of weapons could subject both the individual and company to U.S. and host
nation prosecution and civil liability. (5) A copy of the contract between the
contractor’s company and the U.S. Government that verifies the individual’s
employment and addresses the need to be armed. (6) One (1) copy of a business
license from the Iraqi or Afghani Ministry of Trade or Interior. (7) One (1)
copy of a license to operate as a PSC (or a temporary operating license) from
the Ministry of Interior. (c) Communication Plan. The contractor will submit to
the COR a communications plan that, at a minimum, sets forth the following: (1)
The contractor’s method of notifying the OSC-I Base Defense Operations Center
(BDOC) (Iraq) and military forces (Afghanistan) requesting assistance where
hostilities arise, combat action is needed, or serious incidents have been
observed. (2) How relevant threat information will be shared between contractor
security personnel and U.S. military forces. (3) How the contractor will
coordinate transportation with appropriate OSC-I or USFOR-A authorities.

 


[g240831kg03i003.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD Page 31 of 72 Name of Offeror or Contractor:
AEROVIRONMENT, INC. (d) Plan for Accomplishing Employee Vetting. The contractor
will submit to the COR an acceptable plan for vetting all contractor and
subcontractor local national and third country national employees. The
contractor shall, at a minimum, perform the following (which will be
specifically addressed in its plan): (1) Local Nationals: Perform Local and
National Agency Background Checks in accordance with Host Nation Government
Policies and Protocols. (2) Use one or more of the following sources when
conducting the background checks on Third Country Nationals: Interpol, FBI,
Country of Origin Criminal Records, Country of Origin U.S. Embassy Information
Request, or CIA records. (3) All local nationals and third country nationals
will voluntarily submit to full biometric enrollment in accordance with theater
biometric policies prior to submitting arming requests. All local nationals and
third country nationals will voluntarily submit to routine biometric screening
in accordance with local installation policies and procedures. The contractor
will immediately notify the COR, local installation Force Protection agency, and
the theater arming approval authority of any individuals who are revealed as
potential security risks during biometric processing. (4) The Contractor shall
provide to the COR official written certification of candidate(s) suitability
for employment. This certification may address multiple employees on a single
certification but must clearly state each employee was vetted in accordance with
the Contractor’s plan for accomplishing employee vetting. (e) Penalties for
Non-Compliance. Failure of contractor or subcontractor employee(s) to comply
with the laws, regulations, orders, and rules (including those specified herein)
governing the use of force, training, arming authorization, and incident
reporting requirements may result in the revocation of weapons authorization for
such employee(s). Where appropriate, such failure may also result in the total
revocation of weapons authorization for the contractor (or subcontractor) and
sanctions under the contract, including termination. (f) Criminal and Civil
Liability. Arming of contractor or subcontractor employees under this contract
may subject the contractor, its subcontractors, and persons employed by the same
to the Civil and criminal jurisdiction of the U.S. and Host Nation. “Host
Nation” refers to the nation or nations where services under this contract are
performed. Additionally, the arming authority’s authorization letter is valid
for a maximum of twelve (12) months from the date of the prior letter (unless
authorization is earlier invalidated by a lapse in training). (Afghanistan only)
(g) Lapses in Training or Authorization. Failure to successfully retrain an
employee who has been properly authorized to be armed under this contract within
twelve (12) months of the last training date will constitute a lapse in the
employee’s authorization to possess and carry the weapon. All unauthorized
employees will immediately surrender their weapon and authorization letter to
the contractor and will remain unarmed until such time as they are retrained and
newly approved by the arming authority. (h) Authorized Weapon & Ammunition
Types. Unless the BDOC for Iraq or the Deputy Commander of USCENTCOM
(DCDRUSCENTCOM) (or a designes) for Afghanistan expressly provides otherwise,
all arming requests and authorizations for contractor or subcontractor employees
under this contract shall be limited to U. S. Government-approved weapons and
ammunition. Notwithstanding Host Nation laws or regulations that would allow use
of heavier weapons by contract security/PSC, all DoD security service / PSC
contractors must have weapons approved by the RSO or DCDRUSCENTCOM (or a
designee) before use. This restriction applies to all weapons in the possession
of contractor employees, even if such weapons are required for personal
protection. The following weapons and ammunition are currently authorized by the
arming authority for use in Iraq and Afghanistan: (1) The M9, M4, M16, or
equivalent (equivalency determination by the appropriate arming authority). (2)
The M9 or equivalent sidearm will be the standard personal protection weapon
unless other weapons are specifically requested and approved. (3) Standard
authorized weapons are selectable fire semi-automatic weapons only. All Non U.S.
and Non-standard weapons must be submitted to the theater arming authority for
review and approval. Non-standard weapons are classified as any machine gun,
belt — fed or crew served weapon or any weapon utilizing ammunition greater than
7.62mm X 51mm NATO. Contractors must also provide scorecards and criteria for
qualification appropriate to the Non-standard weapon’s Caliber. (4) U.S.
government Ball ammunition is the standard approved ammunition. (i) Requirements
for Individuals Weapons Possession. All employees of the contractor and its
subcontractors at all tiers who are authorized to be armed under this contract
must: (1) Possess only those U.S. Government-approved weapons and ammunition for
which they are qualified under the training requirements of section (b) and
subsequently authorized to carry. (2) Carry weapons only when on duty or at a
specific post (according to their authorization). (3) Not conceal any weapons,
unless specifically authorized. (4)Carry proof of authorization to be armed.
Employees no possessing such proof will be deemed unauthorized and must
surrender their weapons to their employer. (5) IAW USCENTCOM G.O. #1,
Consumption of alcohol or use of any intoxicating substances which may impair
judgment, medication or otherwise in Afghanistan is prohibited. (6) Employees
shall not consume any alcoholic beverage while armed or within eight (8) hours
of the next work period when they will be armed. There are no circumstances
under which a person will be authorized to consume any alcoholic beverage or use
any judgment impairing substance when armed for personal protection.
SD/1364062.1

 


[g240831kg05i001.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD Page 32 of 72 Name of Offeror or Contractor:
AEROVIRONMENT, INC. (j) Weapons/Equipment Restrictions and Responsibilities.
Unless otherwise provided, the U.S. Government will not provide any weapons or
ammunition to contractors, their subcontractors, or any employees of the same.
The Contractor will provide all weapons and ammunition to those employees that
will be armed under the contract. The contractor and its subcontractors at all
tiers will also provide interceptor body armor, ballistic helmets, and the
Nuclear, Biological, and Chemical (NBC) protective masks to those employees that
require such equipment in the performance of their duties. (k) Rules for the Use
of Force (RUF). In addition to the RUF and ROE training referenced in paragraph
(b), the contractor and its subcontractors at all tiers will monitor and report
all activities of its armed employees that may violate the RUF and/or otherwise
trigger reporting requirements as serious incidents. Prompt reporting
demonstrates a desire by the contractor and its subcontractors to minimize the
impact of any violations and, therefore, will be given favorable consideration.
Violations of the RUF include, though are not limited to: (1) Failing to
cooperate with Coalition and Host Nation forces. (2) Using deadly force, other
than in self-defense where there is a reasonable belief of imminent risk of
death or serious bodily harm. (3) Failing to use a graduated force approach. (4)
Failing to treat the local civilians with humanity or respect. (5) Detaining
local civilians, other than in self-defense or as reflected in the contract
terms. (l) Retention and Review of Records. The Contractor and all
subcontractors at all tiers shall maintain records on weapons training, LOAC,
RUF and the screening of employees for at least six (6) months following the
expiration (or termination) of the contract. The contractor and its
subcontractors at all tiers shall make these records available to the
Contracting Officer or designated representative, at no additional cost to the
government, within 72 hours of a request. (m) Contractor Vehicles. Vehicles used
by contractor and subcontractor personnel in the course of their security duties
shall not be painted or marked to resemble U.S./Coalition or host nation
military and police force vehicles. (n) Monthly Reporting. The prime contractor
will report monthly arming status to the Contracting officer responsible for
this contract, and any other organization designed by the Contracting Officer in
accordance with theater policy and the time lines defined in the Performance
Work Statement. (End of clause) C-4 952.225-0002 ARMED PERSONNEL INCIDENT
REPORTS DEC/2011 (C3) (a) All contractors and subcontractors in the Iraq or
United States Forces-Afghanistan (USFOR-A) theater of operations shall comply
with and shall ensure that their personnel supporting the offices of security
Cooperation-Iraq (OSC-I) or USFOR-A personnel or forces are familiar with and
comply with all applicable orders, directives, and instructions issued by the
respective OSC-I or US FOR-A Commanders relating to force protection and safety.
(b) IRAQ: Contractors shall provide an initial report of all weapons firing
incidents or any other serious incidents they or their contractors are involved
in to nearest OSC-I Base Defense Operations Center (BDOC) (listed below) as soon
as practical, but not later than 4 hours after the incident. The contractor and
its subcontractors at all tiers shall submit a written report to the BDOC, the
Contracting officer (XO) within 96 hours of the incident. Interim reports shall
be submitted between the initial and final report should also be sent to the
OSC-I: DLOSC-ICHOPS@iraq.cent.com.mil or SVOIP 708-243-2483. Umm Qaar
708-241-5490 Beamaya 708-242-0012/0014 Taji 708-242-6775/6205 Union III
708-243-2377 Tikrit 709-242-1002 Kirkuk 708-242-2203 (C) AFGHANISTAN: In the
event a weapon firing incident or any other serious incident, contractors shall
prepare and submit an initial incident report as soon as feasible, but not later
than 4 hours from the beginning of the incident, to the Contracting officer
(KO), Contracting officer’s Representative (COR), USFOR-A ACOD, and USFOR-A J3
situational Awareness Room (SAR). Additionally, the contractor and its
subcontractors at all tiers shall submit a written report to the above personnel
within 96 hours of the incident. Information shall include: the name of the
company, where the incident occurred, time when the incident occurred, a brief
description of the events leading up to the incident, and a point of contact for
the company. Contractors and anyone retransmitting the report shall make
reasonable efforts to transmit incident reports via secured means (SIPRnet or
CENTRIX) when the incident report includes operationally sensitive information.
(d) Contractors shall provide first aid and request MEDEVAC of injured persons,
and remain available for U.S. or Coalition response

 


[g240831kg05i002.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD Page 33 of 72 Name of Offeror or Contractor:
AEROVIRONMENT, INC. forces, based upon the situation. In the event contractor
personnel are detained by U.S. or Coalition Forces, prolonged detention due to
lack of proper identification can be alleviated by contractor personnel
possessing on their person information that includes the contractor’s name, the
contract number, a contractor management POC, and the phone number of the
CONOC/SAR Watch. Contractor and subconractor personnel shall carry their Letter
of Authorization {LOA} on their person at all times. {End of clause} C-5
952.225-0003 FITNESS FOR DUTY AND MEDICAL/DENTAL CARE LIMITATIONS (AFGHANISTAN)
DEC/2011 {C3} (a) The contractor shall perform the requirements of this contract
notwithstanding the fitness for duty of deployed employees, the provisions for
care offered under this section, and redeployment of individuals determined to
be unfit. Contractor personnel who deploy for multiple tours, for more than 12
months total must be re-evaluated for fitness to deploy. An examination will
remain valid for 15 months from the date of the physical. The contractor bears
the responsibility for ensuring all employees are aware of the conditions and
medical treatment available at the performance location. The contractor shall
include this information and requirement in all subcontracts with performance in
the theater of operations. (b) The contractor shall not deploy an individual
with any of the following conditions unless approved by the appropriate CENTCOM
Service Component {i.e. ARCENT,AFCENT, etc.} Surgeon: Conditions which prevent
the wear of the personal protective equipment, including protective mask,
ballistic helmet, body armor, and chemical/biological protective garments;
conditions which prohibit required theater immunizations or medications;
conditions or current medical treatment or medications that contraindicate or
preclude the use of chemical and biological protective’s and antidotes; diabetes
mellitus, Type I or II, on pharmacological therapy; symptomatic coronary artery
disease, or with myocardial infarction within one year prior to deployment, or
within six months of coronary artery bypass graft, coronary artery angioplasty,
or stunting; morbid obesity (EMI >/= 40%); dysrhythmias or arrhythmias, either
symptomatic or requiring medical or electrophysiological control; uncontrolled
hypernation, current treatment, or recently diagnosed/treated and requiring
therapeutic anticoagulation; Malignancy, newly diagnosed or under current
treatment, or recently diagonsed/treated and requiring frequent subspecialist
surveillance, examination, and/or laboratory testing; dental or oral conditions
requiring or likely to require urgent dental care within six months’ time,
active orthodontic care, conditions requiring prosthodontic care, conditions
with immediate restorative dentistry needs, conditions with a current
requirement for oral-maxillofacial surgery; new onse (< 1 year) seizure
disorder, or seizure wihin one year prior to deployment; history of heat stroke;
Meniere’s Disease or other vertiginous/motion sickness disorder, unless well
controlled on medications available in theater; recurrent syncope, ataxias, new
diagnosis (< 1 year) of mood disorder, thought disorder, anxiety, somatoform, or
dissociative disorder, or personality disorder with mood or thought
manifestations; unrepaired hernia; tracheostomy or aphonia; remalithiasis,
current; active tuberculosis; pregnancy; unclosed surgical defect, such as
external fixate placement; requirement for ,edical devices using AC power; HIV
antibody positivity; psychotic and bipolar disorders.(Reference: Mod 10 to
USCENTCO Individual Protection and Individual Protection and Individual/Unit
Deployment Policy, Tab A: Amplification of the Minimal Standards of Fitness for
Deployment to the CENTCOM AOR). (c) In accordance with military directives (DoD
3020.41, DodI 6000.11, CFC Prago 09-1038, DoD Federal Acquisition Regulation
Supplement (DFARS) POI 225.74), resuacitative care, stabilization,
hospitalization a Level III (emergeny) military treatment facilities and
assistance with patient movement in emergencies where loss of life, limb or
eyesight could occur will be provided. Hospitalization will be limited to
emergency stabilization and short-term medical treatment with an emphasis on
return to duty or placement in the patient movement system. Subject to
availability at the time of need, a medical treatment facility may provide
reimbursable treatment for emergency medical or dental care such as broken
bones, lacerations, broken teeth or lost fillings. (d) Routine and primary
medical care is not authorized. Pharmaceutical services are not authorized for
routine or known, routine prescription drug needs of the individual. Routine
dental care, examinations and cleanings are not authorized. (e) Notwithstanding
any other provision of the contract, the contractor shall be liable for any and
all medically-related services or transportation rendered. To view reimbursement
rates that will be changed for services a all DoD deployed medical facilities
please got to the following website: http://comptrller.defence.gov/rates
fy2011.html (change fiscal year as applicable). {End of clause} C-6 952.225-0005
MONTHLY CONTRACTOR CENSUS REPORTING AUG/2011 {C3} Contractor shall provide
monthly employee census information to the Contracting Officer, by province, for
this contract. Information shall be submitted either electronically by
hard-copy. Information shall be current as of the 25th day of each month and
received by the Contracting Officer on later than the first day of the following
month. The following information shall be provided for each province in which
work was performed: (1) The total number (prime and subcontractors at all tiers)
employees. (2) The total number (prime and subcontractors at all tiers) of U.S.
citizens.

 


[g240831kg05i003.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIINN
W31P4Q-12-C-0263 MOD/AMD Page 34 of 72 Name of Offeror or Contractor:
AEROVIRNMENT, INC. (3) The total number (prime and subcontractors at all tiers)
of local nationals (LN). (4) The total number (prime and subcontractors at all
tiers) of third-country nationals (TCN). (5) Name of province in which the work
was performed. (6)The names of all company employees who enter and update
employee data in the Synchronized Pre-deployment & Operational Tracker(SPOT) IAW
DFARS 252.225-7040 or DFARS DOD class devotion 2011-00004. (End of Clause) C-7
952.225-0009 MEDICAL SCREENING AND VACCINATION REQUIREMENTS FOR LOCALLY HIRED
DEC/2011 (C3) EMPLOYEES (a) Contractors and subcontractors at any tier shall
ensure and provide satisfactory evidence that all locally hired employees,
including Local National (LN), Third Country National (TCN), and U.S. employees,
working on bases have been screened for and do not currently have active
tuberculosis (TB). (1) Contractors may initially utilize a testing method of
either a chest X-ray or TB skin test (TST), depending on the originating country
of a contracted employee. (i) Chest X-rays (CXR’s), symptom survey, and Body
Mass Index (BMI) shall be taken, and TSTs administrated within 12 months prior
to the start of deployment/employment. Contractors are required to bring in a
physical copy of the pre-employment CXR film as it is the only way to verify
interval changes should an active case of TB occur. (A) Third Country Nationals
(TCNs) and Local Nationals (LNs) cannot be screened with the TST. They need the
pre-employment screening with a quality CXR, BMI and symptom survey. (B)
Small-Risk Nationals (SRNs), those with less than 25 TB cases per 100,000
persons annually (mostly expats from Europe and US), can be screened via the
TST. (ii) Annual re-screening for TCNs, and LNs will be performed with a CXR
conducted by the Contractors medical provider or local economy provider who will
look for interval changes from prior CXRs and review any changes in the symptom
survey. (iii) SRNs do not require annual TB re-screening. However, for a TB
contact investigation, a TST or Interferon Games Release Assay (IGRA) is
required. (iv) For a contact investigation, all personnel with a positive TST or
IGRA will be evaluated for potential active TB with a symptom screen, exposure
history, BMI, and CR. All cases of suspected or confirmed active TB must be
reported to the theater Preventive Medicine (PM) physician and/or TB Consultant
as soon as possible. TB reporting is required within 24 hours to the PM POC.
Contact tracing, and medical coding have specific requirements. All Small-Risk
National (SRN) contract personnel are required to be MEDEVACd out of theater, at
the contractors expense, for treatment of active TB, after consultation with the
Theater PM or TB Consultant. For SRN personnel, the contractor is responsible
for management and compliance with all prescribed public health actions. (v)
Screening may be performed either by a licensed medical provider from the local
economy or by the contractors licensed medical staffs. Contractors shall
maintain medical screening documentation and make it available to the
Contracting Officer upon request. (2) TB screening and documentation is a
requirement prior to receiving badges to work in the CENTCOM Area of Operations.
A copy of the TB screening documentation shall be provided to the responsible
Base Operations Center prior to issuance of base access badges. (b) Contractor
employees, including subcontractors at any tier, who work in food service
positions and/or water and ice production facilities, shall have current Typhoid
and Hepatitis A (full series) immunizations in accordance with the Centers for
Disease Control and Prevention guidelines (e.g. typhoid vaccination booster is
required every 2 years), in addition to the required TB tests. The contractor
medical provider must complete a pre-placement examination to include a stool
sample test for ova and parasites, and annual medical screening form or
equivalent for food service, ice and water production workers. (c) Proof of
individual employee vaccinations shall be provided to the Contracting Officer
and COR showing that their employees and their subcontractor employees at any
tier have received the above vaccinations. The contractor shall maintain their
employees vaccination records for examination by the Contracting Officer. The
contractor shall ensure that their subcontracting at any tier maintain their
respective employees vaccination records for examination by the Contracting
Officer. (d) The contractor is responsible for management and compliance with
all prescribed public health actions regarding TS in the contracted personnel.
The contractor also bears the responsibility of ensuring that adequate health
management for TS (screening/diagnosis/treatment/isolation) is available at the
contractors chosen health care provider for their contracted and subcontracted
personnel. NOTE: Contractors are reminded of the requirement to comply with
their contract and all regulatory guidance (DoD SD\1364062.1

 


[g240831kg07i001.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD Page 35 of 72 Name of Offeror or Contractor:
AEROVIRONMENT, INC. Instructions/Regulations, Federal Acquisition Regulation as
Supplemented, and FRAGOs) as applicable regarding Medical Screening and
Vaccination Requirements. (End of Clause) C-8 952.225-0022 INBOUND/OUTBOUND
CARGO AND CONTRACTOR EQUIPMENT CENSUS (AFGHANISTAN) (C3) APR/2012 a. Movement
and coordination of inbound and outbound cargo in Afghanistan is critical to
ensuring an effective drawdown. The contractor shall provide visibility of their
inbound cargo and equipment via the Synchronized Pre-deployment Operational
Tracker (SPOT) census for their contract. This requirement includes the prime’s,
and subcontractor’s at all tiers, cargo and equipment. The contractor shall
report any individual piece of equipment valued at $50,000 or more. Incoming
cargo and equipment census data shall be input 30 days prior to start of
performance or delivery of supplies and quarterly thereafter for inbound and
outbound equipment. b. b. This reporting is required on Rolling Stock (RS), Non
Rolling Stock (RNRS), and Twenty foot Equivalent Units (TEU). The following
definitions apply to these equipment/cargo categories: (1) Rolling Stock (RS) :
All equipment with wheels or tracks that is self-propelled, or is un-powered and
can be towed by a vehicle on a roadway. Also includes standard trailer mounted
equipment such as generators, water purification equipment, and other support
equipment with permanent wheels. Specific examples of RS include Wheeled Armored
Vehicles (WAVS), Mine-Resistant Ambush-Protected (MRAP) family of vehicles
(FOVS), and Highly Mobile Multipurpose wheeled Vehicles (HMMWVS). (2) Non
Rolling Stock (RNRS): All equipment that is not classified as Rolling Stock.
Includes equipment that is not trailer-mounted or originally designed to be
driven or towed over a roadway. (3) Twenty foot Equivalent Units (TEU) :
Standard unit for describing a ship’s cargo capacity, or a shipping terminal’s
cargo handling capacity. One TEU represents the cargo capacity of a standard
intermodal shipping container, 20 feet long, 8 feet wide, and 8.5 feet high. one
TEU is equivalent to 4 QUADCONS and 3 TRICONS. One TEU has an internal volume of
1,166 cubic feet. c. b. This data will be used by United States
Forces-Afghanistan (USFOR-A) to assist in tracking the drawdown of Afghanistan.
The contractor is responsible for movement of their own cargo and equipment. The
data provided by contractors is for informational purposes only in order to plan
and coordinate the drawdown effort. The Government assumes no responsibility for
contractor demobilization except as stated in individual contract terms and
conditions. (End) SD\1364062.1

 


[g240831kg07i002.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD Page 36 of 72 Name of Offeror or Contractor:
AEROVIRONMENT, INC. SECTION D — PACKAGING AND MARKING Regulatory Cite Title Date
D-1 52.208-4701 WOOD PACKING MATERIALS REQUIREMENTS JUL/2007 A. Wood packaging
material (WPM) means wood pallets, skids, load boards, pallet collars, wooden
boxes, reels, dunnage, crates, frame and cleats. The definition excludes
materials that have undergone a manufacturing process, such as corrugated
fiberboard, plywood, particleboard, veneer, and oriented strand board (OSD). B.
All wood Packaging Material (WPM) acquired by DOD must meet requirements of
International Standards for Phytosanitary Measures (ISPM) 15, “Guidelines for
Regulating Wood Packaging Materials International Trade.” DOD shipments inside
and outside of the United States must meet ISPM 15 whenever WPM is used to ship
DOD cargo. (1) All WPM shall comply with the official quality control program
for heat treatment (HT) or kiln dried heat treatment (KDHT) in accordance with
American Lumber Standard Committee, incorporated (ALSC) wood packaging Material
Program and WPM Enforcement Regulations (see http://www.alac.org/). (2) All WPM
shall include certification/quality markings in accordance with the ALSC
standard. Marking shall be placed in an unobstructed area that will be readily
visible to inspectors. Pallet markings shall be applied to the stringer or block
on diagonally opposite sides of the pallet and be contrasting and clearly
visible. All containers shall be marked on a side other than the top or bottom,
contrasting and clearly visible. All dunnage used in configuring and/or securing
the load shall also comply with ISPM 15 and be marked with an ALSC approved
DUNNAGE stamp. C. Failure to comply with the requirements of this restriction
may result in refusal, destruction, or treatment at entry. The Agency reserves
the right to recoup from the Contractor any remediation costs incurred by the
Government. D. Replacement Preservative for pentachlorophenol If packaging
requirements of this contract specify the use of wood products and a
preservative is required, pentachlorophenol commonly referred to as “Penta” or
“PCP” is prohibited. Replacement preservatives are 2 percent copper naphthenate,
3 percent zinc naphthenate or 1.8 percent copper 8 quinolinolate. (1) Heat
Treatment: Boxes/pallets and any wood used as inner packaging made of
non-manufactured wood shall be heat-treated. All non-manufactured wood used in
packaging shall be heat treated to a core temperature of 56 degrees Celsius for
a minimum of 30 minutes. The box/pallet manufacturer and the manufacturer of
wood used as inner packaging shall be affiliated with an inspection agency
accredited by the board of review of the American Lumber Standard Committee. The
box/paller manufacturer and the manufacturer of wood used as inner packaging
shall ensure traceability to the original source of heat treatment. (2) Marking:
Each box/pallet shall be marked to show the conformance to the International
Plant Protection Convention Standard. The quality mark shall be placed on both
ends of the outer packaging, between the end cleats or end battens: on two sides
of the pallet. Foreign manufacturers shall have the heat treatment of
non-manufactured wood used as dunnage for blocking and bracing shall be ordered
with ALSC certified marking for dunnage or the markings may be applied locally
at two foot intervals. (End of Clause) D-2 Unique Identification Marking (UID)
Instructions. The contractor shall apply UID Markings for the All-Up-Round (Part
Number 62883) Delivered under CLIN(s) 0001AA, 0001AB, 0006, and 0016 (oconus
Deliveries). The contractor shall attach one (1) UID Number via a tag and
lanyard to the outer dry bag. Furthermore, the Contractor shall attach the
identical UID number via an adhesive label to the tactical launcher. No other
UID Marking is required for the contract. *** END OF NARRATIVE D0001 ***

 


[g240831kg07i003.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD Page 37 of 72 Name of Offeror or Contractor:
AEROVIRONMENT, INC. SECTION E — INSPECTION AND ACCEPTANCE This document
incorporates one or more clauses by reference, with the same force and effect as
if they were given in full text. Upon request, the Contracting officer will make
their full text available. Also, the full text of a clause may be accessed
electronically at these addresses: http://farsite.hill.af.mil/VFFARA.HTM or
http://farsite.hill.af.mil/VFDFARA.HTM or http://farsite.hill.af.mil/VFAFARa.HTM
If the clause requires additional or unique information, then that information
is provided immediately after the clause title. Regulatory Cite Title Date E-1
52.246-2 INSPECTION OF SUPPLIES- -FIXED-PRICE AUG/1996 E-2 52.246-3 INSPECTION
OF SUPPLIES- -COST-REIMBURSEMENT MAY/2001 E-3 52.246-4 INSPECTION OF SERVICES-
-FIXED-PRICE AUG/1996 E-4 52.246-5 INSPECTION OF SERVICES- -COST-REIMBURSEMENT
APR/1984 E-5 52.246-16 RESPONSIBILITY FOR SUPPLIES APR/1984

 


[g240831kg09i001.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD Page 38 of 72 Name of Offeror or Contractor:
AEROVIRONMENT, INC. SECTION F — DELIVERIES OR PERFORMANCE This document
incorporates one or more clauses by reference, with the same force and affect as
if they were given in full text. Upon request, the Contracting Officer will make
their full text available. Also, the full text of a clause may be accessed
electronically at these addresses: http://farsite.hill.af.mil/VFFARA/HTM or
http://farsite.hill.af.mil/VFDARA/HTM or http://farsite.hill.af.mil/VFAFARu.HTM
If the clause requires additional or unique information, then that information
is provided immediately after the clause title. Regulatory Cite Title Date F-1
52.242-15 STOP-WORK ORDER AUG/1989 F-2 52.242-17 GOVERNMENT DELAY OF WORK
APR/1984 F-3 52.247-29 F. O. B ORIGIN FEB/2006 F-4 252.211-7003 ITEM
IDENTIFICATION AND VALUATION JUN/2011 (a) Definitions. As used in this clause
“Automatic identification device” means a device, such as a reader or
interrogator, used to retrieve data encoded on machine-readable media.
“Concatenated unique item identifier” means (1) For items that are serialized
within the enterprise identifier, the linking together of the unique identifier
data elements in order of the issuing agency code, enterprise identifier, and
unique serial number within the enterprise identifier; or (2) For items that are
serialized within the original part, lot, or batch number, the linking together
of the unique identifier data elements in order of the issuing agency code;
enterprise identifier; original part, lot, or batch number; and serial number
within the original part, lot, or batch number. “Data qualifier” means a
specified character (or string of characters) that immediately precedes a data
field that defines the general category or intended use of the data that
follows. “DoD recognized unique identification equivalent” means a unique
identification method that is in commercial use and has been recognized by DoD.
All DoD recognized unique identification equivalents are listed at
http://www.acq.osd.nil/dpap/pdi/uid/iuid_equivalents.html. “DoD unique item
identification” means a system of marking items delivered to DoD with unique
item identifiers that have machine-readable data elements to distinguish an item
from all other like and unlike items. For items that are serialized within the
enterprise identifier, the unique item identifier shall include the data
elements of the enterprise identifier and a unique serial number. For items that
are serialized within the part, lot, or batch number within the enterprise
identifier, the unique item identifier shall include the data elements of the
enterprise identifier, the original part, lot, or batch number; and the serial
number. “Enterprise” means the entity (e.g., a manufacturer or vendor)
responsible for assigning unique item identifiers to items. “Enterprise
identifier” means a code that is uniquely assigned to an enterprise by an
issuing agency. “Governments unit acquisition cost” means (1)For fixed-price
type line, subline, or exhibit line items, the unit price identified in the
contract at the time of delivery; (2) For cost-type or undefinitized line,
subline, or exhibit line items, the Contractors estimated fully burdened unit
cost to the Government at the time of delivery; and (3) For items produced under
a time-and-materials contract, the Contractors estimated fully burdened unit
cost to the Government at the time of delivery. “Issuing agency” means an
organization responsible for assigning a globally unique identifier to an
enterprise (e.g., Dun & Bradstreet’s Data Universal Numbering System (DUNS)
Number, GSI Company Prefix, Allied Committee 135 NATO Commercial and Government
Entity (NCAGE) /Commercial and Government Entity (CAGE Code), or the Coded
Representation of the North American Telecommunications Industry Manufacturers,
Suppliers, and Related Service Companies (ATIS-0322000) Number), European Health
Industry Business Communication Council (EHIBCC) and Health Industry Business
Communication Council (HIBCC)), as indicated in the Register of Issuing Agency
Codes for SD\1364062.1 13-24083-1 C2.1 P38 AUG/1989 APR/1984 FEB/2006

 


[g240831kg09i002.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD Page 39 of 72 Name of Offeror or Contractor :
AEROVIRONMENT, INC ISO/IEC 15459, located at
http://www.nen.nl/web/Normen-ontwikkelen/ISOIEC-15459-Issuing-Agency-Codes.htm.
“Issuing agency code” means a code that designates the registration (or
controlling) authority for the enterprise identifier. “Item” means a single
hardware article or a single unit formed by a grouping of subassemblies,
components, or constituent parts. “Lot or batch number” means an identifying
number assigned by the enterprise to a designated group of items, usually
referred to as either a lot or a batch, all of which were manufactured under
identical conditions. “Machine-readable” means an automatic identification of
number or letters assigned by the enterprise at item creation to a class of
items with the same form, fit, function, and interface. “Parent item” means the
item assembly, intermediate component, or subassembly that has an embedded item
with a unique item identifier or DoD recognized unique identification
equivalent. “Serial number within the enterprise identifier” means a combination
of numbers, letters, or symbols assigned by the enterprise to an item that
provides for the differentiation of that item from any other like and unlike
item and is never used again within the enterprise. “Serial number within the
part, lot, or batch number” means a combination of numbers or letters assigned
by the enterprise to an item that provides for the differentiation of that item
from any other like item within a part, lot, or batch number assignment.
“Serialization within the enterprise identifier” means each item produced is
assigned a serial number that is unique among all the tangible items produced by
the enterprise and is never used again. The enterprise is responsible for
ensuring unique serialization within the enterprise identifier. “Serialization
within the part, lot, or batch number” means each item of a particular part,
lot, or batch number is assigned a unique serial number within that part, lot,
or batch number assignment. The enterprise is responsible for ensuring unique
serialization within the part, lot, or batch number within the enterprise
identifier. “Unique item identifier” means a set of data elements marked on
items that is globally unique and unambiguous. The term includes a concatenated
unique item identifier or a DoD recognized unique identification equivalent.
“Unique item identifier type” means a designator to indicate which method of
uniquely identifying a part has been used. The current list of accepted unique
item identifier types is maintained at
http://www.acq.osd.mil/dpap/pdi/uid/uii_types.html. (b) The Contractor shall
deliver all items under a contract line, subline, or exhibit line item. (c)
Unique item identifier. (1) The Contractor shall provide a unique item
identifier for the following: (i) All delivered items for which the Governments
unit acquisition cost is $5,000 or more. (ii) The following items for which the
Governments unit acquisition cost is less than $5,000: Contract Line, Subline,
or Exhibit Line Item Number Item Description TO BE COMPLETED BY CONTRACTOR (iii)
Subassemblies, components, and parts embedded within delivered items as
specified in Attachment 0001. (2) The unique item identifier and the component
data elements of the DoD unique item identification shall not change over the
life of the item. (3) Data syntax and semantics of unique item identifiers. The
Contractor shall ensure that (i) The encoded data elements (except issuing
agency code) of the unique item identifier are marked on the item using one of
the following three types of data qualifiers, as determined by the Contractor:
SD\1364062.1

 


[g240831kg09i003.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD Page 40 of 72 Name of Offeror or Contractor:
AEROVIRONMENT, INC. (A) Application Identifiers (AIs) (Format Indicator 05 of
ISO/IEC International Standard 15434), in accordance with ISO/IEC International
Standard 15418, Information Technology EAN/UCC Application Identifiers and Fact
Data Identifiers and Maintenance and ANSI MH 10.8.2 Data Identifier and
Application Identifier Standard. (B) Data Identifiers (DIs) (Format Indicator 06
of ISO/IEC International Standard 15434), in accordance with ISO/IEC
International Standard 15418, Information Technology EAN/UCC Application
Identifiers and Fact Data Identifiers and Maintenance and ANSI MH 10.8.2 Data
Identifier and Application Identifier Standard. (C) Text Element Identifiers
(TEIs) (Format Indicator 12 of ISO/IEC International Standard 15434), in
accordance with the Air Transport Association Common Support Data Dictionary;
and (ii) The encoded data elements of the unique item identifier conform to the
transfer structure, syntax, and coding of messages and data formats specified
for Format Indicators 05, 06, and 12 in ISO/IEC International Standard 15434,
Information Technology Transfer Syntax for High Capacity Automatic Data Capture
Media. (4) Unique item identifier. (i) The Contractor shall (A) Determine
whether to (1) Serialize wihin the enterprise identifier; (2) Serialize within
the part, lot, or batch number; or (3) Use a DoD recognized unique
identification equivalent; and (B) Place the data elements of the unique item
identifier (enterprise identifier; serial number; DoD recognized unique
identification equivalent; and for serialization within the part, lot, or batch
number only; original part, lot, or batch number) on items requiring marking by
paragraph (c) (1) of this clause, based on the criteria provided in the version
of MIL-STD-130, Identification Marking of U.S. Military Property, cited in the
contract Schedule. (ii) The issuing agency code (A) Shall not be placed on the
items; and (B) Shall be derived from the data qualifier for the enterprise
identifier. (d) For each item that requires unique item identification under
paragraph (c) (1) (i) or (ii) of this clause, in addition to the information
provided as part of the Material Inspection and Receiving Report specified
elsewhere in this contract, the Contractor shall report at the time of delivery,
either as part of, or associated with, the Material Inspection and Receiving
Report, the following information: (1) Unique item identifier. (2) Unique item
identifier type. (3) Issuing agency code (if concatenated unique item identifier
is used). (4) Enterprise identifier (if concatenated unique item identifier is
used). (5) Original part number (if there is serialization within the original
part number). (6) Lot or batch number (if there is serialization within the lot
or batch number). (7) Current part number (optional and only if not the same as
the original part number). (8) Current part number effective date (optional and
only if current part number is used). (9) Serial number ( if concatenated unique
item identifier is used). (10) Governments unit acquisition cost. (11) Unit of
measure. SD\1364062.1

 


[g240831kg09i004.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD Page 41 of 72 Name of Offeror or Contractor:
AEROVIRONMENT, INC. (e) For embedded subassemblies, components, and parts that
require DoD unique item identification under paragraph (c) (1) (iii) of this
clause, the Contractor shall report as part of, or associated with, the Material
Inspection and Receiving Report specified elsewhere in this contract, the
following information: (1) Unique item identifier of the parent item under
paragraph (c) (1) of this clause that contains the embedded subassembly,
component, or part. (2) Unique item identifier of the embedded subassembly,
component, or part. (3) Unique item identifier type.** (4) Issuing agency code
(if concatenated unique item identifier is used).** (5) Enterprise identifier
(if concatenated unique item identifier is used).** (6) Original part number (if
there is serialization within the original part number).** (7) Lot or batch
number (if there is serialization within the lot or batch number).** (8) Current
part number (optional and only if not the same as the original part number).**
(9) Current part number effective date (optional and only if current part number
is used).** (10) Serial number (if concatenated unique item identifier is
used).** (11) Description. ** Once per item. (f) The Contractor shall submit the
information required by paragraphs (d) and (e) of this clause in accordance with
the data submission procedures at
http://www.acq.osd.mil/dpap/pdi/uid/data_submission_information.html. (g)
Subcontractors. If the Contractor acquires by subcontract, any item(s) for which
unique item identification is required in accordance with paragraph (c) (1) of
this clause, the Contractor shall include this clause, including this paragraph
(g), in the applicable subcontract(s). (End of clause) F-5 ACCELERATED
DELIVERIES An accelerated delivery schedule is acceptable provided it is at no
additional cost to the government. In addition, the contractor agrees not to
make any claims for equitable adjustment consideration for any production gap or
other affect on schedule resulting from the contractor’s voluntary accelerated
deliveries. *** END OF NARRATIVE F0001 *** SD\1364062.1

 


[g240831kg11i001.jpg]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD Page 42 of 72 Name of Offeror or Contractor:
AEROVIRONMENT, INC. [***] Certain information on this page has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. SD\1364062.1
Section G – Contract Administration Data LINE ITEM PRON/ AMS CD/ MIPR OBLG STAT
JO NO/ ACCT ASSIGN ACRN OBLIGATED AMOUNT 0001AA CW1LRD0151 27380278J5L 1 1CWMTI
AA $ [***] 0001AB CW1LRD0251 27380278J5L 1 1CWMTH AA $ [***] 0001AC CW1LRD0351
27380278J5L 1 1CWMTI AA $ [***] 0001AD CW1LRD0451 27380278J5L 1 1CWMTI AA
$ [***] 0001AE CW1LRD0551 27380278J5L 1 1CWMTI AA $ [***] 0001AF CW1LRD0651
27380278J5L 1 1CWMTI AA $ [***] 0002AA CW2LPA0251 MIPRPR10143931 1 AB $ [***]
0002AB CW2LPA0351 MIPRPR10143931 1 AB $ [***] 0002AC CW2LPA0151 MIPRPR10143931 1
AB $ [***] 0002AD CW2LPA0951 MIPRPR10143931 1 AB $ [***] 0003AA CW2LOM0251
11406300000 1 2CWLOM AC $ [***] 0003AB CW2LOM0351 11406300000 1 2CWLOM AC
$ [***] 0003AC CW2LOM0451 11406300000 1 2CWLOM AC $ [***] 0003AD CW2LOM0551
11406300000 1 2CWLOM AC $ [***] 0003AE CW2LOM0651 11406300000 1 2CWLOM AD
$ [***] 0003AF CW2LOM0751 11406300000 1 2CWLOM AC $ [***] 0003AG CW2LOM0851
11406300000 1 2CWLOM AC $ [***] 0003AJ CW2LOM1251 11406300000 1 2CWLOM AC
$ [***] 0004AB CW1LPA1351 10230604 1 AE $ [***] 0004AC CW0LPA1151 53900017186
MIPR2LRFOJ9554 1 AF $ [***]

 


[g240831kg11i002.jpg]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD Page 43 of 72 Name of Offeror or Contractor:
AEROVIRONMENT, INC. [***] Certain information on this page has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions. SD\1364062.1
LINE ITEM PRON/ AMS CD/ MIPR OBLG STAT JO NO/ ACCT ASSIGN ACRN OBLIGATED AMOUNT
0004AD CW2LPA1251 10230603 1 AG $ [***] 0004AE CW0LPA1051 53900017184
MIPR2LRFOJ9555 1 AF $ [***] TOTAL $ 5,832,507.00 ACRN ACCOUNTING CLASSIFICATION
OBLIGATED AMOUNT AA 21 12040000015L5L20P27380231E8 S01021 W31G3H $ [***] AB 021
201220142035 0000 A22AJ M80101AVREF 255O 0010143931 0030001081 021001 $ [***] AC
21 22020000025L5L20P11406331E8 S01021 W31G3H $ [***] AD 21
22020000025L5L20P11406331EM S01021 W31G3H $ [***] AE 021 201120132035 0000 A22AJ
M80101AVREF 252G 0010230604 30001081 021001 $ [***] AF 21
0203500000222010539000125FB S23185 $ [***] AG 021 201220142035 0000 A22AJ
M80101AVREF 252G 0010230603 30001081 021001 $ [***] LINE ITEM ACRN EDI/SFIS
ACCOUNTING CLASSIFICATION 0001AA AA 21 111220400000 W31G3H
15L5L2027380278J5L31E8CW1LRD0151 1CWMTI S01021 0001AB AA 21 111220400000 W31G3H
15L5L2027380278J5L31E8CW1LRD0251 1CWMTH S01021 0001AC AA 21 111220400000 W31G3H
15L5L2027380278J5L31E8CW1LRD0351 1CWMTI S01021 0001AD AA 21 111220400000 W31G3H
15L5L2027380278J5L31E8CW1LRD0451 1CWMTI S01021 0001AE AA 21 111220400000 W31G3H
15L5L2027380278J5L31E8CW1LRD0551 1CWMTI S01021 0001AF AA 21 111220400000 W31G3H
15L5L2027380278J5L31E8CW1LRD0651 1CWMTI S01021 0002AA AB 021 201220142035 0000
A22AJ M80101AVREF 255O 0010143931 0030001081 021001 0002AB AB 021 201220142035
0000 A22AJ M80101AVREF 255O 0010143931 0030001081 021001 0002AC AB 021
201220142035 0000 A22AJ M80101AVREF 255O 0010143931 0030001081 021001 0002AD AB
021 201220142035 0000 A22AJ M80101AVREF 255O 0010143931 0030001081 021001 0003AA
AC 21 121220200000 W31G3H 25L5L201140630000031E8CW2LOM0251 2CWLOM S01021 0003AB
AC 21 121220200000 W31G3H 25L5L201140630000031E8CW2LOM0351 2CWLOM S01021 0003AC
AC 21 121220200000 W31G3H 25L5L201140630000031E8CW2LOM0451 2CWLOM S01021 0003AD
AC 21 121220200000 W31G3H 25L5L201140630000031E8CW2LOM0551 2CWLOM S01021 0003AE
AD 21 121220200000 W31G3H 25L5L201140630000031EMCW2LOM0651 2CWLOM S01021 0003AF
AC 21 121220200000 W31G3H 25L5L201140630000031E8CW2LOM0751 2CWLOM S01021 0003AG
AC 21 121220200000 W31G3H 25L5L201140630000031E8CW2LOM0851 2CWLOM S01021 0003AJ
AC 21 121220200000 W31G3H 25L5L201140630000031E8CW2LOM1251 2CWLOM S01021 0004AB
AE 021 201120132035 0000 A22AJ M80101AVREF 252G 0010230604 30001081 021001
0004AC AF 21 101220350000 S23185
02220105390001718625FBMIPR2LRF0J9554J9PDRAS23185 0004AD AG 021 201220142035 0000
A22AJ M80101AVREF 252G 0010230603 30001081 021001 0004AE AF 21 101220350000
S23185 02220105390001718625FBMIPR2LRF0J9554J9PCRAS23185 Regulatory Cite Title
Date G-1 52.232-4003 INVOICING AND PAYMENT (WAWF) INSTRUCTIONS JAN/2010 All
requests for payment shall be submitted electronically through Wide Area
Workflow - Receipt and Acceptance (WAWF). Payment requests include receiving
reports, invoice and vouchers. Hardcopy submission of receiving reports and
invoices will no longer be accepted. The contractor shall ensure an Electronic
Business point of contact is designated in the Central Contractor Registration
at http://www.ccr.gov and register to use WAWF-RA at https://wawf.eb.mil. Vendor
training is available at http://www.wawftraining.com. Additional support can be
obtained by calling the Army WAWF at 1-877-2-DA-WAWF (1-877-232-9293). Types of
WAWF Documents:

 

 


[g240831kg13i001.gif]

CONTINUATION SHEET Reference No. of Document Being Continued Page 44 of 72
PIIN/SIIN W31P4Q-12-C-0263 MOD/AMD Name of Offeror or Contractor: AEROVIRONMENT,
INC. a. Supplies - The contractor is encouraged to use the Combination Invoice
and Receiving Report (COMBO) for submitting invoice for supplies. This
eliminates the need to separately process a receiving report and invoice. b.
Services (Firm Fixed Price) - Select “2in1” for firm fixed price services. c.
services (Cost Type) - Select Cost Voucher If none of the above types apply to
this contract, please Call the Army WAWF help desk 1-877-2-DA-WAWF
(1-877-232-9293). The following codes will be required to route your receiving
reports, invoices and vouchers correctly through WAWF: CONTRACT NUMBER:
W31P4Q-12-C-0263 CAGE CODE: 60107 ISSUE BY DODAAC: W31P4Q ADMIN BY DODAAC:
S0512A ACCEPTER DODAAC: SO512A SERVICE APPROVER: TBD DCAA OFFICE DODAAC: 4901
Sent Additional Email Notifications. After submitting a document in WAWF, the
contractor will be prompted to send additional email notifications. Additional
emails are to be sent to the following: connie.vujicadcma.mil SD\1364062.1

 


[g240831kg13i002.gif]

CONTINUATION SHEET Reference No. of Document Being Continued Page 45 of 72
PIIN/SIIN W31P4Q-12-C-0263 MOD/AMD Name of Offeror or Contractor: AEROVIRONMENT,
INC. SECTION H - SPECIAL CONTRACT REQUIREMENTS  Regulatory Cite Title Date H-1
252.222-7006 RESTRICTIONS ON THE USE OF MANDATORY ARBITRATION AGREEMENTS
DEC/2010 H-2 952.225-0011 GOVERNMENT FURNISHED CONTRACTOR SUPPORT MAY/2012 (C3) 
The following is a summary of the type of support the Government will provide
the contractor, on an “as-available” basis. In the event of any discrepancy
between this summary and the description of services in the Statement of Work,
this clause will take precedence. U. S. Citizens X APO/FPO/MPO/DPO/Postal
Services** X DFACs X Mil Issue Equip X Authorized Weapon X Excess Baggage X
MILAIR X Billeting X Fuel Authorized X MWR X CAAF* X Govt Furnished Meals X
Resuscitative Care X Controlled Access Card (CAC) X Military Banking X
Transportation X Badge X Military Clothing All X Commissary X Military Exchange
None Dependents Authorized Embassy Air*** Embassy Clinic*** Embassy Housing,
Meals**** Embassy Clinic – Afghanistan**** Embassy Air**** Third-Country
National (TCN) Employees  N/A DFACs Mil Issue Equip Authorized Weapon Excess
Baggage MILAIR Billeting Fuel Authorized MWR CAAF* Govt Furnished Meals
Resuscitative Care Controlled Access Card (CAC) Military Banking Transportation
Badge Military Clothing All Commissary Military Exchange None Dependents
Authorized Embassy Air*** Embassy Clinic  Local National (LN) Employees  N/A
DFACs Mil Issue Equip Authorized Weapon Excess Baggage MILAIR Billeting Fuel
Authorized MWR CAAF* Govt Furnished Meals Resuscitative Care Controlled Access
Card (CAC) Military Banking Transportation Badge Military Clothing All
Commissary Military Exchange None Dependents Authorized Embassy Air*** Embassy
Clinic *CAAF means Contractors Authorized to Accompany Forces. ** Mail to Iraq
limited to 21bß *** Applies to Iraq only **** Applies to US Embassy Life Support
in Afghanistan only SPECIAL NOTE: The office of Security Cooperation-Iraq
(OSC-I) will provide security support to contractor personnel commensurate with
the level of security provided to DoD civilians working in Iraq. Security
support will include static and mobile security support. Static security is
provided at all OSC-I sites to include living and dining facilities, base
perimeter and gates. Mobile security support includes Security Eacort Teams
(SETs) which provide the necessary security while personnel are transiting to
their work site and while at the work location. (End) H-3 952.225-0004
COMPLIANCE WITH LAWS AND REGULATIONS DEC/2011 (C3) (a) The Contractor shall
comply with, and shall ensure that its employees and its subcontractors and
their employees, at all tiers, are SD\1364062.1

 


[g240831kg13i003.gif]

CONTINUATION SHEET Reference No. of Document Being Continued Page 46 of 72
PIIN/SIIN W31P4Q-12-C-0263 MOD/AMD Name of Offeror or Contractor: AEROVIRONMENT,
INC. aware of and obey all U.S. and Host Nation laws, Federal or DoD
regulations, and US Central Command orders and directives as applicable to
personnel in Iraq and Afghanistan, including but not limited to USCENTCOM,
Multi- National Force and Multi-National Corps or Chief of Mission operations
and fragmentary orders, instructions, policies and directives. (b) Contractor
employees shall particularly note all laws, regulations, policies, and orders
restricting authority to carry firearms, rules for the use of force, and
prohibiting sexual or aggravated assault. (1) Afghanistan -- Contractor
employees are subject to General Orders Number 1, as modified from time to time,
including without limitation, their prohibition on privately owned firearms,
alcohol, drugs, war souvenirs, pornography and photographing detainees, human
casualties or military security measures. (2) Iraq -- Contractor employees are
not subject to General Order 1. Contractor employees will follow the policies or
directives of the Office of Security Cooperation-Iraq (OSC-I) Installation
Managers or Chief of Mission policies and directives regarding consumption of
alcohol or any prohibited items for sites that are assigned. (c) Contractor
employees may be ordered removed from the US Embassy, Chief of Mission sites,
OSC-I sites, secure military installations or the theater of operations by order
of the Chief of Mission (Iraq) or senior military commander of the battle space
(Afghanistan) for acts that disrupt good order and discipline or violate
applicable laws, regulations, orders, instructions, policies, or directives.
Contractors shall immediately comply with any such order to remove its
contractor employee. (d) Contractor employees performing in Iraq or the
USCENTCOM Area of Responsibility (AOR) may be subject to the jurisdiction of
overlapping criminal codes, including, but not limited to, the Military
Extraterritorial Jurisdiction Act (18 U.S.C. Sec. 3261, et al) ( MEJA), the
Uniform Code of Military Justice (10. U.S.C. Sec. 801, et al) (UCMJ), and the
laws of the Host Nation. Non-US citizens may also be subject to the laws of
their home country while performing in Iraq or the USCENTCOM AOR. Contractor
employee status in these overlapping criminal jurisdictions may be modified form
time to time by the United States, the Host Nation, or by applicable status of
forces agreements. (e) Under MEJA, a person who engages in felony misconduct
outside the United States while employed by or accompanying the Armed Forces is
subject to arrest, removal and prosecution in United States federal courts.
Under the UCMJ, a person serving with or accompanying the Armed Forces in the
field during a declared war or contingency operation may be disciplined for a
criminal offense, including by referral of charges to a General Court Martial.
Contractor employees may be ordered into confinement or placed under conditions
that restrict movement in Iraq or within the AOR or administratively attached to
a military command pending resolution of a criminal investigation. (f)
Contractors shall immediately notify the BDOC (Iraq) or military law enforcement
(Afghanistan) and the Contracting Officer if they suspect and employee has
committed an offense. Contractors shall take any and all reasonable and
necessary measures to secure the presence of an employee suspected of a serious
felony offense. Contractors shall not knowingly facilitate the departure of an
employee suspected of a serious felony offense or violating the Rules for the
Use of Force to depart Iraq or Afghanistan without approval from the Chief of
Mission (Iraq) or the senior U.S. commander (Afghanistan). (End of clause) H-4
952.225-0013 CONTRACTOR HEALTH AND SAFETY DEC/2011 (C3) (a) Contractors shall
comply with National Electrical Code (NEC) 2008 for repaire and upgrades to
existing construction and NEC 2011 standards shall apply for new construction,
contract specifications, and MIL Standards/Regulations. All infrastructure to
include, but not limited to, living quarters, showers, and restrooms shall be
installed and maintained in compliance with these standards and must be properly
supported and staffed to ensure perpetual Code compliance, prevent hazards and
to quickly correct any hazarda to maximize safety of those who use or work at
the infrastructure. (b) For existing employee living quarters the contractor
shall provide maintenance, conduct repairs, and perform upgradea in compliance
with NEC 2008 standards. For new employee living quarters, the contractor shall
provide maintenance, conduct repairs, and make upgrades in compliance with NEC
2011 standards. The government has the authority to enter and inspect contractor
employee living quarters at any time to ensure the prime contractor is complying
with safety compliance standards. (c) The contractor shall correct all
deficiencies within a reasonable amount of time of becoming aware of the
deficiency either by notice from the government or a third party, or by self
discovery of the deficiency by the contractor. Further guidance can be found on:
UFC: http://www.wbdg.org/ccb.browsecat.php?o-29&c-4 NFPA 70: http://www.nfpa.org
NESC: http://www.standards.ieee.org/nesc (End of clause) SD\1364062.1

 

 


[g240831kg15i001.gif]

CONTINUATION SHEET Reference No. of Document Being Continued Page 47 of 72
PIIN/SIIN W31P4Q-12-C-0263 MOD/AMD Name of Offeror or Contractor: AEROVIRONMENT,
INC. H-5 952.225-0016 CONTRACTOR DEMOBILIZATION -- APGHANISTAN AUG/2011 (C3) (a)
Full demobilization of contractors and subcontractor(s) in the Afghanistan
Combined Joint: Operations Ares (CJOA) is critical to responsible drawdown. The
prime contractor is required to submit a demobilization plan to the Contracting
Officer a minimum of 120 days prior to the end of the contract performance
period or when requested by the Contracting Officer, The demobilization plan
shall address, as a minimum, the following procedures detailed below. The
procedures outline specific guidance to ensure a timely and responsible exit
from theater. Prime contractors are responsible and accountable to ensure their
subcontractor(s) at all tiers comply with responsible and timely exit from
theater immediately following contract performance completion or termination.
(1) Exit from Afghanistan: The prime contractor is responsible to remain
cognizant of Afghan laws regarding exit from Afghanistan. Currently, all
foreigners traveling out of Afghanistan airports via commercial air
transportation must have exit visas. Department of Defense, U.S.
Force-Afghanistan, Letters of Authorization (LOAs), and/or Embassy Badges are
not accepted means of existing Afghanistan. All U.S. citizens and foreign
national contractors exiting via commercial means obtain an Afghanistan exit
sticker before departing the country. The exit sticker may be obtained from
Ministry of Interior (MOI) office. It is the prime contractors responsibility to
ensure that the most recent exit procedures are followed and to ensure that
subcontractor(s) at all tiers are in compliance with exit procedures. It is to
the responsibility of the contractor to work with Embassy of Afghanistan or
Afghanistan MOI as required. (2) Letter of Authorization (LOA): The prime
contractor is responsible for demobilizing its workforce, including
subcontractor employees at all tiers, and all contractor owned and subcontractor
owned equipment out of theatre as part of the prime contractors exit strategy.
This exit strategy must include reasonable timeframes starting with the end of
the contract performance period and not exceeding 30 days. The Contracting
Officer has the authority to extend selected LOAs up to, but not exceeding 30
calendar days after the contract completion date to allow the prime contractor
to complete demobilization of its workforce and contractor owned equipment, as
well as subcontractors(s) workforce and owned equipment, out of the Afghanistan
CJCA. The prime contractor shall notify the Contracting Officer a minimum of 30
days prior to the end of the contract period to request up to a 30-day extension
of selected LOAs beyond the contract completion data to complete demobilization.
The request shall include at a minimum: (i) the name of each individual
requiring a new LOA; (ii) the number of days for the LOA (no more than 30
calendar days); and (iii) justification for the request (e.g., what function the
individual(s) will be performing during the demobilization period). The
Contracting Officer may request additional information for an LOA extension. Any
LOA extension granted beyond the contract completion data shall not exceed 30
days and the contractor is not entitled to additional compensation for this
period. It approved by the Contracting Officer, this is a no cost extension of
an employees LOA due to demobilization and in no way is an extension of the
contract performance period. (3) Badging: The prime contractor is responsible to
ensure all employee badges, including subcontractor employees at all tiers, are
returned to the local Access Control Badging Office for de-activation and
destruction. The prime contractor shall submit a Badge Termination Report to
ensure each record is flagged and the batch is revoked. If a prime and/or
subcontractor employees badge is not returned, the prime contractor shall submit
a Lost, Stolen or Unrecovered Badge Report to the appropriate Access Control
Badging Office. Contractor employees in possession of a Common Access Card (CAC)
shall be responsible for turning in the CAC upon re-deployment through a CONUS
Replacement Center in the U.S. Failure to return employee badges in a timely
manner may result in delay of final payment. (4) Contractor Controlled Facility
Space: If the prime contractor has entered into a Memorandum of Understanding
with the Installation Mayor or Garrison for site space, buildings, facilities,
and/or Containerized Housing Units (CHU) to house prime and/or subcontractor
employees (at all tiers), the prime contractor is responsible to notify the
Installation Mayor or Garrison Commander of intent to vacate at least 90
calendar days prior to the end of the contract performance period. All United
States Government (USG) provided property in the prime contractors possession
must be returned to the USG in satisfactory condition. The prime contractor is
responsible and liable for any and all damages to USG property caused by prime
and/or subcontractor employees, and shall be further liable for all cleanup,
clearing, and/or environmental remediation expenses incurred by the USG in
returning prime contractor and/or subcontractor facilities including surrounding
site to a satisfactory condition, including expenses incurred in physical moving
property, trash, and refuse from such premises, removing/ remediating hazardous
wastes on the premises, and repairing structures, buildings, and facilities used
by the prime contractor and/or subcontractor. The prime contractor shall provide
notification to the Installation Mayor or Garrison Commander to perform an
inspection of all facilities as soon as practicable, but no more than 30 days,
after the end of the contract period. If damages are discovered, the prime
contractor shall make the necessary repairs. The prime contractor shall notify
the Installation Mayor or Garrison Commander for re-inspection of the facilities
upon completion of the repairs. If the Installation Mayor or Garrison Commander
inspects the property, site space, buildings, facilities, and/or CHUs and finds
they have not been properly cleaned, cleared, and/or environmentally remediated,
or if the prime contractor fails to repair any damages within 30 calendar days
after the end of the contract performance period, the final contract payment
shall be reduced by the amount of the specified damages/repairs or the expenses
incurred by the USG to properly clean, clear, and/or environmentally remediate
the SD\1364062.1

 


[g240831kg15i002.gif]

CONTINUATION SHEET Reference No. of Document Being Continued Page 48 of 72
PIIN/SIIN W31P4Q-12-C-0263 MOD/AMD Name of Offeror or Contractor: AEROVIRONMENT,
INC. premises. (5) Government Furnished Equipment/Materials: The prime
contractor is responsible to return all USG furnished equipment, as defined in
Federal Acquisition Regulation (FAR) part 45, clauses 52.245-1, if included in
the contract. Prime contractors who are not in compliance with the FAR, Defense
Federal Acquisition Regulation Supplement, Department of Defense Directives and
Instructions, policies, or procedures will be responsible and liable for damages
to the government property. The prime contractor may apply for a conducted of
the equipment by the prime contractor, USG representative, and the Contracting
Officer or their representative, within 10 calendar days after the end of the
contract performance period. The prime contractor shall report lost, damaged or
destroyed property immediately to the Contracting officer, but no later then the
joint inventory at the end of the contract period. If the prime contractor fails
to report lost, damaged or destroyed equipment or materials during the contract
performance period, the prime contractor shall be responsible for the
replacement and/or repair of the equipment or materials. The replaced equipment
shall be new, of the same quality, and shall perform at the same functional
level as the missing piece of equipment. If the prime contractor fails to repair
and/or replace damaged or missing equipment, the final payment shall be reduced
by the appropriate amount of the specified damaged or cost to replace missing
equipment with new. (6) Contractor Personal Property: The contractor is advised
that all personal left on the respective installation after the date of
departure of said premises, shall be sold or otherwise disposed of in accordance
with 10 U.S.C. \’a7 2575. (i) A request for the return of the property will be
honored, if feasible, and if received before the expiration of the period of
time allowed to vacate the installation. (ii) If abandoned property is left on
the respective installation, contractual remedies may be enforced against the
contractor, (see paragraph (b) of this clause for potential contractual
remedies). Additionally, even if the contractor waives its interest to all
abandoned personal property, the contractor may still be liable for all costs
incurred by the USG to remove or dispose of the abandoned property. (iii) The
contractor hereby authorizes the USG authority to dispose of any and all
abandoned personal property in any manner the USG may deem suitable and hereby
releases and discharge the USG and its agents from any and all claims and
demands whatsoever that could otherwise be asserted because of the disposition
of said abandoned personal property. (7) Synchronized Predeployment Operational
Tracker (SPOT): The prime contractor is responsible to close out the deployment
of personnel, including subcontractor employees at all tiers, at the end of the
contract completion period and to release the personnel from the prime
contractors company in the SPOT database. The release of employee information
must be accomplished no more than 30 calendar days after the end of the contract
completion date. (8) Accountability of Prime and Subcontractor Personnel:
Whether specifically written into the contract or not, it is the expectation of
the USG that for any persons brought into the Afghanistan CJOA for the sole
purposes of performing work on USG contracts, contract employers will return
employees to their point of origin/home country once the contract is completed
or their employment is terminated for any reason. If the prime contractor fails
to re-deploy an employee, or subcontractor employee at any tier, the USG shall
notify the applicable U.S. Embassy to take appropriate action. Failure by the
prime contractor to re-deploy its personnel, including subcontractor personnel
at any tier, at the end of the contract completion date, could result in the
contractor being placed on the Excluded Parties List System (EPLS) and not be
allowed to propose on future U.S. contracts anywhere in the world. (9) Personnel
Recovery: Any DoD contractor with unaccounted for employees shall follow the
instructions in the Contractor Accountability and Personnel Recovery Clause
952.225-20. The contractor may use the Contracting Fusion Cell as a resource to
track or research employees last known location and/or to view LOAs. (b) CENTCOM
- Joint Theater Support Contraction Command (C-JTSCC) and external agencies will
utilize all available contracting remedies to guarantee compliance with
demobilization requirements. Such actions include, but are not limited to
withholding payment, issuing a cure notice, issuing a negative Contractor
Performance Assessment Reporting System (CPARS) evaluation, reduction of award
fee, debarment, reimbursement of U.S. Government expenses, and/or any other
legal remedy available to a contracting officer. The USG reserves the right to
withhold payment from the prime contractor not in compliance with the above
procedures included herein. Additionally, the Contracting Officer shall document
all unresolved contractor compliance issues in CPARS, which shall have an
adverse past performance affect on future contracts with the USG, anywhere in
the world. (End of Clause) H-6 952.225-0020 CONTRACTOR ACCOUNTASILITY AND
PERSONNEL RECOVERY (AFGHANISTAN) AUG/2011 (C3) (a) Contract performance may
require work in dangerous or austere conditions. Except as otherwise provided in
the contract, the contractor accepts the risks associated with required contract
performance in such operations. SD\1364062.1

 


[g240831kg15i003.gif]

CONTINUATION SHEET Reference No. of Document Being Continued Page 49 of 72
PIIN/SIIN W31P4Q-12-C-0263 MOD/AMD Name of Offeror or Contractor: AEROVIRONMENT,
INC. (1) Unaccounted personnel: It is the expectation of the USG that any
contractor brought into Afghanistan for the sole purpose of performance of the
work on a USG contract must be accounted for at all times by their respective
employers. Additionally, contractors who maintain living quarters on a USG base
shall verify the location of each of its employees living quarters a minimum of
once a month. If a DoD contracted employee becomes missing and evidence does not
indicate foul play, a personnel Recovery (PR) event is NOT automatically
triggered. Such an event will be treated as an accountability battle drill by
the employers chain of command or civilian equivalent. (2) Contractor
Responsibilities: The contractor is responsible to take all necessary steps to
locate and investigate the unaccounted for employee (s) whereaboute to the
maximum extent practicable. To assist in this process, contractors may use the
Contracting Fusion Cell as a resource to track or research employees last known
location and/or to view LOAs. All missing personnel will be immediately reported
to the installation division Personnel Recovery Officer (PRO), Mayors cell,
Military Police Station and/or the criminal Investigative Division, and the Base
Defence Operations Center (BDOC). (3) Contractor provided Information: If it is
determined that a potential criminal act has occurred, the USD PRO (or USFOR-A
Personnel Recovery Division (PRD) with prior coordination) will attempt to
validate the missing persons identity through the employer. The contractor shall
provide the information to PRD within 12 hours of request. The required
information the contractor should keep on file includes but is not limited to:
copy of the individuals Letter of Authorization generated by the Synchronized
Pre-deployment and Operational Tracker Systems (SPOT), copy of passport and
visas, housing information of where the individual resides such as room number
and location, DD Form 93, Record of Emergency Data, copy of badging, and contact
information for known friends or associates. (b) If USFOR-A PRD determines
through investigation that the unaccounted personnel have voluntarily left the
installation either seeking employment with another contractor or other non-
mission related reasons, PRD will notify the contractor. The contractor shall
ensure that all government-related documents such as LOAs, visas, etc. are
terminated/reconciled appropriately within 24 hours of notification by PRD in
accordance with subparagraph (a) (8) of C-JTSCC Clause 952.225-0016 entitled
Contractor Demobilization (Afghanistan). Contractors who fail to account for
their personnel or whose employees create PR events will be held in breach of
their contract and face all remedies available to the Contracting Officer. (End
of Clause) H-7 52.243-4000 ENG CHG PROPOSAL, VALUE ENG CHG PROPOSAL, REQUEST FOR
DEVIATION MAR/2011  REQUEST FOR VARIANCE, ENG RELEASE RECORDS, NOTICE OF
REVISION, &  SPECIFICATION CHG NOTICE PREPARATION & SUBMISSION INSTRUCTIONS  1.
Contractor initiated Engineering Change Proposals (RCPs), Value Engineering
Change Proposals (VECPs), Request for Deviations (RFDs). And Request for
Variance (RFVs), collectively referred to as *proposals*, shall be prepared,
submitted and distributed in accordance with paragraphs 2, 3 and 4 below except
as specified in paragraphs 5 below. 2. Format. a. Class I ECPs require the “Long
Form Procedure” for documenting the change and describing the effects of the
change on the suitability and supportability of the Configuration Item (CI).
Class I ECPs should be limited to those that are necessary or offer significant
benefit to the Government. Class I ECPs are those that affect the performance,
reliability, maintainability, survivability, weight, balance, moment of inertia,
interface characteristics, electromagnetic characteristics, or other technical
requirements in the specifications and drawings. Class I ECPs also include those
changes that affect Government Furnished Equipment, safety, compatibility,
retrofit, operation and maintenance manuals, interchangeability,
substitutability, replaceability, source control specifications and drawings,
costs, guarantees or warranties, deliveries, or schedules, Class II ECPs are
those that do not affect form, fit and function, cost, or schedule of the system
CI and do not meet the other criteria described above for Class I ECPs. b. Long
Form Procedure: Class I changes to the CI require that RDMR Form 523, pages 1
through 7 (as applicable), be prepared. Use of this procedure assures that all
affects of the change on the CI are properly addressed and documented to the
necessary detail to allow proper evaluation of the proposed change. c. Short
Form Procedure: ECPs and VECPs, which meet the requirements of Class II ECPs,
shall be prepared using RDMR Form 523 (page 1 only). Supplemental pages may be
used with the form as necessary. The responsible Contract Management Office
(CMO) will enter the appropriate data in block 5 “Class of ECP”, Block 6
“Justification Codes”, and Block 7 “Priority.” d. The Contractor shall not
manufacture items for acceptance by the Government that incorporate a known
departure from requirements, unless the Government has approved an RFD. RFDs
shall be prepared using RDMR Form 527 or RDMR Form 530 (Type I, see block 5 of
the form.) e. The Contractor shall not submit items for acceptance by the
Government that include a known departure from the requirements, unless the
Government has approved a RFV. RFVs shall be prepared using RDMR Form 528. f.
Each ECP, RFD or RFV shall be accompanied by a written and signed evaluation
prepared by the responsible Defense SD\1364062.1

 

 


[g240831kg17i001.gif]

CONTINUATION SHEET Reference No. of Document Being Continued Page 50 of 72
PIIN/SIIN W31P4Q-12-C-0263 MOD/AMD Name of Offeror or Contractor: AEROVIRONMENT,
INC. contract Management Agency (DCMA) technical representative. The DCMA
written evaluation shall be considered part of the ECP/RFD/RFV proposal. g.
Classification of RFDs/RFVs. (1) Major RFDs/RFVs. RFDs/RFVs written against CIs
shall be designated an major when the RFD/RFV consists of acceptance of an item
having a nonconformance with contract or configuration documentation involving
health; performance; interchangeability; reliability; survivability;
maintainability; effective use or operation; weight; appearance (when a factor);
or when there is a departure from a requirement classified as major in the
contractual documentation. (2) Critical RFDs/RFVs. RFDs/RFVs written against CIs
shall be designated as minor when the RFD/RFV consists of acceptance of an item
having a nonconformance with contact or configuration documentation involving
safety or when there is a departure from a requirement classified as critical in
the contractual documentation. (3) Minor RFDs/RFVs. RFDs/RFVs written against
CIs shall be designated as minor when the RFD/RFV consists of acceptance of an
item having a nonconformance with contract or configuration documentation which
does not involve any of the factors listed above in paragraphs g(1) or g(2), or
when there is a departure from a requirement classified as minor in the
contractual documentation. h. Proposals shall include sufficient technical data
to describe all changes from existing contract requirements. i. Proposals shall
include sufficient justification for making the change, including a statement of
contract impact, if the change is not Authotized. j. Proposals for ECPs shall
set forth a “not to exceed” price and delivery adjustment acceptable to the
Contractor if the Government subsequently approves the proposal. If approved,
the equitable increases shall not exceed this amount. k. Timer allowed for
technical decisions for ECP and RFD/RFV proposals will be worked out via mutual
agreement between the Contractor and the Government. l. The Contractor shall
submit, concurrent with the ECP, a separate AMSAM-RD Form 525. “Specification
Change Notice” (SCN), for each specification that would require revision if the
ECP were approved. m. Proposals for VECPs shall set forth a “not less than”
price and delivery adjustment acceptance to the Contractor if the Government
subsequently approves the proposal. If approved, the savings shall not be less
than this amount. n. The Contractor shall utilize RDMR Form 526. “Engineering
Release Record” (ERR) to release new or revised configuration documentation to
the Government for approval. o. The Contractor shall utilize RDMR Form 524,
“Notice of Revision” (NOR) to describe the exact change (s) to configuration
documentation specified as a data requirement in the contract. The Contractor
shall describe the change using subsections entitled “WAS” to describe the
current contractual technical requirement and “IS” to describe the proposed new
requirement. 3. Submittal. The Contractor shall submit two (2) copies of each
proposal to the responsible Administrative Contracting Officer (ACO). One (1)
copy of each proposal shall be returned to the Contractor within (5) working
days after receipt by the ACO, stating whether or not the proposal is in
compliance with this provision. Any unresolved differences between the ACO and
the Contractor concerning ECPs, VECPs, RFVs or RFDs will be submitted to the PCO
for resolution. Submittals may be made by electronic means by scanning the
appropriate completed forms into a computer or preparing the forms
electronically. 4. Distribution. a. Electronic Distribution. The preferred
method of distribution is through the Internet E-mail System to the PCO.
Microsoft Word is required for use with the transmittal letter (E-mail).
Required forms will be attached to the E-mail. All forms may be obtained from
the Army Contracting Command – Redstone Website
(https://wwwproc.redstone.army.mil/acquisition) by clicking on
“Forms/Checksheets.” The forms are in both “Adobe Acrobat” and “Form Flow”
formats. In order to access and use the forms, the user must have the “Adobe
Acrobat” or “Form Flow” software installed on their computer. Drawings may be
scanned into the computer and sent as an attachment. In some cases, because of
size, drawings may have to be sent as hard copies or sent under special
electronic instructions provided by the PCO. Contractors who do not have access
to the Army Contracting Command – Redstone website will need to contact the PCO,
the appropriate project office Configuration Management office, or the Technical
Data Management Division (RDMR-SET) to have the forms sent to their facility. b.
Hard Copy Distribution of Class I or II ECPs and RFD/RFVs. For each Class I or
II ECP, or each RFD/RFV that the ACO determines to be in compliance with this
provision, the Contractor shall submit the original plus five copies to the PCO
and one copy to the ACO. Upon receipt of any type of change proposal that is
submitted to the PCO, the ACO shall immediately submit DCMA’s written evaluation
pertaining to the proposed engineering change action to the PCO. Assistance in
preparing any of these proposals SD\1364062.1

 


[g240831kg17i002.gif]

CONTINUATION SHEET Reference No. of Document Being Continued Page 51 of 72
PIIN/SIIN W31P4Q-12-C-0263 MOD/AMD Name of Offeror or Contractor: AEROVIRONMENT,
INC. may be obtained from the ACO or AMCOM Change Control Point at : Aviation
and Missile Research, Development, and Engineering Center ATTN: RDMR-SET
Redstone Arsenal, Al 35898-5000 Telephone: 256-876-1335 c. Hard copy
Distribution of VECPs. For each VECP that the ACO determines to be in compliance
with this Provision, the Contractor shall submit the original plus copies to the
pco and one copy to the ACO. Upon receipt of any VECP that is submitted to the
PCO, the ACO shall immediately submit DCMA’s written evaluation to the PCO. The
Contractor shall also submit one copy of the VECP to the value Engineering
Program Manager (VEPM) whose address is below. Assistance in preparing VECPs may
be obtained from the VEPM. Aviation and Missile Research, Development, and
Engineering center ATTN: RDMR-SET Redstone Arsenal, A1 35858-5000 Telephone:
256-876-8163 5. Alternate Format, Submittal or Distribution Process. Proposals
may be prepared in a different format, submitted using a different submittal
process or distributed in a different manner than specified in paragraphs 2, 3
and 4 above, so long as the alternate approach is in accordance with a
Government approved configuration management plan governed by this contract or
the PCO authorizes the alternate format, submittal, or distribution process. 6.
Government Acceptance. Acceptance of a proposal by the Government shall be
affected by the issuance of a change order or execution of a supplemental
agreement incorporating the proposal into the contract unless the PCO authorizes
another method of acceptance. The Government will notify the Contractor in
writing if a proposal is determined to be unacceptable. (End of clause) H-8.
OPTIONS The Government reserves the right to unilaterally exercise any or all
options specified in Section B within the timeframes specified below: CLIN 0004
- Contract Award through 31 December 2012 Option I (CLINS 0005 through 0015) -
Date of Definitization through 30 September 2013 Option II (CLINS 0016 through
0025) - 01 October 2013 through 30 September 2014 The Contracting Officer may,
by written notice, exercise the above options at any time, one or more times in
any amount, as long as the cumulative total number of units identified in the
schedule is not exceeded. Any unused units are available for use in any
subsequent option period. The price paid for each unit awarded/exercised will be
based upon the price applicable at the time of award/exercise. The option
exercise period may be extended by mutual agreement of the parties. *** END OF
NARRATIVE H0001 *** H-9. IMPORTANT NOTICE - INSTRUCTIONS BY THE CONTRACTING
OFFICER A. The contractor shall not accept any instructions issued by any person
other than the Contracting Officer or the Contracting Officers Representative
(COR) when one is appointed. If a COR is appointed, the appointment will be done
by letter to the COR with the scope of the CORs authority set forth in the
appointment letter. A copy of the letter will be furnished to the contractor. B.
No change in the scope of this contract, which would effect a change in any term
or provision of this contract, shall be made except by modification executed by
the Contracting Officer. The contractor is responsible to ensure that all
contractor personnel are knowledgeable and cognizant of this contract provision.
Changes to contract effort accepted and performed by the contractor outside the
contract without specific authorization of the Contracting Officer shall be the
responsibility of the contractor. *** END OF NARRATIVE H0002 ***  SD\1364062.1

 


[g240831kg17i003.gif]

CONTINUATION SHEET Reference No. of Document Being Continued Page 52 of 72
PIIN/SIIN W31P4Q-12-C-0263 MOD/AMD Name of Offeror or Contractor: AEROVIRONMENT,
INC. SECTION I - CONTRACT CLAUSES This document incorporates one or more clauses
by reference, with the same force and effect as if they were given in full text.
Upon request, the Contracting Officer will make their full text available. Also,
the full text of a clause may be accessed electronically at these addresses:
http://farsite.hill.af.mil/VFFARA.HTM or http://farsite.hill.af.nil/VFDFARA.HTM
or http://farsite.hill.af.mil/VFAFARa.HTM If the clause requires additional or
unique information, then that information is provided immediately after the
clause title.  Regulatory Cite Title Date I-1 52.201-1 DEFINITIONS JAN/2012 I-2
52.303-3 GRATUITIES APR/1984 I-3 52.203-5 COVENANT AGAINST CONTINGENT FEES
APR/1984 I-4 52.203-6 RESTRICTIONS ON SUBCONTRACTOR SALES TO THE GOVERNMENT
SEP/2006 I-5 52.203-7 ANTI-KICKBACK PROCEDURES OCT/2010 I-6 52.203-8
CANCELLATION, RESCISSION, AND RECOVERY OF FUNDS FOR ILLEGAL OR JAN/1997 
IMPROPER ACTIVITY I-7 52.203-10 PRICE OR FEE ADJUSTMENT FOR ILLEGAL OR IMPROPER
ACTIVITY JAN/1997 I-8 52.203-12 LIMITATION ON PAYMENTS TO INFLUENCE CERTAIN
FEDERAL TRANSACTIONS OCT/2010 I-9 52.204-4 PRINTED OR COPIED DOUBLE-SIDED ON
POSTCONSUMER FIBER CONTENT PAPER MAY/2011 I-10 52.204-7 CENTRAL CONTRACTOR
REGISTRATION FEB/2012 I-11 52.209-6 PROTECTING THE GOVERNMENT’S INTEREST WHEN
SUBCONTRACTING WITH DEC/2010  CONTRACTORS DEBARRED, SUSPENDED, OR PROPOSED FOR
DEBARMENT I-12 52.209-9 UPDATES OF PUBLICLY AVAILABLE INFORMATION REGARDING
RESPONSIBILITY FEB/2012  MATTERS I-13 52.211-5 MATERIAL REQUIREMENTS ADG/2000
I-14 52.211-15 DEFENSE PRIORITY AND ALLOCATION REQUIREMENTS APR/2008 I-15
52.215-14 INTEGRITY OF UNIT PRICES OCT/2010 I-16 52.215-15 PENSION ADJUSTMENTS
AND ASSET REVERSIONS OCT/2010 I-17 52.215-18 REVERSION OR ADJUSTMENT OF PLANS
FOR POSTRETIREMENT BENEFITS (PRB) JUL/2005  OTHER THAN PENSIONS I-18 52.216-8
FIXED FEE JUN/2011 I-19 52.219-8 UTILIZATION OF SMALL BUSINESS CONCERNS JAN/2011
I-20 52.222-19 CHILD LABOR--COOPERATION WITH AUTHORITIES AND REMEDIES MAR/2011
I-21 52.222-20 WALSH-HEALEY PUBLIC CONTRACTS ACT OCT/2010 I-22 52.222-21
PROHIBITION OF SEGREGATED FACILITIES FEB/1999 I-23 52.222-26 EQUAL OPPORTUNITY
MAR/2007 I-24 52.222-35 EQUAL OPPORTUNITY FOR VETERANS SEP/2010 I-25 52.222-36
AFFIRMATIVE ACTION FOR WORKERS WITH DISABILITIES OCT/2010 I-26 52.222-37
EMPLOYMENT REPORTS ON VETERANS SEP/2010 I-27 52.222-40 NOTIFICATION OF EMPLOYEE
RIGHTS UNDER THE NATIONAL LABOR RELATIONS DEC/2010  ACT I-28 52.222-50 COMBATING
TRAFFICKING IN PERSONS FEB/2009 I-29 52.222-54 ENPLOYMENT ELIGIBLITY
VERIFICATION JUL/2012 I-30 52.223-18 ENCOURAGING CONTRACTOR POLICIES TO BAN TEXT
MESSAGING WHILE DRIVING AUG/2011 I-31 52.225-13 RESTRICTIONS ON CERTAIN FOREIGN
PURCHASES JUN/2008 I-32 52.227-1 AUTHORIZATION AND CONSENT DEC/2007 I-33
52.227-2 NOTICE AND ASSISTANCE REGARDING PATENT AND COPYRIGHT INFRINGEMENT
DEC/2007 I-34 52.228-3 WORKERS’ COMPENSATION INSURANCE (DEFENSE BASE ACT)
APR/1984 I-35 52.228-7 INSURANCE--LIABILITY TO THIRD PERSONS MAR/1996 I-36
52.229-3 FEDERAL, STATE, AND LOCAL TAXES APR/2003 I-37 52.232-1 PAYMENTS
APR/1984 I-38 52.232-8 DISCOUNTS FOR PROMPT PAYMENT FEB/2002 I-39 52.232-11
EXTRAS APR/1984 I-40 52.232-23 ASSIGNMENT OF CLAIMS (JAN 1986) -- ALTERNATE I
(APR 1984) APR/1984 I-41 52.232-25 PROMPT PAYMENT OCT/2008 I-42 52.232-25 PROMPT
PAYMENT (OCT 2008) - ALTERNATE I (FEB 2002) FEB/2002 I-43 52.232-1 DISPUTES
JUL/2002 I-44 52.232-3 PROTEST AFTER AWARD AUG/1996 I-44 52.232-3 PROTEST AFTER
AWARD (AUG 1996) – ALTERNATE I (JUNE 1985) JUN/1985 I-46 52.232-4 APPLICABLE LAW
FOR BREACH OF COTRACT CLAIM OCT/2004 I-47 52.232-1 NOTICE OF INTENT OF DISALLOW
COSTS APR/1984 SD\1364062.1

 

 


[g240831kg19i001.gif]

CONTINUATION SHEET Reference No. of Document Being Continued Page 53 of 72
PIIN/SIIN W31P4Q-12-C-0263 MOD/AMD Name of Offeror or Contractor: AEROVIRONMENT,
INC.  Regulatory Cite Title Date 1-48 52.242-3 PENALTIES FOR UNALLOWABLE COSTS
MAY/2001 I-49 52.242-13 BANKRUPTCY JUL/1995 1-50 52.243-1 CHANGES -- FIXED PRICE
AUG/1987 I-51 52.243-1 CHANGES -- FIXED PRICE (AUG 1987) -- ALTERNATE I (APR
1984) APR/1984 I-52 52.243-2 CHANGES -- COST-REIMBURSEMENT (AUG 1987) --
ALTERNATE I (APR 1984) APR/1984 I-53 52.243-2 CHANGES – COST REIMBURSEMENT
ADG/1987 I-54 52.247-63 PREFERENCE FOR U.S.-FLAG AIR CARRIERS JUN/2003 I-55
52.249-2 TERMINATION FOR CONVENIENCE OF THE GOVERNMENT (FIXED-PRICE) APR/2012
I-56 52.249-6 TERMINATION (COST REIMBURSEMENT) MAY/2004 I-57 52.249-8 DEFAULT
(FIXED-PRICE SUPPLY AND SERVICE) APR/1984 I-58 52.249-14 EXCUSABLE DELAYS
APR/1984 I-59 52.253-1 COMPUTER GENERATED FORMS JAN/1991 I-60 252.203-7000
REQUIREMENTS RELATING TO COMPENSATION OF FORMER DOD OFFICIALS SEP/2011 I-61
252.203-7001 PROHIBITION ON PERSONS CONVICTED OF FRAUD OR OTHER DEFENSE-CONTRACT
- DEC/2008  RELATED FELONIES I-62 252.203-7002 REQUIREMENT TO INFORM EMPLOYEES
OF WHISTLE BLOWER RIGHTS JAN/2009 I-63 252.204-7000 DISCLOSURE OF INFORMATION
DEC/1991 I-64 252.204-7003 CONTROL OF GOVERNMENT PERSONNEL WORK PRODUCT APR/1992
I-65 252.204-7008 EXPORT-CONTROLLED ITEMS APR/2010 I-66 252.205-7000 PROVISION
OF INFORMATION TO COOPERATIVE AGREEMENT HOLDERS DEC/1991 I-67 252.209-7004
SUBCONTRACTING WITH FIRMS THAT ARE OWNED OR CONTROLLED BY THE DEC/2006 
GOVERNMENT OF A TERRORIST COUNTRY I-68 252.225-7006 QUARTERLY REPORTING OF
ACTUAL CONTRACT PERFORMANCE OUTSIDE THE UNITED OCT/2010  STATES I-69
252.226-7001 UTILIZATION OF INDIAN ORGANIZATIONS, INDIAN-OWNED ECONOMIC
SEP/2004  ENTERPRISES, AND NATIVE HAWAIIAN SMALL BUSINESS CONCERNS I-70
252.227-7013 RIGHTS IN TECHNICAL DATA--NONCOMMERCIAL ITEMS FEB/2012 I-71
252.227-7014 RIGHTS IN NONCOMMERCIAL COMPUTER SOFTWARE AND NONCOMMERCIAL
COMPUTER FEB/2012  SOFTWARE DOCUMENTATION I-72 252.227-7015 TECHNICAL
DATA--COMMERCIAL ITEMS DEC/2011 I-73 252.227-7016 RIGHTS IN BID OR PROPOSAL
INFORMATION JAN/2011 I-74 252.227-7019 VALIDATION OF ASSERTED
RESTRICTIONS--COMPUTER SOFTWARE SEP/2011 I-75 252.227-7025 LIMITATIONS ON THE
USE OR DISCLOSURE OF GOVERNMENT-FURNISHED MAR/2011  INFORMATION MARKED WITH
RESTRICTIVE LEGENDS I-76 252.227-7027 DEFERRED ORDERING OF TECHNICAL DATA OR
COMPUTER SOFTWARE APR/1988 I-77 252.227-7030 TECHNICAL DATA--WITHHOLD1NG OF
PAYMENT MAR/2000 I-78 252.227-7037 VALIDATION OF RESTRICTIVE MARKINGS ON
TECHNICAL DATA JUN/2012 I-79 252.231-7000 SUPPLEMENTAL COST PRINCIPLES DEC/1991
I-80 252.232-7003 ELECTRONIC SUBMISSION OF PAYMENT REQUESTS AND RECEIVING
REPORTS JUN/2012 I-81 252.232-7010 LEVIES ON CONTRACT PAYMENTS DEC/2006 I-82
252.237-7010 PROHIBITION ON INTERROGATION OF DETAINEES BY CONTRACTOR PERSONNEL
NOV/2010 I-83 252.243-7001 PRICING OF CONTRACT MODIFICATIONS DEC/1991 I-84
252.243-7002 REQUESTS FOR EQUITABLE ADJUSTMENT MAR/1998 I-85 252.246-7000
MATERIAL INSPECTION AND RECEIVING REPORT MAR/2008 I-86 25.247-7023
TRANSPORTATION OR SUPPLIES BY SEA MAY/2002 I-87 52.216-7 ALLOWABLE COST AND
PAYMENT JUN/2011 (a) Invoicing. (1) The Government will make payments to the
Contractor when requested as work progresses, but (except for small business
concerns) not more often than once every 2 weeks, in amounts determined to be
allowable by the Contracting Officer in accordance with Federal Acquisition
Regulation (FAR) Subpart 31.2 in effect on the date of this contract and the
terms of this contract. The Contractor may submit to an authorized
representative of the Contracting Officer, in such form and reasonable detail as
the representative may require, an invoice or voucher supported by a statement
of the claimed allowable cost for performing this contract. (2) Contract
financing payments are not subject to the interest penalty provisions of the
Prompt Payment Act. Interim payments made prior to the final payment under the
contract are contract financing payments, except interim payments if this
contract contains Alternate I to the clause at 52.232-25. (3) The designated
payment office will make interim payments for contract financing on the 30th day
after the designated billing office receives a proper payment request. In the
event that the Government requires an audit or other review of a specific
payment SD\1364062.1

 


[g240831kg19i002.gif]

CONTINUATION SHEET Reference No. of Document Being Continued Page 54 of 72
PIN/SIN W31P4Q-12-C-0263 MOD/AMD Name of Offeror or Contractor: AEROVIRONMENT,
INC. request to ensure compliance with the terns and conditions of the contract,
the designated payment office is not compelled to make payment by the specified
due date. (b) Reimbursing costs. (1) For the purpose of reimbursing allowable
costs (except as provided in subparagraph (b) (2) of this clause, with respect
to pension, deferred profit sharing, and employee stock ownership plan
contributions) , the terms costs includes only -- (i) Those recorded coats that,
at the time of the request for reimbursement, the Contractor has paid by cash,
check, or other form of actual payment for items or services purchased directly
for the contract; (ii) When the Contractor is not delinquent in paying costs of
contract performance in the ordinary course of business, costs incurred, but not
necessarily paid, for -- (A) Supplies and services purchased directly for the
contract and associated financing payments to subcontractors, provided payments
determined due will be made (1) In accordance with the terms and conditions of a
subcontract or invoice; and (2) Ordinarily within 30 days of the submission of
the Contractors payment request to the Government; (B) Materials issued from the
Contractors inventory and placed in the production process for use on the
contract; (C) Direct labor; (D) Direct travel; (E) Other direct in-house costs;
and (F) Properly allocable and allowable indirect costs, as shown in the records
maintained by the Contractor for purposes of obtaining reimbursement under
Government contracts, and (iii) The amount of financing payments that have been
paid by cash, check or other form of payment to subcontractor. (2) Accrued costs
of Contractor contributions under employee pension plans shall be excluded until
actually paid unless (i) The Contractors practice is to make contributions to
the retirements fund quarterly or more frequently; and (ii) The contribution
does not remain unpaid 30 days after the end of the applicable quarter or
payment period (any contribution remaining unpaid shall be excluded from the
Contractors indirect costs for payment purposes). (3) Notwithstanding the audit
and adjustment of invoices or vouchers under paragraph (g) of this clause,
allowable indirect costs under this contract shall be obtained by applying
indirect cost rates established in accordance with paragraph (d) of this clause.
(4) Any statements in specifications or other document incorporated in this
contract by reference designating performance of services or furnishing of
materials at the Contractors expense or at no cost to the Government shall be
disregarded for purpose of cost-reimbursement under this clause. (c) Small
business concerns. A small business concern may receive more frequent payments
than 2 weeks. (d) Final indirect cost rates. (1) Final annual indirect cost
rates and the appropriate bases shall be established in accordance with subpart
42.7 of the Federal Acquisition Regulation (FAR) in effect for the period
covered by the indirect cost rate proposal. (2) (i) The Contractor shall submit
an adequate final indirect cost rate proposal to the Contracting Officer (or
cognizant Federal agency official) and auditor within the 6-month period
following the expiration of each of its fiscal years. Reasonable extensions, for
exceptional circumstances only, may be requested in writing by the Contractor
and granted in writing by the Contracting Officer. The Contractor shall support
its proposal with adequate supporting data. (ii) The proposed rates shall be
based on the Contractors actual cost experience for that period. The appropriate
Government representative and the Contractor shall established the final
indirect cost rates as promptly as practical after receipt of the Contractors
proposal. (iii) An adequate indirect cost rate proposal shall include the
following data unless otherwise specified by the cognizant Federal SD\1364062.1

 


[g240831kg19i003.gif]

CONTINUATION SHEET Reference No. of Document Being Continued Page 55 of 72
PIN/SIN W31P4Q-12-C-0263 MOD/AMD Name of Offeror or Contractor: AEROVIRONMENT,
INC. agency official: (A) Summary of all claimed indirect expense rates,
including pool, base, and calculated indirect rate. (B) General and
Administrative expenses (final indirect cost pool). Schedule of claimed expenses
by element of cost as identified in accounting records (Chart of Accounts). (C)
Overhead expenses (final indirect cost pool). Schedule of claimed expenses by
element of cost as identified in accounting records (Chart of Accounts) for each
final indirect cost pool. (D) Occupancy expenses (intermediate indirect cost
pool). Schedule of claimed expenses by element of cost as identified in
accounting records (Chart of Accounts) and expense reallocation to final
indirect cost pools. (E) Claimed allocation bases, by element of cost, used to
distribute indirect costs. (F) Facilities capital cost of money factors
computation. (G) Reconciliation of books of account (i.e., General Ledger) and
claimed direct costs by major cost element. (H) Schedule of direct costs by
contract and subcontract and indirect expense applied at claimed rates, as well
as subsidiary schedule Government participation percentages in each of the
allocation base amounts. (I) Schedule of cumulative direct and indirect costs
claimed and billed by contract and subcontract. (J) Subcontract information.
Listing of subcontracts awarded to companies for which the contractor is the
prime or upper-tier contractor (include prime and subcontract numbers;
subcontract value and award type; amount claimed during the fiscal year; and the
subcontractor name, address, and point of contact information). (K) Summary of
each time-and-materials and labor-hour contract information, including labor
categories, labor rates, hours, and amounts; direct materials; other direct
costs; and, indirect expense applied at claimed rates. (L) Reconciliation of
total payroll per IRS form 941 to total labor costs distribution. (M) Listing of
decisions/agreements/approvals and description of accounting/organizational
changes. (N) Certificate of final indirect costs (see 52.242-4, Certification of
Final Indirect Costs). (O) Contract closing information for contracts physically
completed in this fiscal year (include contract number, period of performance,
contract ceiling amounts, contract fee computations, level of effort, and
indicate if the contract is ready to close). (iv) The following supplemental
information is not required to determine if a proposal is adequate, but may he
required during the audit process: (A) Comparative analysis of indirect expense
pools detailed by account to prior fiscal year and budgetary data. (B) General
Organizational information and Executive compensation for five most highly
compensated executives. See 31.205-6(p). Additional salary reference information
is available at http://www.whitehouse.gov/omb/procurement index exec comp/. (C)
Identification of prime contracts under which the contractor performs as a
subcontractor. (D) Description of accounting system (excludes contractors
required to submit a CAS Disclosure Statement or contractors where the
description of the accounting system has not changed from the previous year’s
submission). (E) Procedures for identifying and excluding unallowable costs from
the costs claimed and billed (excludes contactors where the procedures have not
changed from the previous year’s submission). (F) Certified financial statements
and other financial date (e.g., trial balance, compilation, review, etc.). (G)
Management letter from outside CPAs concerning any internal control weaknesses.
(H) Actions that have been and/or will be implemented to correct the weaknesses
described in the management letter from subparagraph (G) of this section.
SD\1364062.1

 

 


[g240831kg21i001.gif]

CONTINUATION SHEET Reference No. of Document Being Continued Page 56 of 72
PIN/SIN W31P4Q-12-C-0263 MOD/AMD Name of Offeror or Contractor: AEROVIRONMENT,
INC. (I) List of all internal audit reports issued since the last disclosure of
internal audit reports to the Government. (J) Annual internal audit plan of
scheduled audits to be performed in the fiscal year when the final indirect cost
rate submission is made. (K) Federal and State income tax returns. (L)
Securities and Exchange Commission 10-K annual report. (M) Minutes from board of
directors meetings. (N) Listing of delay claims and termination claims submitted
which contain costs relating to the subject fiscal year. (O) Contract briefings,
which generally include a synopsis of all pertinent contract provisions, such
as: Contract type, contract amount, product or service(s) to be provided,
contract performance period, rate ceilings, advance approval requirements,
pre-contract cost allowability limitations, and billing limitations. (V) The
Contractor shall update the billings on all contracts to reflect the final
settled rates and update the schedule of cumulative direct and indirect costs
claimed and billed, as required in paragraph (d) (2) (iii) (I) of this section,
within 60 days after settlement of final indirect cost rates. (3) The Contractor
and the appropriate Government representative shall execute a written
understanding setting forth the final indirect cost rates. The understanding
shall specify (i) the agreed-upon final annual indirect cost rates, (ii) the
bases to which the rates apply, (iii) the periods for which the rates apply,
(iv) any specific indirect cost items treated as direct costs in the settlement,
and (v) the affected contract and/or subcontract, identifying any with advance
agreements or special terms and the applicable rates. The understanding shall
not change any monetary ceiling, contract obligation, or specific cost allowance
or disallowance provided for in this contract. The understanding is incorporated
into this contract upon execution. (4) Failure by the parties to agree on a
final annual indirect cost rate shall be a dispute within the meaning of the
Disputes clause. (5) Within 120 days (or longer period if approved in writing by
the Contracting Officer) after settlement of the final annual indirect cost
rates for all years of a physically complete contract, Contractor shall submit a
completion invoice or voucher to reflect the settled amounts and rates. The
completion invoice or voucher shall include settled subcontract amount and
rates. The prime contractor is responsible for settling subcontractor amounts
and rates included in the completion invoice or voucher and providing status of
subcontractor audits to the contracting officer upon request. (6) (i) If the
Contractor fails to submit a completion invoice or voucher within the time
specified in paragraph (d) (5) of this clause, the Contracting Officer may-- (A)
Determine the amounts due to the Contractor under the contract; and (B) Record
this determination in a unilateral modification to the contract. (ii) This
determination constitutes the final decision of the Contracting Officer in
accordance with the Disputes clause. (e) Billing rates. Until final annual
indirect cost rates are established for any period, the Government shall
reimburse the Contractor at billing rates established by the Contracting Officer
or by an authorized representative (the cognizant auditor), subject to
adjustment when the final rates are established. These billing rates -- (1)
Shall be the anticipated final rates; and (2) May be prospectively or
retroactively revised by mutual agreement, at either partys request, to prevent
substantial overpayment or underpayment. SD\1364062.1

 


[g240831kg21i002.gif]

CONTINUATION SHEET Reference No. of Document Being Continued Page 57 of 72
PIN/SIN W31P4Q-12-C-0263 MOD/AMD Name of Offeror or Contractor: AEROVIRONMENT,
INC. (f) Quick-closeout procedures. Quick-closeout procedures are applicable
when the conditions in FAR 42.708(a) are satisfied. (g) Audit. At any time or
times or times before final payment, the Contracting Officer may have
Contractors invoices or vouchers and statements of cost audited. Any payment may
be -- (1) Reduced by amounts found by the Contracting Officer not to constitute
allowable costs; or (2) Adjusted for prior overpayments or underpayments. (h)
Final payment. (1) Upon approval of a completion invoice or voucher submitted by
the Contractor in accordance with paragraph (d) (5) of this clause, and upon the
Contractors compliance with terms of this contract, the Government shall
promptly pay balance of allowable costs and that part of the fee (if any) not
previously paid. (2) The Contractor shall pay to the Government any refunds,
rebates, credits, or other amounts (including interest, if any) accruing to or
received by the Contractor or any assignee under this contract, to the extent
that those amounts are properly allocable to costs for which the Contractor has
been reimbursed by the Government. Reasonable expenses incurred by the
Contractor for securing refunds, rebates, credits, or other amounts shall be
allowable costs if approved by the Contracting Officer. Before final payment
under this contract, the Contractor and each assignee whose assignment is effect
at the time of final payment shall execute and deliver -- (i) An assignment to
the Government, in form and substance satisfactory to the Contracting Officer,
of refunds, refunds, credits, or other amounts (including interest, if any)
properly allocable to costs which the Contractor has been reimbursed by the
Government under this contract; and (ii) A release discharging the Government,
its officers, agents, and employees from all liabilities, obligations, and
claims arising out or under this contract, except -- (A) Specified claims stated
in exact amounts, or in estimated amounts when the exact amount are not known;
(B) Claims (including reasonable incidental expenses) based upon liabilities of
the Contractor to third parties arising out of the performance of this contract;
provided, that the claims are not known to the Contractor on the date of the
execution of the release, and that the Contractor gives notice of the claims in
writing to the Contracting Officer within 6 years following the release date or
final payment date, whichever is earlier; and (C) Claims for reimbursement of
costs, including reasonable incidental expenses, incurred by the Contractor
under the patent clauses of contract, excluding, however, any expenses arising
from the Contractors indemnification of the Government against patent liability.
(End of Clause) I-88 52.217-8 OPTION TO EXTEND SERVICES NOV/1999 The Government
may require continued performance of any services within the limits and the
rates specified in the contract. These rates may be adjusted only as result of
revisions to prevailing labor rates provided by the Secretary of Labor. The
option provision may be exercised more than once, but the extension of
performance hereunder shall not exceed 6 months. The Contracting Officer may
exercise the option by written notice to the Contractor within 90 days.. (End of
Clause) I-89 52.217-9 OPTION TO EXTEND THE TERM OF THE CONTRACT MAR/2000 (a) The
Government may extend the term of this contract by written notice to the
Contractor within 90 days; provided that the Government gives the Contractor a
preliminary written notice of its intent to extend at least 60 days before the
contract expires. The preliminary notice does not commit the Government to an
extension. (b) If the Government exercises this option, the exercise contract
shall be considered to include this option clause. (c) The total duration of
this contract, including the exercise of any options under this clause, shall
not exceed 4 years, 6 months. SD\1364062.1

 


[g240831kg21i003.gif]

CONTINUATION SHEET Reference No. of Document Being Continued Page 58 of 72
PIN/SIN W31P4Q-12-C-0263 MOD/AMD Name of Offeror or Contractor: AEROVIRONMENT,
INC. (End of clause) I-90 52.244-2 SUBCONTRACTS OCT/2010 (a) Definition. As used
in this clauses Approved purchasing system means a Contractors purchasing system
that has been reviewed and approved in accordance in with Part 44 of the Federal
Acquisition Regulation (FAR) Consent to subcontract means the Contracting
Officers written consent for the Contractors to enter into a particular
subcontract. Subcontract means any contract, as defined in FAR subpart 2.1,
entered into by a subcontractor to furnish supplies or services for performance
of the prime contract or a subcontract. It includes, but is not limited to,
purchase orders, and changes and modifications to purchase orders. (b) When this
clauses is included in a fixed-price types contract, consent to subcontract is
required only on unpriced contract actions (including unpriced modifications or
unpriced delivery order), and only if required in accordance with paragraph (c)
or (d) or this clause. (c) If the contractor does not have an approved
purchasing system, consent to subcontract is required for any subcontract that--
(1) Is of the cost-reimbursement, time-and-materials, or labor-hour types; or
(2) Is fixed-price and exceeds (i) For a contract awarded by the Department of
Defense, the Coast Guard, or the national Aeronautics and Space Administration,
the greater of the simplified acquisition threshold or 5 percent of the total
estimated cost of the contract; or (ii) For contracts awarded by a civilian
agency other that the Coast Guard and the National Aeronautics and Space
Administration, either the simplified acquisition threshold or 5 percent of the
total estimated cost of the contract. (d) If the Contractor has an approved
purchasing system, the Contractor nevertheless shall obtain the Contracting
Officers written consent before placing the following subcontracts: TBD (e) (i)
The Contractor shall notify the Contracting Officer reasonably in advance of
placing any subcontract or modification thereof for which consent is required
under paragraph (b), (c), or (d) of this clauses, including the following
information: (i) A description of the supplies or service to be subcontracted.
(ii) Identification of the type of subcontract to be used. (iii) Identification
of the proposed subcontractor. (iv) The proposed subcontract price. (v) The
subcontractors current, complete, and accurate certified cost or pricing data
and Certificate of Current Cost or Pricing Data, if required by other contract
provisions. (vi) The subcontractors Disclosure Statement or Certificate relating
to Cost Accounting Standards when such data are required by other provisions of
this contract. (vii) A negotiation memorandum reflecting -- (A) The principal
elements of the subcontract price negotiations; (B) The most significant
considerations controlling establishment of initial or revised prices; (C) The
reason certified cost or pricing data were or were not required; (D) The extent,
if any, to which the Contractor did not rely on the subcontractors certified
cost or pricing data in determining the price objective and in negotiating the
final price; (E) The extent to which it was recognized in the negotiation that
the subcontractors certified cost or pricing data were not accurate, complete,
or current; the action taken by the Contractor and the subcontractor; and the
effect of any such defective data on SD\1364062.1

 

 


[g240831kg23i001.gif]

CONTINUATION SHEET Reference No. of Document Being Continued Page 59 of 72
PIIN/SIIN W31P4Q-12-C-0263 MOD/AMD Name of Offeror or Contractor: AEROVIRONMENT,
INC. the total price negotiated; (F) The reasons for any significant difference
between the Contractors price objective and the price negotiated; and (G) A
complete explanation of the incentive fee or profit plan when incentives are
used. The explanation shall identify each critical performance element,
management decisions used to quantify each incentive element, reasons for
incentives, and a summary of all trade-off possibilities considered. (2) The
Contractor is not required to notify the Contracting Officer in advance of
entering into my subcontract foe which consent is not required under paragraph
(c), (d), or (e) or this clause. (f) Unless the consent or approval specifically
provides otherwise, neither consent by the Contracting Officer to any
subcontract nor approval of the Contractors purchasing system shall constitute a
determination -- (1) Of the acceptability of any subcontract terms or
conditions; (2) Of the allowability of any cost under this contract; or (3) To
relieve the Contractor of any responsibility for performing this contract. (g)
No subcontract or modification thereof placed under this contract shall provide
for payment on a cost-plus-a-percentage-of-cost basis, and any fee payable under
cost-reimbursement type subcontracts shall not exceed the fee limitations in FAR
15.404-4 (c) (4) (i). (h) The Contractor shall give the Contracting Officer
immediate written notices of any action or suit filed and prompt notice of any
claim made against the Contractor by any subcontractor or vendor that, in the
opinion of Contractor, may result in litigation related in any way to this
contract, with respect to which the Contractor may be entitled to reimbursement
from the Government. (i) The Government reserves the right to review the
Contractors purchasing system as set forth in FAR Subpart 44.3.i (j) Paragraphs
(c) and (e) of this clause do not apply to the following subcontractors, which
were evaluated during negotiation: N/A I-91 252.27-040 CONTRACTOR PERSONNEL
AUTHORIZED TO ACCOMPANY U. S. ARMED FORCES JUN/2011 DEPLOYED OUTSIDE THE UNITED
STATES (a) Definitions. As used in this clause “Combatant Commander” means the
commander of a unified or specified combatant command established in accordance
with 10 U.S.C 161. “Designed operational area” means a geographic area
designated by the combatant commander or subordinate joint force commander for
the conduct or support of specified military operations. “Law of War” means that
part of international law that regulates the conduct of armed hostilities. The
law of war encompasses all international law for the conduct of hostilities
binding on the United States or its individual citizens, including treaties and
international agreements to which the United States is a party, and applicable
customary international law. “Subordinate joint force commander” means a
sub-unified commander or joint task force commander. (b) General. (1) This
clause applies when Contractor personnel are authorized to accompany U.S. Armed
Forces deployed outside the United States in (i) Contingency operations; (ii)
Humanitarian or peacekeeping operations; or (iii) Other military operations or
military exercises, when designated by the Combatant Commander. (2) Contract
performance in support of U.S. Armed Forces deployed outside the United States
may require work in dangerous or austere conditions. Expect as otherwise
provided in the contract, the Contractor accepts the risks associated with
required contract performance in such operations. (3) Contractor personnel are
civilians accompanying the U.S. Armed Forces.

 


[g240831kg23i002.gif]

CONTINUATION SHEET Reference No. of Document Being Continued Page 60 of 72
PIIN/SIIN W31P4Q-12-C-0263 MOD/AMD Name of Offeror or Contractor: AEROVIRONMENT,
INC. (i) Except as provided in paragraph (b) (3) (ii) of this clause, Contractor
personnel are only authorized to use deadly force in self-defense. (ii)
Contractor personnel performing security functions are also authorized to use
deadly force when such force reasonably appears necessary to execute their
security mission to protect assets/persons, consistent with the terms and
conditions contained in their contract or with their job description and terms
of employment. (iii) Unless immune from host nation jurisdiction by virtue of an
international agreement or international law, inappropriate use of force by
contractor authorized to accompany the U.S. Armed Forces can subject such
personnel to United States or host nation prosecution and civil liability (see
paragraphs (d) and (j) (3) of this clause). (4) Service performed by contractor
personnel subject to this clause is not active duty or service under 38 U.S.C.
106 note. (c) Support. (1) (i) The Combatant Commander will develop a security
plan for protection of contractor personnel in locations where there is not
sufficient or legitimate civil authority, when the Combatant Commander decides
it is in the Government to provide security because (A) The Contractor cannot
obtain effective security services; (B) Effective security services are
unavailable at a reasonable cost; or (C) Threat conditions necessitate security
through military means. (ii) The Contracting officer shall include in the
contract the level of protection to be provided to Contractor personnel. (iii)
In appropriate cases, the Combatant Commander may provide security through
military means, commensurate with the level of security provided DoD civilians.
(2) (i) Generally, all Contractor personnel authorized to accompany the U.S.
Armed Forces in the designated operational area are authorized to receive
resuscitative care, stabilization, hospitalization at level III military
treatment facilities, and assistance with patient movement in emergencies where
loss of life, limb, or eyesight could occur. Hospitalization will be limited to
stabilization and short-term medical treatment with an emphasis on return to
duty or placement in the patient movement system. (ii) When the Government
provides medical treatment or transportation of contractor personnel to a
selected civilian facility, the Contractor shall ensure that the Government is
reimbursed for any costs associated with such treatment or transportation. (iii)
Medical or dental care beyond this standard is not authorized unless specified
elsewhere in this contract. (3) Unless specified elsewhere in this contract, the
Contractor is responsible for all other support required for its personnel
engaged in the designated operational area under this contract. (4) Contractor
personnel must have a synchronized Predeployment and operational Tracker
(SPOT)-generated letter of authorization signed by the contracting officer in
order to process through a development center or to travel to, from, or within
the designated operational area. The letter of authorization also will identify
any additional authorizations, privileges, or Government support that Contractor
personnel are entitled to under this contract. (d) Compliance with laws and
regulations. (1) The contractor shall comply with, and shall ensure that its
personnel authorized to accompany U.S. Armed Forces deployed outside the united
states as specified in paragraph (b) (1) of this clause are familiar with and
comply with, all applicable (i) United States, host country, and third country
national laws; (ii) Provisions of the law of war, as well as any other
applicable treaties and international agreements; (iii) United States
regulations, directives, instructions, policies, and procedure; and (iv) Orders,
directives, and instructions issued by the Combatant Commander, including those
relating to forces protection, security, health, safety, or relations and
interaction with local nationals. (2) The Contractor shall institute and
implement an effective program to prevent violations of the low of war by its
employees and subcontractors, including law of war training in accordance with
paragraph (e) (1) (vii) of this clause. SD\1364062.1

 


[g240831kg23i003.gif]

CONTINUATION SHEET Reference No. of Document Being Continued Page 61 of 72
PIIN/SIIN W31P4Q-12-C-0263 MOD/AMD Name of Offeror or Contractor: AEROVIRONMENT,
INC. (3) The contractor shall ensure that contractor employees accompanying U.S.
Armed Forces are aware- - (i) Of the DoD definition of “sexual assault” in DoDD
6495.01, sexual Assault Prevention and Response program; (ii) That many of the
offenses addressed by the definition are covered under the Uniform Code of
Military Justice (see paragraph (e) (2) (iv) of this clause), and (iii) That the
offenses not covered by the Uniform Code of Military Justices may nevertheless
have consequences to the contractor employees (see paragraph (h) (1) of this
clause). (e) Pre-deployment requirements. (1) The contractor shall ensure that
the following requirements are met prior to deploying personnel authorized to
accompany U.S. Armed Forces. Specific requirements for each category may be
specified in the statement of work or elsewhere in the contract. (i) All
required security and background checks are complete and acceptable. (ii) All
deploying personnel meet the minimum medical screening requirements and have
received all required immunizations as specified in the contract. The Government
will provide, at no cost to the contractor, any theater-specific immunizations
and/or medications not available to the general public. (iii) Deploying
personnel have all necessary passports, visas, and other documents required to
enter and exit a designated operational area and have a Geneva Conventions
identification card, or other appropriate DoD identity credential, from the
deployment center. Any common Access card issued to deploying personnel shall
contain the access permissions allowed by the letter of authorization issued in
accordance with paragraph (c) (4) of this clause. (iv) Special area, country,
and theater clearance is obtained for personnel. Clearance requirements are in
DoD Directive 4500.54, official Temporary Duty Abroad, and DoD 4500.54-G, DoD
Foreign clearance Guide. Contractor personnel are considered non-DoD personnel
traveling under DoD sponsorship. (v) All personnel have received personal
security training. At a minimum, the training shall (A) Cover safety and
security issues facing employees overseas; (B) Identify safety and security
contingency planning activities; and (C) Identify ways to utilize safety and
security personnel and other resources appropriately. (vi) All personnel have
received isolated personnel training, if specified in the contract, in
accordance with DoD Instruction 1300.23, Isolated personnel Training for DoD
Civilian and Contractors. (vii) Personnel have received law of war training as
follows: (A) Basic training is required for all contractor personnel authorized
to accompany U.S. Armed For deployed outside the United States. The basic
training will be provided through (1) A military-run training center: or (2) A
web-based source, if specified in the contract or approved by the contracting
officer. (B) Advanced training, commensurate with their duties and
responsibilities, may be required for some contractor personnel as specified in
the contract. (2) The contractor shall notify all personnel who are not a host
country national, or who are not ordinarily resident in the best country, that
(i) Such employees, and dependents residing with such employees, who engage in
conduct outside the United States that would constitute an offense punishable by
imprisonment for more than one year if the conduct had been engaged in within
the special maritime and territorial jurisdiction of the United States, may
potentially be subject to the criminal jurisdiction of the United States in
accordance with the Military Extraterritorial Jurisdiction Act of 200 (18 U.S.C.
3621, et seq.); (ii) Pursuant to the War Crimes Act (18 U.S.C. 2441), Federal
criminal jurisdiction also extends to conduct that is determined to constitute a
war crime when committed by a civilian national of the United States; (iii)
Other laws may provide for prosecution of U.S nationals who commit who offenses
on the premises of U.S. diplomatic, consular, SD\1364062.1

 


[g240831kg25i001.gif]

CONTINUATION SHEET Reference No. of Document Being Continued Page 62 of 72
PIIN/SIIN W31P4Q-12-C-0263 MOD/AMD Name of Offeror or Contractor: AEROVIRONMENT,
INC. military or other U.S. Government missions outside the United States (18
U.S.C. 7(9)); and (iv) In time of declared war or a contingency operation,
Contractor personnel authorized to accompany U.S. Armed Forces in the field are
subject to the jurisdiction of the Uniform Code of Military Justice under 10
U.S.C. 802(a) (10). (f) Processing and departure points. Deployed Contractor
personnel shall (1) Process through the deployment center designated in the
contract, or as otherwise directed by the Contracting Officer, prior to
deploying. The deployment center will conduct deployment processing to ensure
visibility and accountability of Contractor personnel and to ensure that all
deployment requirements are net, including the requirements specified in
paragraph (e) (l) of this clause; (2) Use the point of departure and
transportation mode directed by the Contracting Officer; and (3) Process through
a Joint Reception Center (JRC) upon arrival at the deployed location. The JRC
will validate personnel accountability, ensure that specific designated
operational area entrance requirements are met, and brief Contractor personnel
on theater-specific policies and procedures. (g) Personnel data. (1) The
Contractor shall enter before deployment and maintain data for all Contractor
personnel that are authorized to accompany U.S. Armed Forces deployed outside
the United States as specified in paragraph (b) (1) of this clause. The
Contractor shall use the Synchronized Predeployment and Operational Tracker
(SPOT) web-based system, http://www.dod.nil/bta/products/spot.html, to enter and
maintain the data. (2) The Contractor shall ensure that all employees in the
database have a current DD Form 93, Record of Emergency Data Card, on file with
both the Contractor and the designated Government official. The Contracting
Officer will inform the Contractor of the Government official designated to
receive this data card. (h) Contractor Personnel. (1) The Contracting Officer
may direct the Contractor, at its own expense, to remove and replace any
Contractor personnel who jeopardize or interfere with mission accomplishment or
who fail comply with or violate applicable requirements of this contract. Such
action may be taken at the Governments discretion without prejudice to its
rights under any other provision of this contract, including the Termination for
Default clause. (2) The Contractor shall have a plan on file showing how the
Contractor would replace employees who are unavailable for deployment or who
need to be replaced during deployment. The Contractor shall keep this plan
current and shall provide a copy to the Contracting Officer upon request. The
plan shall (i) Identify all personnel who are subject to military mobilization;
(ii) Detail how the position would be filled if the individual were mobilized;
and (iii) Identify all personnel who occupy a position that the Contracting
Officer has designated as mission essential. (3) Contractor personnel shall
report to the Combatant Commander or a designee, or through other channels such
as the military police, a judge advocate, or an inspector general, any suspected
of alleged conduct for which there is credible information that such conduct (i)
Constitutes violation of the law of war; or (ii) Occurred during any other
military operations and would constitute a violation of the law of war if it
occurred during an armed conflict. (i) Military clothing and protective
equipment. (1) Contractor personnel are prohibited from wearing military
clothing unless specifically authorized in writing by the Combatant Commander.
If authorized to wear military clothing, Contractor personnel must (i) Wear
distinctive patches, arm bands, nametags, or headgear, in order to be
distinguishable from military personnel, consistent with force protection
measures; and (ii) Carry the written authorization with them at all times. (2)
Contractor personnel may wear military-unique organizational clothing and
individual equipment (OCIE) required for safety and

 


[g240831kg25i002.gif]

CONTINUATION SHEET Reference No. of Document Being Continued Page 63 of 72
PIIN/SIIN W31P4Q-12-C-0263 MOD/AMD Name of Offeror or Contractor: AEROVIRONMENT,
INC. security, such as ballistic, nuclear, biological, or chemical protective
equipment. (3) The development center, or the Combatant Commander, shall issue
OCIE and shall provide training, if necessary, to ensure the safety and security
of Contractor personnel. (4) The Contractor shall ensure that all issued OCIE is
returned to the point of issue, unless otherwise directed by the Contracting
officer. (j) Weapons. (1) If the Contractor requests that its personnel
performing in the designated operational area be authorized to carry weapons,
the request shall be made through the Contracting Officer to the Combatant
Commander, in accordance with DoD Instruction 3020.41, paragraph 6.3.4.1 or, if
the contract is for security services, paragraph 6.3.5.3. The Combatant
Commander will determine whether to authorize in-theater Contractor personnel to
carry weapons and what weapons and ammunition will be allowed. (2) If the
Contracting Officer, subject to the approval of the Combatant Commander,
authorizes the carrying of weapons (i) The Contracting Officer may authorize the
Contractor to issue Contractor-owned weapons and ammunition to specified
employees; of (ii) The Contraction Officer’s Representative may issue
Government-furnished weapons and ammunition to the Contractor for issuance to
specified Contractor employees. (3) The Contractor shall ensure that its
personnel who are authorized to carry weapons (i) Are adequately trained to
carry and use them (A) Safely; (B) With full understanding of, and adherence to,
the rules of the use of force issued by the Combatant Commander; and (C) In
compliance with applicable agency polices, agreements, rules, regulations, and
other applicable law; (ii) Are not barred from possession of a firearm by is
U.S.C. 992; and (iii) Adhere to all guidance and orders issued by the Combatant
Commander regarding possession, use, safety, and accountability of weapons and
ammunition. (4) Whether or not weapons are Government-furnished, all liability
for the use of any weapon by Contractor personnel rests solely with the
Contractor and the Contractor employee using such weapon. (5) Upon redeployment
or revocation by the Combatant Commander of the Contractors authorization to
issue firearms, the Contractor shall ensure that all Government-issued weapons
and unexpended ammunition are returned as directed by the Contracting Officer.
(k) Vehicle or equipment licenses. Contractor personnel shall possess the
required licenses to operate all vehicles or equipment necessary to perform the
contract in the designated operational area. (1) Purchase of scarce goods and
services. If the Combatant Commander has established an organization for the
designated operational area whose function is to determine that certain items
are scarce goods or services, the Contractor shall coordinate with that
organization local purchases of goods and services designated as scarce, in
accordance with instructions provided by the Contracting Officer. (m)
Evacuation. (1) If the Combatant Commander orders a mandatory evacuation of some
or all personnel, the Government will provide assistance, to the extent
available, to United States and third country national Contractor personnel. (2)
In the event of a non-mandatory evacuation order, unless authorized in writing
by the Contracting Officer, the Contractor shall maintain personnel on location
sufficient to meet obligations under this contract. (n) Next of kin notification
and personnel recovery. (1) The Contractor shall be responsible for notification
of the employee-designated next of kin in the event an employee dies, requires
evacuation due to an injury, or is isolated, missing, detained, captured, or
abducted.

 


[g240831kg25i003.gif]

CONTINUATION SHEET Reference No. of Document Being Continued Page 64 of 72
PIN/SIIN W31P4Q-12-C-0263 MOD/AMD Name of Offeror or Contractor: AEROVIRONMENT,
INC. (2) In the case of isolated, missing, detained, captured, or abducted
Contractor personnel, the Government will assist in personnel recovery actions
in accordance with DoD Directive DoD Directive 3002.01E, Personnel Recovery in
the Department of Defense. (o) Mortuary affair, Mortuary affairs for Contractor
Personnel who die while accompanying the U.S. Armed Forces will be handled in
accordance with DoD Directive 1300.22, Mortuary Affairs Policy. (p) Changes. In
addition to the changes otherwise authorized by the Changes clause of this
contract, the Contracting officer may, at any time, by written order identified
as a change order, make changes in the place of performance or
Government-furnished facilities, equipment, material, services, or site. Any
change order issued in accordance with this paragraph (p) shall be subject to
the provisions of the Changes clause of this contract. (q) Subcontracts. The
Contractor shall incorporate the substance of this clause, including this
paragraph (q), in all subcontracts when subcontractor personnel are authorized
to accompany U.S. Armed Forces deployed outside the United States in (1)
Contingency operations; (2) Humanitarian or peacekeeping operations; or (3)
Other military operations or military exercises, when designated by the
Combatant Commander. (End of clause) I-92 52.215-19 NOTIFICATION OF OWNERSHIP
CHANGES OCT/1997 (a) The Contractor shall make the following notifications in
writing: (1) When the Contractor becomes aware that a change in its ownership
has occurred, or is certain to occur, that could result in changes in the
valuation of its capitalized assets in the accounting records, the Contractor
shall notify the Administrative Contracting Officer (ACO) within 30 days. (2)
The Contractor shall also notify the ACO within 30 days whenever changes to
asset valuations or any other cost changes have occurred or are certain to occur
as a result of a change in ownership. (b) The Contractor shall -- (1) Maintain
current, accurate, and complete inventory records of assets and their costs; (2)
Provide the ACO or designated representative ready access to the records upon
request; (3) Ensure that all individual and grouped assets, their capitalized
values, accumulated depreciation or amortization, and remaining useful lives are
identified accurately before and after each of the Contractors ownership
changes; and (4) Retain and continue to maintain depreciation and amortization
schedules based on the asset records maintained before each Contractor ownership
change. (c) The Contractor shall include the substance of this clause in all
subcontracts under this contract that meet the applicability requirement of FAR
15.408 (k). (End of Clause) I-93 52.219-28 POST-AWARD SHALL BUSINESS PROGRAM
REREPRESENTATION APR/2012 (a) Definitions. As used in this clause - - “Long-term
contract” means a contract of more than five years in duration, including
options. However, the term does not include contracts that exceed five years in
duration because the period of performance has been extended for a cumulative
period not to exceed six months under the clause at 52.217-8, option to Extend
Services, or other appropriate authority “Small business concern” means a
concern, including its affiliates, that is independently owned and operated, not
dominant in the SD\1364062.1

 


[g240831kg27i001.gif]

CONTINUATION SHEET Reference No. of Document Being Continued Page 65 of 72
PIIN/SIIN W31P4Q-12-C-0263 MOD/AMD Name of Offeror or Contractor: AEROVIRONMENT,
INC. field of operation in which it is bidding on Government contracts, and
qualified as a small business under the criteria in 13 CFR part 121 and the size
standard in paragraph (c) of this clause. Such a concern is “not dominant in its
field of operation” when it does not exercise a controlling or major influence
on a national basis in a kind of business activity n which a number of business
concerns are primarily engaged. In determining whether dominance exists,
consideration shall be given to all appropriate factors, including volume of
business, number of employees, financial resources, competitive status or
position, ownership or control of materials, processes, patents, license
agreements, facilities, sales territory, and nature of business activity. (b) If
the Contractor represented that it was a small business concern prior to award
of this contract, the Contractor shall rerepresent its size status according to
paragraph (e) of this clause or, if applicable, paragraph (g) of this clause,
upon the occurrence of any of the following: (1) Within 30 days after execution
of a novation agreement or within 30 days after modification of the contract to
include this clause, if the novation agreement was executed prior to inclusion
of this clause in the contract. (2) Within 30 days after a merger or acquisition
that does not require a novation or within 30 days after modification of the
contract to include this clause, if the merger or acquisition occurred prior to
inclusion of this clause in the contract. (3) For long-term contracts (i) Within
60 to 120 days prior to the end of the fifth year of the contract; and (ii)
Within 60 to 120 days prior to the date specified in the contract for exercising
any option thereafter. (c) The Contractor shall rerepresent its size status in
accordance with the size standard in effect at the time of this rerepresentation
that corresponds to the North American Industry Classification Systems (NAICS)
code assigned to this contract. The small business size standard corresponding
to the NAICS code can be found at \•HYPERLINK
“http://www.sba.gov/content/table-small-business-size-standards”http://www.
sba.gov/content/table-small-business-size-standards (d) The small business size
standard for a Contractor providing a product which it does not manufacture
itself, for a contract other than a construction or service contract, in 500
employees. (e) Except as provided in paragraph (g) of this clause, the
Contractor shall make the rerepresentation required by paragraph (b) of this
clause by validating or updating all its representations in the online
Representations and Certification Application and its data in the Central
Contractor Registrations, as necessary, to ensure that they reflect the
Contractor’s current status. The Contractor shall validated or updated, and
provide the date of the validation or update. (f) If the Contractor represented
that it was other than a small business concern prior to award of this contract,
the Contractor may, but is not required to, take the actions required by
paragraph (e) or (g) of this clause. (g) If the Contractor does not have
representations and certifications in ORCA, or does not have a representation in
ORCA for the NAICS code applicable to this contract, the Contractor is required
to complete the following rerepresentation and submit it to the contracting
office, along with the contract number and the date on which the
rerepresentation was completed: The Contractor represents that it [ ] is, [ ] is
not a small business concern under NAICS Code assigned to contract number
.(Contractor to sign and date and insert authorized singer’s name and title).
(End of clause) I-94 52.252-2 CLAUSES INCORPORATED BY REFERENCE FEB/1998 This
contract incorporates one or more clauses by reference, with the same force and
effect as if they were given in full text. Upon request, the Contracting Officer
will make their full text available, Also, the full text of a clause may be
accessed electronically at this/these address:
http://www.acq.osd.mil/dpap/dars/far.html or
http://www.acq.osd.mil/dpap/dare/index.htm or
http://farsite.hill.af.mil/VFAFARa.HTM (End of Clause) SD\1364062.1

 


[g240831kg27i002.gif]

CONTINUATION SHEET Reference No. of Document Being Continued Page 66 of 72
PIIN/SIIN W31P4Q-12-C-0263 MOD/AMD Name of Offeror or Contractor: AEROVIRONMENT,
INC. I-95 52.252-6 AUTHORIZED DEVIATIONS IN CLAUSES APR/1984 (a) The use in this
solicitation or contract of any Federal Acquisition Regulation (48 CFR Chapter
1) clause with an authorized deviation is indicated by the addition of
(DEVIATION) after the date of the clause. (b) The use in this solicitation or
contract of any DoD FAR SUPPLEMENT (48 CFR 2) clause with an authorized
deviation is indicated by the addition of (DEVIATION) after the name of the
regulation. (End of Clause) I-96 252.211-7005 SUBSTITUTIONS FOR MILITARY OR
FEDERAL SPECIFICATIONS AND STANDARDS NOV/2005 (a) Definition. SPI process, as
used in this clause means a management or manufacturing process that has been
accepted previously by the Department of Defense under the Single Process
Initiative (SPI) for use in lieu of a specific military or Federal specification
or standard of specific facilities. Under SPI, these processes are reviewed and
accepted by a management Council, which includes representatives of the
Contractor, the Defense Contract Management Agency, the Defense Contract Audit
Agency, and the military departments. (b) Offerors are encouraged to propose SPI
processes in lieu of military or Federal specifications and standard cited in
the solicitation. A listing of SPI processes accepted at specific facilities is
available via the Internet at http://guidebook.dema.mil/20/guidebook_process.htm
(paragraph 4.2). (c) An offeror proposing to use an SPI process in lieu of
military or Federal specifications or standards cited in the solicitation shall
(1) Identify the specific military or Federal specification or standard for
which the SPI process has been accepted; (2) Identify each facility at which the
offeror proposes to use the specific SPI process in lieu of military or Federal
specifications or standards cited in the solicitation; (3) Identify the contract
line items, subline items, components, or elements affected by the SPI procese;
and (4) If the proposed SPI process has been accepted at the facility at which
it is proposed for use, but is not yet listed at the Internet site specified in
paragraph (b) of this clause, submit documentation of Department of Defense
acceptance of the SPI processes (d) Absent a determination that an SPI process
is not acceptable for this procurement, the contractor shall use the following
SPI processes in lieu of military of Federal specifications or standards:
(Offeror insert information for each SPI process) SPI Process: Facility: 
Military or Federal Specification or Standard: Affected Contract Line Item
Number, Subline Item Number, Component, or Element :  (e) If a prospective
offeror wishes to obtain, prior to the time specified for receipt of offers,
verification that an SPI process is an acceptable replacement for military or
Federal specifications or standards required by the solicitation, the
prospective offeror (1) May submit the information required by paragraph (d) of
this clause to the Contracting Officer prior to submission of an offer; but (2)
Must submit the information to the Contracting Officer at least 10 working days
prior to the date specified for receipt of offers. (End of clause) SD\1364062.1

 


[g240831kg27i003.gif]

CONTINUATION SHEET Reference No. of Document Being Continued Page 67 of 72
PIIN/SIIN W31P4Q-12-C-0263 MOD/AMD Name of Offeror or Contractor: AEROVIRONMENT,
INC. I-97 252.225-7039 CONTRACTORS PERFORMING PRIVATE SECURITY FUNCTIONS
JUN/2012 (a) Definitions. “Full cooperation”-- (i) Means disclosure to the
Government of the information sufficient to identify the nature and extent of
the incident and the individuals responsible for the conduct. It includes
providing timely and complete response to Government auditors’ and
investigators’ requests for documents and access to employees with information;
(ii) Does not foreclose any Contractor rights arising in law, the FAR, the
DFARS, or the terms of the contract. It does not require- - (A) The Contractor
to waive its attorney-client privilege or the protections afforded by the
attorney work product doctrine; or (B) Any officer, director, owner, or employee
of the Contractor, including a sole proprietor, to waive his or her
attorney-client privilege or Fifth Amendment rights; and (C) Does not restrict
the Contractor from- - (1) Conducting an internal investigation; or (2)
Defending a proceeding or dispute arising under the contract or related to a
potential or disclosed violation. “Private security functions” means the
following activities engaged in by a contractor: (i) Guarding of personnel,
facilities, designated sites, or property of a Federal agency, the contractor or
subcontractor, or a third party. (ii) Any other activity for which personnel are
required to carry weapons in the performance of their duties. (b) Requirements.
The Contractor is required to-- (1) Ensure that the Contractor and all employees
of the Contractor who are responsible for performing private security functions
under this contract comply with any orders, directives, and instructions to
Contractors performing private security functions that are identified in the
contract for-- (i) Registering, processing, accounting for, managing,
overseeing, and keeping appropriate records of personnel performing private
Security functions. This includes ensuring the issuance, maintenance, and return
of Personnel Identity Verification credentials in accordance with FAR 52.204-19,
Personal Identity Verification of Contractor Personnel, and DoD procedures,
including revocation of any physical and/or logistical access (As defined by
Homeland Security Presidential Directive (HSPD-12)) granted to such personnel;
(ii) Authorizing and accounting for weapons to be carried by or available to be
used by personnel performing private security functions; (A) All weapons must be
registered in the Synchronized Predeployment Operational Tracker (SPOT) material
tracking system. (B) In addition, all weapons that are Government-furnished
property must be assigned a unique identifier in accordance with the clauses at
DFARS 252.211-7003, Item Identification and Valuation, and DFARS 252.245.7001,
Tagging, Labeling, and Marking of Government-Furnished Property, and physically
marked in accordance with MIL-STD 130 (current version) and DoD directives and
instructions. The items must be registered in the DoD Item Unique Identification
(IUID) Registry (\*HYPERLINK
“https://www.bpn.gov/iuid/”https://www.bpn.gov/iuid/): (iii) Registering and
identifying armored vehicles, helicopters, and other military vehicles operated
by Contractors performing private security functions; (A) All armored vehicles,
helicopters, and other military vehicles must be registered in SPOT. (B) In
addition, all armored vehicles, helicopter, and other military vehicles that are
Government-furnished property must be assigned a unique identifier in accordance
with the clauses at DFARS 252.211-7003 and DFARS 252.245.7001 and physically
marked in accordance with MIL-STD 130 (current version) and DoD directives and
instructions. The items must be registered in the DoD IUID Registry (\*HYPERLINK
“http://www.bpn.gov.iuid/”https://www.bpn.gov.iuid/); and SD\1364062.1

 

 


[g240831kg29i001.gif]

CONTINUATION SHEET Reference No. of Document Being Continued Page 68 of 72
PIIN/SIIN W31P4Q-12-C-0263 MOD/AMD Name of Offeror or Contractor: AEROVIRONMENT,
INC. (iv) Reporting incidents in which-- (A) A weapon is discharged by personnel
performing private security functions; (B) Personnel performing private security
functions are attacked, killed, or injured; (C) Persons are killed or injured or
property is destroyed as a result of conduct by contractor personnel; (D) A
weapon is discharged against personnel performing private security functions or
personnel performing such functions believe a weapon was so discharged; or (E)
Active, non-lethal countermeasures (other than the discharge of a weapon,
including laser optical distracters, acoustic hailing devices, electromuscular
TASER guns, blunt-trauma devices like rubber balls and sponge granades, and a
veriety of other riot control agents and delivery systems) are employed by
personnel performing private security functions in response to a perceived
immediate threat; (2) Ensure that the Contractor and all employees of the
Contractor who are responsible for personnel performing private security
functions under this contract are briefed on and understand their obligations to
comply with (i) Qualification, training, screening (including, if applicable,
thorough background checks), and security requirements established by DODI
3020.50, Private Security Contractors Operating in Areas of Contingency
Operations, Humanitarian or Peace Operations, or Other Military Operations or
Exericises, at \*HYPERLINK
“http://www.dtic.mil/whs/directives/corres/pdf/302050p.pdf”http://www.dtic.mil/whs/directives/corres/pdf/302050.pdf;
(ii) Applicable laws and regulations of the United States and the host country
and applicable treaties and international agreements regarding performance of
private security functions; (iii) Orders, directives, and instructions issued by
the applicable commander of a combatant command relating to weapons, equipment,
force protection, security, health, safety, or relations and interaction with
locals; and (iv) Rules on the use of force issued by the applicable commander of
a combatant command for personnel performing private security functions; and (3)
Provide full cooperation with any Government-authorized investigation into
incidents reported pursuant to paragraph (b) (1) (iv) of this clause and
incidents of alleged misconduct by personnel performing private security
functions by providing access to employees performing private security functions
and relevant information in the possession of the Contractor regarding the
incident concerned. (c) Remedies. In addition to other remedies available to the
Government (1) The Contracting officer may direct the Contractor, at its own
expense, to remove and replace any contractor personnel who fail o comply with
or violate applicable requirements of this contract. Such action may be taken at
the Governments discretion without prejudice to its rights under any other
provision of this contract, including termination for default. Required
Contractor actions include (i) Ensuring the return of personal identity
verification credentials; (ii) Ensuring the return of other equipment issued to
the employee under the contract; and (iii) Revocation of any physical and/or
logistical access granted to such personnel; (2) The Contractors failure to
comply with the requirements of this clause will be included in appropriate
databases of past performance and may be considered in any responsibility
determination or evaluation of past performance; and (3) If this is a award-fee
contract, the Contractors failure to comply with the requirements of this clause
shall be considered in the evaluation of the Contractors performance during the
relevant evaluation period, and the Contracting officer may treat such failure
to comply as a basis for reducing o denying award fees for such period or for
recovering all or part of award fees previously paid for such period. (4) If the
performance failures are significant, severe, prolonged, or repeated, the
contracting officer shall refer the contractor to the appropriate suspension ad
debarment official. (d) Rule of construction. The duty of the Contractor to
comply with the requirements of this clause shall not be reduced or diminished
by the failure of a higher- or lower-tier Contractor to comply with the clause
requirements or by a failure of the contracting activity to provide required
oversight. SD\1364062.1

 


[g240831kg29i002.gif]

CONTINUATION SHEET Reference No. of Document Being Continued Page 69 of 72
PIIN/SIIN W31P4Q-12-C-0263 MOD/AMD Name of Offeror or Contractor: AEROVIRONMENT,
INC. (e) Subcontracts. The Contractor shall include the substance of this
clause, including this paragraph (e), in all subcontracts that will be performed
outside the United States in areas of combat and other significant military
operations designated by the Secretary of Defense, contingency operations,
humanitarian or peacekeeping operations, or other military operations or
exercises designated by the Combatant Commander. (End of clause) I-98
252.255-7997 ADDITIONAL REQUIREMENTS AND RESPONSIBILITES RELATING TO ALLEGED
AUG/2010 CRIMES BY OR AGAINST CONTRACTOR PERSONNEL IN IRAQ AND AFGHANISTAN
(DEVIATION 2010-00014) (a) The Contractor shall report to the appropriate
investigative authorities, identified in paragraph (c) below, any alleged
offenses under- - (1) The Uniform Code of Military Justice (chapter 47 of title
10, United States Code) (applicable to contractor serving with or accompanying
an armed force in the field during a declared war or a contingency operation) ;
or (2) The Military Extraterritorial Jurisdiction Act (chapter 212 of title 1B,
United States Code). (b) The Contractor shall provide to all contractor
personnel who will perform work on a contract in Iraq or Afghanistan, before
beginning such work, information on the following: (1) How and where to report
an alleged crime described in paragraph (a) of this clause. (2) Where to seek
victim and witness protection and assistance available to contractor personnel
in connection with an alleged offense described in paragraph (a) of this clause.
(c) The appropriate investigative authorities to which suspected crimes shall be
reported include the following officials: (i) U.S. Army Criminal Investigations
Division at http://www.cid.army.mil/reportacrime.html; (ii) Air For Office of
Special Investigations at
http://www.osi.andrews.af.mil/library/factsheets/factsheet.asp?id=14522; (iii)
Navy Criminal Investigative Service at
http:www.ncis.navy.mil/pages/publicdefault.aspx; or (iv) To the command of any
supported military element or the command of any base. (d) Personnel seeking
whistleblower protection from reprisals for reporting criminal acts shall seek
guidance through the DoD Inspector General hotline at (800) 424-9098 or
www.dodig.mil/HOTLINE/index.html. Personnel seeking other forms of victim or
witness protections should contract the nearest military law enforcement office.
(End of clause) I-99 252.225-7993 PROBHITION ON CONTRACTING WITH THE ENEMY IN
THE UNITED STATES JAN/2012 (DEV 2012 CENTRAL COMMAND THEATER OF OPERATIONS
(DEVIATION 2012-00005) 00005) (a) The Contractor is required to exercise due
diligence to ensure that none of the funds received under this contract are
provided, directly or indirectly, to a person or entity who is actively
supporting an insurgency or otherwise actively opposing U.S. or coalition forces
in a contingency operation. (b) The Head of the Contracting Activity (HCA) has
the authority to-- (1) Terminate this contract for default, in whole or in part,
if the HCA determines in writing that the Contractor failed to exercise due
diligence as required by paragraph (a) of this clause; or (2) Void this
contract, in whole or in part, if the HCA determines in writing that any funds
received under this Contract have been provided, directly or indirectly, to a
person or entity who is actively supporting an insurgency or otherwise actively
opposing U.S. or coalition forces in a contingency operation. (End of clause)
SD\1364062.1

 


[g240831kg29i003.gif]

CONTINUATION SHEET Reference No. of Document Being Continued Page 70 of 72
PIIN/SIIN W31P4Q-12-C-0263 MOD/AMD Name of Offeror or Contractor: AEROVIRONMENT,
INC. I-100 252.225-7994 ADDITIONAL ACCESS TO CONTRACTOR AND SUBCONTRACTOR
RECORDS IN THE JAN/2012 (DEV 2012- UNITED STATES CENTRAL COMMAND THEATER OF
OPERATIONS (DEVIATION 2012- 00005) (a) In addition to any other existing
examination-of-records authority, the Department of Defense is authorized to
examine any records of the Contractor to the extent necessary to ensure that
funds available under this Contract are not- - (1) Subject to extortion or
corruption; or (2) Provided, directly or indirectly, to persons or entities that
are actively supporting an insurgency or otherwise actively opposing United
State or coalition forces in a contingency operation. (b) The substance of this
clause, including this paragraph (b), is required to be included in subcontracts
under this Contract that have an estimated value over $100,1000. (End of clause)
I-101 52.219-4702 PILOT MENTOR-PROTEGE PROGRAM NOV/2006 1. The Pilot
Mentor-Protege Program (MPP) assists small businesses (Proteges) to successfully
complete for prime contract and subcontract awards by partnering with large
companies or graduated 8(a) firms (Mentors) under individual, project-based
Agreements. 2. a. A Mentor firm must be currently performing under at least one
active approved subcontract negotiated with DoD or another Federal agency
pursuant to FAR 19.702, and be currently eligible for the award of Federal
contracts. New mentor application must be approved and must be submitted to the
office of Small Business Program (OSBP) of the Cognizant Military Service or
Defense Agency (if concurrently submitting a reimbursable Agreement) or to the
DoD OSBP, prior to the submission of an Agreement. Mentors and proteges are
solely responsible for finding their counterpart. Legislatively, DoD OSBPs
participation in the teaming of partnering Mentors and proteges is prohibited.
Therefore, firms are strongly encouraged to explore existing business
relationships to establish a Mentor-Protege relationship. b. Graduated 8(a)
firms may be mentors. To be eligible to participate as a mentor, an 8(a) firm
must be -- 1) A graduated 8(a) firm that provides documentation of its ability
to serve as a mentor; 2) Approved to participate as a mentor in accordance with
DFARS Appendix I-105; and 3) A graduate of the 8(a) program. A firm’s graduation
can be validation by either (a) The Small Business Dynamic Search link of the
Central Contractor Registration (CCR) (http://www.ccr.gov/) if the firm retains
its small business size, or (b) Contracting the graduated 8(a) firm’s SBA
District Office. 3. A Protege firm must be either a small disadvantaged business
(SDB), a qualifying organization employing the severely disabled, a women-owned
small business (WOSB), a service-disabled veteran-owned small business (SDVOSB),
or a historically underutilized business zone (HUBZone). Protege certification
are available from the following sources; for SDB, contract the Small Business
Administration (SBA) for certification; for a WOSB, self-certification is
sufficient; for an organization employing the severely disabled, they must
comply with Section 8046A PL 102-172; for a SDVOSB, they must meet the standards
set in Section 8(d) (3) of the Small Business Act (15 U.S.C. 637(d) (3)); and
for a HUBZone Small Business, this is a determination to be made by the SBA in
accordance with 13 C.F.R. Part 126. 4. Utilization of the Pilot Mentor-Protege
Program (hereafter referred to as the “Program”) is encouraged. Under the
Program, eligible companies approved as mentor firms enter into mentor-protege
agreement with eligible protege firms. The goal of the program is to provide
appropriate developmental assistance to enhance the capabilities of the protege
firm. The Mentor firm may be eligible for cost reimbursement or credit against
their applicable subcontracting goals. 5. There are tow types of DoD MPP
Agreements; direct reimbursement or credit. Direct reimbursed Agreement are
those in which the Mentor received reimbursement costs of developmental
assistance provided to the protege. These Agreements are approved by the OSBP of
the Cognizant Military Service of Defense Agency as outlined in the Defense
Federal Acquisition Supplement (DFARS) Appendix I. Credit Agreements are those
in which the Mentor receives a multiple of credit toward their SDB
subcontracting goal based on the cost of the developmental assistance provided
to the Protege. Credit Agreement are currently approved by the Defense Contract
Management Agency (DCMA). MPP Agreements must meet the requirements set forth in
DFARS Appendix I and the Agreement template. For direct reimbursed SD\1364062.1

 

 


[g240831kg31i001.gif]

CONTINUATION SHEET Reference No. of Document Being Continued Page 71 of 72
PIIN/SIIN W31P4Q-12-C-0263 MOD/AMD Name of Offeror or Contractor: AEROVIRONMENT,
INC. Agreement submissions, the Agreement proposal should be submitted to the
OSBP of the Cognizant Military Service or Defense Agency. For credit Agreements,
the Agreement proposal should be submitted to DCMA. Credit Agreements start on
the day they are approved. Direct reimbursement Agreements start on the date
that the specific contract vehicle is modified. Mentors cannot incur cost for
credit or reimbursement until the Agreement has been approved. Semi-annual
reports, annual DCMA performance reviews and Protege 2-year out reports are
required for each DoD MPP Agreement. 6. Mentor firms are encouraged to identify
and select protege firms from concerns that are defined as: Certified Small
Disadvantaged Business, Qualified organization employing the severely disabled,
Women-Owned small Business, Indian-Owned Small Business, Native Hawaiion
Organization-Owned Small Business, Qualified HUBZone Small Business, or
Service-Disabled Veteran-Owned Small Business. 7. Full details of the program
are located at http://www.acq.osd.mil/osbp/mentor_protege/,
http://sellingtoarmy.info/, DFARS Appendix I, and DFARS Subpart 219.72, “Pilot
Mentor-Protege Program”, or, call the Mentor-Protege Hotline at (800) 540-8857.
8. For additional questions after reviewing the information provided, contract
the OSBP serving your area. (End of clause) SD\1364062.1

 


[g240831kg31i002.gif]

CONTINUATION SHEET Reference No. of Document Being Continued Page 72 of 72
PIIN/SIIN W31P4Q-12-C-0263 MOD/AMD Name of Offeror or Contractor: AEROVIRONMENT,
INC. SECTION J – LIST OF ATTACHMENTS List of Addenda Title Date Number of pages
Transmitted By Exhibit A CONTRACT DATA REQUIREMENT LIST 01-MAY-2012 011 EMAIL
Attachment 0001 STATEMENT OF WORK – SWITCHBLADE AERIAL MUNITION SYSTEM
21-AUG-2012 005 EMAIL Attachment 0002 DOCUMENT SUMARY LIST – SWITHCHBLADE AGILE
MUNITION SYSTEM 01-MAY-2012 001 EMAIL Attachment 0003 DEPARTMENT OF DEFENSE
CONTRACT SECURITY CLASSIFICATION SPECIFICATION (DD FORM 254) 29-JUN-2011 003
EMAIL The following sections of the solicitation will not be distributed with
the contract; however, they are incorporated in and form a part of the resultant
contract as though furnished in full text therewith: SECTION TITLE K
Representations, Certifications and other statements of Offeror. L Instructions
And Conditions, and Notices to Offerors. SD\1364062.1

 

 


[g240831kg33i001.gif]

EXHIBIT A Page 1 of 11 CONTRACT DATA REQUIREMENTS LIST Form Approved (1 Data
Item) OMB No. 0704-0188 Public reporting burden for this collection of
information is estimated to average 110 hours per response, including the time
for reviewing instructions, searching existing data sources, gathering and
maintaining the data needed, and completing and reviewing the collection of
information. Send comments regarding this burden estimate or any other aspect of
this collection of information, including suggestions for reducing this burden,
to Department of Defense, Washington Headquarters Services, Directorate for
information Operations and Reports, 1215 Jefferson Davis Highway, Suite 1204,
Arlington, VA 22202-4302, and to the Office of Management and Budget, Paperwork
Reduction Project (0704-0188), Washington, DC 20503. Please DO NOT RETURN your
form to either of these addresses. Send completed form to the Government Issuing
Contracting Officer for Contract/PR No. listed in Block E. A. CONTRACT LINE ITEM
NO B. EXHBIT C. CATEGORY:  A TDP TM OTHER D. SYSTEM ITEM E. CONTRACT/PR NO F.
CONTRACTOR SWITCHBLADE AGILE W31P4Q-12-C-0263 AeroVironment MUNITHON SYSTEM  1.
DATA ITEM NO 2. TITLE OF DATA ITEM 3. SUBTITLE A001 Management Plan 4. AUTHORITY
(Data Acquisition Document No.) 5. CONTRACT REFERENCE 6. REQUIRING OFFICE
DI-MGMT-80004A SOW Para 7.0 SFAE-MSLS-CWS-L 7. DD 250 REQ 9. DIST STATEMENT
REQUIRED 10. FREQUENCY 12. DATE OF FIRST SUBMISSION 14. DISTRIBUTION LT AS REQ
AS REQ  b COPIES 8. APP CODE C 11. AS OF DATE 13. DATE OF SUBSEQUENT SUBMISSION
a ADDRESSEE Final Draft A N/A R/ASR Reg Rupes 16. REMARKS: SFAE-MSLS-CWS-L 1 0 1
Block 8: Government approval/disapproval 30 days after receipt. If disapproved,
the contractor to resubmit corrected within 15 working days after receipt of
Government’s comments. Block 9: A. Distribution Statement C. Distribution
Authorized to U.S Government Agencies and their Contractors; Administrative and
Operational Use; 12 Apr 10. Other requests for these documents shall be referred
to the DA, PEO, Missiles and Space, CCWS Project Office, ATTN: SFAE-MSLS-CWS.
Redstone Arsenal, AL 35898. B. Export Control Act Warning–Not Required. Blocks
13: Submit updated data NLT 30 days after it is available. Block 14: Delivery of
data shall be made via Contractor Integrated Technical Information Services
(CITIS). Notification that submittal has been created shall be provided via
email to tracev.smith@us.army.mil, and gregory.thomas7@us.army.mil and
bill.nicholsl@us.army.mil.  15. TOTAL 1 0 1 G. PREPARED By H. DATE I. APPROVED
BY J. DATE [ILLEGIBLE] 4-30-12 [ILLEGIBLE] 4-30-12 DD Form 1423-1, 1 Jun 90 17.
PRICE GROUP 18. ESTIMATED TOTAL PRICE INSERT IN SECT. B RDMR-SET CONCUR
[ILLEGIBLE] LOG#20/20/82NO PAGES 9 DI NOA001THRUA009 NO. LINE ITEM 9 DATE 1
MAY12 SD\1364062.1

 


[g240831kg33i002.gif]

EXHIBIT A Page 2 of 11 CONTRACT DATA REQUIREMENTS LIST Form Approved (1 Data
Item) OMB No. 0704-0188 Public reporting burden for this collection of
information is estimated to average 110 hours per response, including the time
for reviewing instructions, searching existing data sources, gathering and
maintaining the data needed, and completing and reviewing the collection of
information. Send comments regarding this burden estimate or any other aspect of
this collection of information, including suggestions for reducing this burden,
to Department of Defense, Washington Headquarters Services, Directorate for
information Operations and Reports, 1215 Jefferson Davis Highway, Suite 1204,
Arlington, VA 22202-4302, and to the Office of Management and Budget, Paperwork
Reduction Project (0704-0188), Washington, DC 20503. Please DO NOT RETURN your
form to either of these addresses. Send completed form to the Government Issuing
Contracting Officer for Contract/PR No. listed in Block E. A. CONTRACT LINE ITEM
NO B. EXHBIT C CATEGORY: A TDP TM OTHER D. SYSTEM/ITEM E. CONTRACT/PR NO F.
CONTRACTOR SWITCHBLADE AGILE W31P4Q-12-C-0263 AeroVironment MUNITHON SYSTEM 1.
DATA ITEM NO 2. TITLE OF DATA ITEM 3. SUBTITLE A002 TECHNICAL REPORT -
STUDY/SERVICES Field Refurbishment & Repair Procedures 4. AUTHORITY (Data
Acquisition Document No.) 5. CONTRACT REFERENCE 6. REQUIRING OFTICE
DI-MGMT-80508B SOW Para 3.1 SFAE-MSLS-CWS-L 7. DD 250 REQ 9. DIST STATEMNET 10.
REFQUENCY 12. DATE OF FIRST SUBMISSION 14. DISTRIBUTION LT REQUIRED a ADDRESSEE
b COPIES SEE BLOCK 16 SEE BLOCK 16 Draft Final 8. APP COPE C 11. AS OF DATE 13
DATE OF SUBSEQUENT SUBMISSION Reg Rupee A N/A SEE BLOCK 16 16. REMARKS:
SFAE-MSLS-CWS-L 1 0 1 Block 8: Government approval/disapproval 30 days after
receipt. If disapproved, the contractor to resubmit Corrected within 15 working
days after receipt of Government’s comments. Block 9: A. Distribution Statement
C. Distribution Authorized to U.S. Government Agencies and their Contractors;
Administrative and Operational Use; 17 Apr 12. Other requests for these
documents shall be referred to the DA, PEO, Missiles and Space, CCWS Project
Office, ATTN: SFAE-MSLS-CWS, Redstone Arsenal, AL 35898. B. Export Control Act
Warning – Not Required. Blocks 10, 12 & 13: Drift submission due 60 days after
incorporation of contractor initiated change into hardware or software. Final
submission due 60 days prior to course start date. Block 14: Delivery of data
shall be made via Contractor Integrated Technical Information Services (CITIS).
Notification that submittal has been created shall be provided via email to
trcey.smith@us.army.mil, gregory.thomas7@us.army.mil and Stacy.
Lively@msl.army.mil. Contractor format acceptable 15. TOTAL 1 0 1 G PREPARED BY
H DATE I APPROVED BY J DATE DD Form 1423-1, 1 Jun 90 17. PRICE GROUP 18.
ESTIMATEO TOTAL PRICE INSERT IN SECT. B SD\1364062.1

 


[g240831kg33i003.gif]

EXHIBIT A Page 3 of 11 CONTRACT DATA REQUIREMENTS LIST Form Approved (1 Data
Item) OMB No. 0704-0188 Public reporting burden for this collection of
information is estimated to average 110 hours per response, including the time
for reviewing instructions, searching existing data sources, gathering and
maintaining the data needed, and completing and reviewing the collection of
information. Send comments regarding this burden estimate or any other aspect of
this collection of information, including suggestions for reducing this burden,
to Department of Defense, Washington Headquarters Services, Directorate for
information Operations and Reports, 1215 Jefferson Davis Highway, Suite 1204,
Arlington, VA 22202-4302, and to the Office of Management and Budget, Paperwork
Reduction Project (0704-0188), Washington, DC 20503. Please DO NOT RETURN your
form to either of these addresses. Send completed form to the Government Issuing
Contracting Officer for Contract/PR No. listed in Block E. A. CONTRACT LINE ITEM
NO B. EXHBIT C. CATEGORY: A TDP TM OTHER D. SYSTEM/ITEM E. CONTRACT/PR NO F.
CONTRACTOR SWITCHBLADE AGILE W31P4Q-12-C-0263 AeroVironment MUNITHON SYSTEM 1.
DATA ITEM NO 2. TITLE OF DATA ITEM 3. SUBTITLE A003 Training Materials Operators
Manual – Ground Control Unit 6. AUTHORITY (Data Acquisition Document No.) 5.
CONTRACT REFERENCE 6. REQUIRING OFTICE DI-ILSS-80872 SOW Para 3.1
SFAE-MSLS-CWS-L 7. DD 250 REQ 9. DIST STATEMNET 10. REFQUENCY 12. DATE OF FIRST
SUBMISSION 14. DISTROBUTION LT REQUIRED a ADDRESSEE b COPIES SEE BLOCK 16 SEE
BLOCK 16 Draft Final 8. APP COPE C 11. AS OF DATE 13. DATE OF SUBSEQUENT
SUBMISSION Reg Rupee A N/A SEE BLOCK 16 16. REMARKS: SFAE-MSLS-CWS-L 1 0 1 Block
8: Government approval/disapproval 30 days after receipt If disapproved, the
contractor to resubmit corrected within 15 working days after receipt of
Government’s comment). Block 9: A. Distribution Statement C. Distribution
Authorized to U.S. Government Agencies and their Contractors; Administrative and
Operational Use; 12 Apr 10. Other requests for these documents shall be referred
to the DA, PEO. Missiles and Space, CCWS Project Office, ATTN: SFAE-MSLS-CWS.
Redstone Arsenal, AL 35898. B. Export Control Act Warning – Not Required. Blocks
10, 12 &13: Drift submission due 60 days after incorporation of contractor
initiated change into hardware or incorporation of contractor initiated change
into hardware or software. Final submission due 60 days prior to course start
date. Block 14: Delivery of data shall be made via Contractor Integrated
Technical Information Services (CITIS). Notification that submittal has been
created shall be provided via email to tracey.smith@us.army.mil,
gregory.thomas7@us.army.mil and Stacy. Lively@msl.army.mil. Contractor format
acceptable 15. TOTAL 1 0 1 G PREPAREDBY H DATE I APPROVED BY J DATE DD Form
1423-1, 1 Jun 90 17. PRICE GROUP 18. ESTIMATEO TOTAL PRICE INSERT IN SECT. B
SD\1364062.1

 

 


[g240831kg35i001.gif]

EXHIBIT A Page 4 of 11 CONTRACT DATA REQUIREMENTS LIST Form Approved (1 Data
Item) OMB No. 0704-0188 Public reporting burden for this collection of
information is estimated to average 110 hours per response, including the time
for reviewing instructions, searching existing data sources, gathering and
maintaining the data needed, and completing and reviewing the collection of
information. Send comments regarding this burden estimate or any other aspect of
this collection of information, including suggestions for reducing this burden,
to Department of Defense, Washington Headquarters Services, Directorate for
information Operations and Reports, 1215 Jefferson Davis Highway, Suite 1204,
Arlington, VA 22202-4302, and to the Office of Management and Budget, Paperwork
Reduction Project (0704-0188), Washington, DC 20503. Please DO NOT RETURN your
form to either of these addresses. Send completed form to the Government Issuing
Contracting Officer for Contract/PR No. listed in Block E. A. CONTRACT LINE ITEM
NO B. EXHBIT C. CATEGORY: A TDP TM OTHER D. SYSTEM/ITEM E. CONTRACT/PR NO F.
CONTRACTOR SWITCHBLADE AGILE W31P4Q-12-C-0263 AeroVironment MUNITHON SYSTEM 1.
DATA ITEM NO 2. TITLE OF DATA ITEM 3. SUBTITLE A004 Training Materials Operaters
Manual – Munition 4. AUTHORITY (Data Acquisition Document No.) 5. CONTRACT
REFERENCE 6. REQUIRING OFFICE DI-ILSS-80872 SOW Para 3.1 SFAE-MSLS-CWS-L 7. DD
250 REQ 9. DIST STATEMNET 10. REFQUENCY 12. DATE OF FIRST SUBMISSION 14.
DISTRIBUTION LT REQUIRED a ADDRESSEE b COPIES SEE BLOCK 16 SEE BLOCK 16 Draft
Final 8. APP CODE C 11. AS OF DATE 13. DATE OF SUBSEQUENT SUBMISSION Reg Rupee A
N/A SEE BLOCK 16 16. REMARKS: SFAE-MSLS-CWS-L 1 0 1 Block 8: Government
approval/disapproval 30 days after receipt If disapproved, the contractor to
resubmit corrected within 15 working days after receipt of Government’s
comment). Block 9: A. Distribution Statement C. Distribution Authorized to U.S.
Government Agencies and their Contractors; Administrative and Operational Use;
12 Apr 10. Other requests for these documents shall be referred to the DA, PEO.
Missiles and Space, CCWS Project Office, ATTN: SFAE-MSLS-CWS. Redstone Arsenal,
AL 35898. B. Export control Act Warning – Not Required. Blocks 10, 12 &13: Drift
submission due 60 days after incorporation of contractor initiated change into
hardware or software. Final submission due 60 days prior to course start date.
Block 14: Delivery of data shall be made via Contractor Integrated Technical
Information Services (CITIS). Notification that submittal has been created shall
be provided via email to trcey.smith@us.army.mil, gregory.thomas7@us.army.mil
and Stacy. Lively@msl.army.mil. Contractor format acceptable 15. TOTAL 1 0 1 G
PREPARED BY H DATE I APPROVED BY J DATE DD Form 1423-1, 1 Jun 90 17. PRICE GROUP
18. ESTIMATEO TOTAL PRICE INSERT IN SECT. B SD\1364062.1

 


[g240831kg35i002.gif]

EXHIBIT A Page 5 of 11 CONTRACT DATA REQUIREMENTS LIST Form Approved (1 Data
Item) OMB No. 0704-0188 Public reporting burden for this collection of
information is estimated to average 110 hours per response, including the time
for reviewing instructions, searching existing data sources, gathering and
maintaining the data needed, and completing and reviewing the collection of
information. Send comments regarding this burden estimate or any other aspect of
this collection of information, including suggestions for reducing this burden,
to Department of Defense, Washington Headquarters Services, Directorate for
information Operations and Reports, 1215 Jefferson Davis Highway, Suite 1204,
Arlington, VA 22202-4302, and to the Office of Management and Budget, Paperwork
Reduction Project (0704-0188), Washington, DC 20503. Please DO NOT RETURN your
form to either of these addresses. Send completed form to the Government Issuing
Contracting Officer for Contract/PR No. listed in Block E. A. CONTRACT LINE.
ITEM NO B. EXHBIT C. CATEGORY: A TDP TM OTHER D. SYSTEM/ITEM E. CONTRACT/PR NO
F. CONTRACTOR SWITCHBLADE AGILE W31P4Q-12-C-0263 AeroVironment MUNITHON SYSTEM
1. DATA ITEM NO 2. TITLE OF DATA ITEM 3 SUBTITLE A005 Training Materials
Operators Manual – Training Simulator 4. AUTHORITY (Data Acquisition Document
No.) 5. CONTRACT REFERENCE 6. REQUIRING OFTICE DI-ILSS-80872 SOW Para 3.1
SFAE-MSLS-CWS-L 7. DD 250 REQ 9. DIST STATEMNET 10. PREQUENCY 12. DATE OF FIRST
SUBMISSION 14. DISTRIBUTION LT REQUIRED a ADDRESSEE b COPIES SEE BLOCK 16 SEE
BLOCK 16 Draft Final 8 APP CODE C 11. AS OF DATE 13. DATE OF SUBSEQUENT
SUBMISSION Reg Rupee A N/A SEE BLOCK 16 16. REMARKS. SFAE-MSLS-CWS-L 1 0 1 Block
8: Government approval/disapproval 30 days after receipt. If disapproved, the
contractor to resubmit corrected within 15 working days after receipt of
Government’s comments. Block 9: A. Distribution Statement C. Distribution
Authorized to U.S. Government Agencies and their Contractors; Administrative and
Operational Use; 12 Apr 10. Other requests for these documents shall be referred
to the DA, Missiles and Space, CCWS Project Office, ATTN: SFAE-MSLS-CWS,
Redstone Arsenal, AL 35898. B. Export control Act Warning – Not Required. Blocks
10, 12 & 13: Drift submission due 60 days after incorporation of contractor
initiated change into hardware or software. Final submission due 60 days prior
to course start date. Block 14: Delivery of data shall be made via Contractor
Integrated Technical Information Services (CITIS). Notification that submittal
has been created shall be provided via email to trcey.smith@us.army.mil,
gregory.thomas7@us.army.mil and Stacy. Lively@msl.army.mil. Contractor format
acceptable 15. TOTAL 1 0 1 G PREPARED BY H DATE I APPROVED BY J DATE DD Form
1423-1, 1 Jun 90 17. PRICE GROUP 18. ESTIMATEO TOTAL PRICE INSERT IN SECT. B
SD\1364062.1

 


[g240831kg35i003.gif]

EXHIBIT A Page 6 of 11 CONTRACT DATA REQUIREMENTS LIST Form Approved (1 Data
Item) OMB No. 0704-0188 Public reporting burden for this collection of
information is estimated to average 110 hours per response, including the time
for reviewing instructions, searching existing data sources, gathering and
maintaining the data needed, and completing and reviewing the collection of
information. Send comments regarding this burden estimate or any other aspect of
this collection of information, including suggestions for reducing this burden,
to Department of Defense, Washington Headquarters Services, Directorate for
information Operations and Reports, 1215 Jefferson Davis Highway, Suite 1204,
Arlington, VA 22202-4302, and to the Office of Management and Budget, Paperwork
Reduction Project (0704-0188), Washington, DC 20503. Please DO NOT RETURN your
form to either of these addresses. Send completed form to the Government Issuing
Contracting Officer for Contract/PR No. listed in Block E. A. CONTRACT LINE.
ITEM NO B. EXHBIT C. CATEGORY: A TDP TM OTHER D. SYSTEM/ITEM E. CONTRACT/PR NO F
CONTRACTOR SWITCHBLADE AGILE W31P4Q-12-C-0263 AeroVironment MUNITHON SYSTEM 1.
DATA ITEM NO 2. TITLE OF DATA ITEM 3. SUBTITLE A006 Performance and Cost Reports
4. AUTHORITY (Data Acquisition Document No.) 5. CONTRACT REFERENCE 6. REQUIRING
OFTICE DI-FNCL-80912 SOW Para 7.0 SFAE-MSLS-CWS-B-OP 7. DA 250 REQ 9. DIST
STATEMNET REQUIRED 10. REFQUENCY 12. DATE OF FIRST SUBMISSION 14. DISTRIBUTION
LT a ADDRESSEE b COPIES MTHLY SEE BLOCK 16 Draft Final 8. APP CODE C 11. AS OF
DATE 13. DATE OF SUBSEQUENT SUBMISSION Reg Rupee A N/A SEE BLOCK 16 16. REMARKS:
SFAE-MSLS-CWS-B-OP 0 0 1 Block 8: Government approval/disapproval 30 days after
receipt If disapproved, the contractor to resubmit corrected within 15 working
days after receipt of Government’s comment). Block 9: A. Distribution Statement
C. Distribution Authorized to U.S. Government Agencies and their Contractors;
Administrative and Operational Use; 12 Apr 10. Other requests for these
documents shall be referred to the DA, PEO. Missiles and Space, CCWS Project
Office, ATTN: SFAE-MSLS-CWS-B-OP, Redstone Arsenal, AL 35898. B. Export Control
Act warning – Not Required. Blocks 12 &13: Subsequent reports due on monthly
cycle and shall be submitted by 28 days after end of month. Report shall provide
visibility to each ESM and shall be prepared at the ESM level. Block 14: Hard
copy shall be mailed to: PEO, Tactical Missiles and Space, CCWS Project Office,
SFAE-MSLS-B-OP (ATTN: Joel Ditto) Redstone Arsenal, AL 35898. Email notification
shall be sent tracey.smith@us.army.mil gregory.thomas7@us.army.mil and Stacy.
Lively@msl.army.mil. 15. TOTAL 0 0 1 G PREPAREDBY H DATE I APPROVED BY J DATE DD
Form 1423-1, 1 Jun 90 17.PRICE GROUP 18. ESTIMATEO TOTAL PRICE INSERT IN SECT B
SD\1364062.1

 

 


[g240831kg37i001.gif]

EXHIBIT A Page 7 of 11 CONTRACT DATA REQUIREMENTS LIST Form Approved (1 Data
Item) OMB No. 0704-0188 Public reporting burden for this collection of
information is estimated to average 110 hours per response, including the time
for reviewing instructions, searching existing data sources, gathering and
maintaining the data needed, and completing and reviewing the collection of
information. Send comments regarding this burden estimate or any other aspect of
this collection of information, including suggestions for reducing this burden,
to Department of Defense, Washington Headquarters Services, Directorate for
information Operations and Reports, 1215 Jefferson Davis Highway, Suite 1204,
Arlington, VA 22202-4302, and to the Office of Management and Budget, Paperwork
Reduction Project (0704-0188), Washington, DC 20503. Please DO NOT RETURN your
form to either of these addresses. Send completed form to the Government Issuing
Contracting Officer for Contract/PR No. listed in Block E. A. CONTRACT LINE ITEM
NO B. EXHBIT C. CATEGORY: A TDP TM OTHER D. SYSTEM/ITEM E. CONTRACT/PR NO F.
CONTRACTOR SWITCHBLADE AGILE W31P4Q-12-C-0263 AeroVironment MUNITHON SYSTEM 1.
DATA ITEM NO 2. TITLE OF DATA ITEM 3. SUBTITLE A007 Developmental Design
Drawings/Models and Associated Lists 4. AUTHORITY (Data Acquisition Document
No.) 5. CONTRACT REFERENCE 6. REQUIRING OFFICE DI-SESS-81002E SOW Para 7.0
SFAE-MSLS-CWS-E 7. DD 250 REQ 9 DIST STATEMENT 10. FREQUENCY 12. DATE OF FIRST
SUBMISSION 14. DISTRIBUTION REQUIRED ASREQ LT ASREQ b Copies 8. ARP CODE C 11.
AS OF DATE 13. DATE OF SUBSEQUENT SUBMISSION a ADDRESSEE Final Draft A N/A R/ASR
Reg Rupees 16. REMARKS: SFAE-MSLS-CWS-E 1 0 1 Block 8: Government
approval/disapproval 30 days after receipt If disapproved, the contractor to
resubmit corrected within 15 working days after receipt of After receipt of
Government’s comments. Block 9: A. Distribution Statement C. Distribution
Authorized to U.S Government Agencies and their Contractors; Administrative and
Operational Use; 12 Apr 10. Other requests for these documents shall be referred
to the DA, PEO, Missiles and Space, CCWS Project Office, ATTN: SFAE-MSLS-CWS-E,
Redstone Arsenal, AL 35898. B. Export Control Act Warning – Not Required Blocks
13: Submit updated data NLT 30 days after it is available Block 14: Delivery of
data shall be made via Contractor Integrated Technical Information Services
(CITIS). Notification that submittal has been created shall be provided via
email to tracev.smith@us.armv.mil and william.1.harrison@us.army.mil. Contractor
format acceptable. 15 TOTAL 1 0 1 G PREPARED BY H DATE I APPROVED BY J DATE DD
Form 1423-1, 1 Jun 90 17 PRICE GROUP 18 ESTIMATED TOTAL PRICE INSERT IN SECT.B

 


[g240831kg37i002.gif]

EXHIBIT A Page 8 of 11 MIL-STD-31000 TOP OPTION SELECTION WORKSHEET SYSTEM:
SWITCHBLADE AGILE MUNITION SYSTEM DATE PREPARED: 1 JUNE 2011 A. CONTRACT NO. B.
EXHIBIT/ATTACHMENT NO. C. CLIN D. CDRL DATA W31P4Q-12-C-0263 A007 ITEM NO(S).
A009 1. TDP Level (X and complete as applicable .) A. CONCEPTUAL LEVEL B.
REMARKS DEVELOPMENTAL LEVEL PRODUCTION LEVEL 2. TYPE AND FORMAT (X all that
apply and complete As applicable .) A. B. NATIVE CAD (SPECIFY TYPE) ISO 10303
STEP FORMAT (Specify STEP PROTOCOL AP203. AP 214 etc.) TYPE 2D: 2D DRAWINGS TYPE
3D: 3D MODELS ONLY ISO 32000 PORTABLE DOCUMENT FORMAT OTHER ELECTRONIC FORMAT
(SPECIFY TYPE) TYPE 3D: 3D MODELS WITH ASSOCIATED 2D DRAWINGS HARDCOPY REMARKS:
3. CAGE Code AND DOCUMENT NUMBERS A. CONTRACTOR CAGE AND DOCUMENT NUMBERS D. To
Be Assigned GOVERNMENT CAGE (COMPLETE 38 & 3C OR 3D) By: B. USE CAGE CODE: 18876
C. USE DOCUMENT NUMBERS: 4. DRAWING FORMATS (X one and complete as applicable)
CONTRACTOR FORMAT. GOVERNMENT FORMAT. REMARKS: 5. TDP ELEMENTS REQUIRED (X all
that apply ) ELEMENTS REQUIRED TO BE DETERMINED BY CONTRACTOR - OR THE FOLLOWING
ARE REQUIRED: CONCEPTUAL DRAWINGS/MODELS AND ASSOCIATED LISTS DEVELOPMENTAL
DESIGN DRAWINGS/MODELS AND ASSOCIATED LISTS PRODUCT DRAWINGS/MODELS AND
ASSOCIATED LISTS COMMERCIAL DRAW1NGS/MODELS AND ASSOCIATED LISTS QUALITY
ASSURANCE PROVISIONS SPECIAL INSPECTION EQUIPMENT (SIE) DRAWINGSMODELS AND
ASSOCIATED LISTS SPECIAL TOOLING (ST) DRAWINGS/MODELS AND ASSOCIATED LISTS
SPECIFICATIONS SOFTWARE DOCUMENTATION SPECIAL PACKAGING INSTRUCTIONS (SPI)
DRAWINGS/MODELS AND ASSOCIATED LISTS 6. ASSOCIATED LIST (X and complete as
applicable) A. PARTS LIST (X ONE) (1) INTEGRAL (2) SEPARATE B. DATA LISTS (X
ONE) (1) NOT REQUIRED (2) REQUIRED (SPECIFY LEVELS OF ASSEMBLY) C. INDEX LISTS
(X ONE) (1) NOT REQUIRED (2) REQUIRED (SPECIFY LEVELS OF ASSEMBLY) D. WIRING
LISTS (X ONE) (1) NOT REQUIRED (2) REQUIRED (SPECIFY LEVELS OF ASSEMBLY) E.
INDENTURED DATA LISTS (X ONE) (1) NOT REQUIRED (2) REQUIREO (SPECIFY LEVELS OF
ASSEMBLY) F. APPLICATION LISTS (X ONE) (1) NOT REQUIRED (2) REQUIRED (SPECIFY
LEVELS OF ASSEMBLY) 7. APPLICABILITY OF STANDARDS. The following Standards
apply: (X as applicable) ASMS Y14.100 ASME Y14.24 TYPES AND APPLICATIONS OF
OTHER STANDARDS ENGINEERING DRAWING ENGINEERING DRAWINGS APPLY AS PRACTICES ASME
Y14.34 ASSOCIATED LIST DESCRIBED: WITH APPENDICES: ASME Y14.35M REVISION OF
ENGINEERING B C D E DRAWINGS AND ASSOCIATED LIST COMPANY STANDARDS ASME Y14.41
DIGITAL PRODUCT DEFINITION DATA PERMITTED YES NO PRACTICES ASME Y14.5
DIMENSIONING AND TOLERANCING 8. OTHER TAILORING (Attach additional sheets as
necessary)

 


[g240831kg37i003.gif]

EXHIBIT A Page 9 of 11 CONTRACT DATA REQUIREMENTS LIST Form Approved (1 Data
Item) OMB No. 0704-0188 Public reporting burden for this collection of
information is estimated to average 110 hours per response, including the time
for reviewing instructions, searching existing data sources, gathering and
maintaining the data needed, and completing and reviewing the collection of
information. Send comments regarding this burden estimate or any other aspect of
this collection of information, including suggestions for reducing this burden,
to Department of Defense, Washington Headquarters Services, Directorate for
information Operations and Reports, 1215 Jefferson Davis Highway, Suite 1204,
Arlington, VA 22202-4302, and to the Office of Management and Budget, Paperwork
Reduction Project (0704-0188), Washington, DC 20503. Please DO NOT RETURN your
form to either of these addresses. Send completed form to the Government Issuing
Contracting Officer for Contract/PR No. listed in Block E. A. CONTRACT LINE ITEM
NO B. EXHBIT C. CATEGORY A TDP TM OTHER D. SYSTEM/ITEM E. CONTRACT/PR NO F.
CONTRACTOR SWITCHBLADE AGILE W31P4Q-12-C-0263 AeroVironment MUNITHON SYSTEM 1.
DATA ITEM NO 2. TITLE OF DATA ITEM 3. SUBTITLE A008 Presentation Material 4.
AUTHORITY (Data Acquisition Document No.) 5. CONTRACT REFERENCE 6. REQUIRING
OFFICE DI-ADMN-81373 SOW Para 7.0 SFAE-MSLS-CWS-L 7. DD 250 REQ 9. DIST
STATEMNET 10. FREQUENCY 12. DATE OF FIRST SUBMISSION 14. DISTROBUTION LT
REQUIRED a ADDRESSEE b COPIES QTRLY 90 DAC Draft Final 8. APP COPE C 11. AS OF
DATE 13. DATE OF SUBSEQUENT SUBMISSION Reg Rupee A N/A SEE BLOCK 16 16 REMARKS:
SFAE-MSL-CWS-L 0 0 1 Block 8: Government approval/disapproval 30 days after
receipt. If disapproved, the contractor to resubmit corrected within 15 working
days after receipt of Government’s comments. Block 9: A. Distribution Statement
C. Distribution Authorized to U.S. Government Agencies and their Contractors;
Administrative and Operational Use; 12 Apr 10. Other requests for these
documents shall be referred to the DA, PEO, Missiles and Space, CCWS Project
Office, ATTN: SFAE-MSLS-CWS-L, Redstone Arsenal, AL 35898. B. Export Control Act
Warning – Not Required. Blocks 13: Subsequent submissions are due the 28th day
of July, October, January and April. Block 14: Delivery of data shall be made
via Contractor Integrated Technical Information Services (CITIS). Notification
that submittal has been created shall be provided via email to
tracey.smith@us.army.mil, gregory.thomas7@us.army.mil and
bill.nichols1@us.army.mil. 15 TOTAL 0 0 1 G. PREPARED BY H. DATE I. APPROVED BY
J. DATE DD Form 1423-1, 1 June 90 17. PRICE GROUP 18. ESTIMATEO TOTAL PRICE
INSERT IN SECT. B

 

 


[g240831kg39i001.gif]

EXHIBIT A Page 10 of 11 CONTRACT DATA REQUIREMENTS LIST Form Approved (1 Data
Item) OMB No. 0704-0188 Public reporting burden for this collection of
information is estimated to average 110 hours per response, including the time
for reviewing instructions, searching existing data sources, gathering and
maintaining the data needed, and completing and reviewing the collection of
information. Send comments regarding this burden estimate or any other aspect of
this collection of information, including suggestions for reducing this burden,
to Department of Defense, Washington Headquarters Services, Directorate for
information Operations and Reports, 1215 Jefferson Davis Highway, Suite 1204,
Arlington, VA 22202-4302, and to the Office of Management and Budget, Paperwork
Reduction Project (0704-0188), Washington, DC 20503. Please DO NOT RETURN your
form to either of these addresses. Send completed form to the Government Issuing
Contracting Officer for Contract/PR No. listed in Block E. A. CONTRACT LINE.
ITEM NO B. EXHIBIT C. CATEGORY: A TDP TM OTHER D. SYSTEM/ITEM E. CONTRACT/PR NO
F. CONTRACTOR SWITCHBLADE AGILE W31P4Q-12-C-0263 AeroVironment MUNITHON SYSTEM
1. DATA ITEM NO 2. TITLE OF DATA ITEM 3. SUBTITLE A009 Program Unique
Specification Document 4. AUTHORITY (Data Acquisition Document No.) 5. CONTRACT
REFERENCE 6. REQUIRING OFFICE DI-SDMP -81493A SOW Para 7.0 SFAE-MSL-CWS-E 7. DD
250 REQ 9 DIST STATEMNET REQUIRED 10. FREQUENCY 12. DATE OF FIRST SUBMISSION 14
DISTRIBUTION LT SEE BLOCK 16 SEE BLOCK 16 a ADDRESSEE b COPIES 8. APP CODE C 11.
AS OF DATE 13. DATE OF SUBSEQUENT SUBMISSION Draft Final A N/A SEE BLOCK 16 Rag
Rupees 16. REMARKS: SFAE-MSL-CWS-E 1 0 1 Block 8: Government
approval/disapproval 30 days after receipt. If disapproved, the contractor to
resubmit corrected within 15 working days after receipt of Government’s
comments). Block 9: A. Distribution Statement C. Distribution Authorized to U.S.
Government Agencies and their Contractors; Administrative and Operational Use;
12 Apr 10. Other requests for these documents shall be referred to the DA, PEO,
Missiles and Space, CCWS Project Office, ATTN: SFAE-MSLS-CWS-E, Redstone
Arsenal, AL 35898. B. Export control Act Warning – Not Required. Blocks 10, 12,
& 13: PPSs will be delivered 60 days after Milestone I decision. Subsequent
submissions will be delivered as they are updated. Block 14: Delivery of data
shall be made via Contractor Integrated Technical Information Services (CITIS).
Notification that submittal has been created shall be provided via email to
tracey.smith@us.army.mil and bill.nichols1@us.army.mil. Contractor format
acceptable. 15 TOTAL 1 0 1 G PREPARED BY H DATE 1 APPROVED BY J DATE DD Form
1423-1, 1 JUN 90 17. PRICE GROUP 18. ESTIMATEO TOTAL PRICE INSERT IN SECT. B

 


[g240831kg39i002.gif]

EXHIBIT A Page 11 of 11 MIL-STD-31000 TOP OPTION SELECTION WORKSHEET SYSTEM:
SWITCHBLADE AGILE MUNITIION SYSTEM DATE PREPARED: 1 JUNE 2011 A. CONTRACT NO. B.
EXHIBIT/ATTACHMENT NO. C. CLIN D. CDRL DATA W31P4Q-12-C-0263 A009 ITEM NO(s).
A009 1. TDP Level (X and complete as applicable .) A. CONCEPTUAL LEVEL B.
REMARKS: DEVELOPMENTAL LEVEL PRODUCTION LEVEL 2. TYPE AND FORMAT (X all that
apply and complete as applicable .) A. B. NATIVE CAD (SPECIFY TYPE) ISO 10303
STEP FORMAT (Specify STEP PROTOCOL AP203. AP 214 etc.) TYPE 2D: 2D DRAWINGS TYPE
3D: 3D MODELS ONLY ISO 32000 PORTABLE DOCUMENT FORMAT OTHER ELECTRONIC FORMAT
(SPECIFY TYPE) TYPE 3D: 3D MODELS WITH ASSOCIATED 2D DRAWINGS HARDCOPY REMARKS:
3. CAGE Code AND DOCUMENT NUMBERS A. CONTRACTOR CAGE AND DOCUMENT NUMBERS D. To
Be Assigned GOVERNMENT CAGE (COMPLETE 3B & 3C OR 3D) By: GVT B. USE CAGE CODE:
18876 C. USE DOCUMENT NUMBERS: 4. DRAWING FORMATS (X one and complete as
applicable) CONTRACTOR FORMAT. GOVERNMENT FORMAT. REMARKS: 5. TDP ELEMENTS
REQUIRED (X all that apply ) ELEMENTS REQUIRED TO BE DETERMINED BY CONTRACTOR -
OR THE FOLLOWING ARE REQUIRED: CONCEPTUAL DRAWINGS/MODELS AND ASSOCIATED LISTS
DEVELOPMENTAL DESIGN DRAWINGS/MODELS AND ASSOCIATED LISTS PRODUCT
DRAWINGS/MODELS AND ASSOCIATED LISTS COMMERCIAL DRAW1NGS/MODELS AND ASSOCIATED
LISTS QUALITY ASSURANCE PROVISIONS SPECIAL INSPECTION EQUIPMENT (SIE)
DRAWINGS/MODELS AND ASSOCIATED LISTS SPECIAL TOOLING (ST) DRAWINGS/MODELS AND
ASSOCIATED LISTS SPECIFICATIONS SOFTWARE DOCUMENTATION SPECIAL PACKAGING
INSTRUCTIONS (SPI) DRAWINGS/MODELS AND ASSOCIATED LISTS 6. ASSOCIATED LIST (X
and complete as applicable) A PARTS LIST (X ONE) (1) INTEGRAL (2) SEPARATE B
DATA LISTS (X ONE) (1) NOT REQUIRED (2) REQUIRED (SPECIFY LEVELS OF ASSEMBLY) C
INDEX LISTS (X ONE) (1) NOT REQUIRED (2) REQUIRED (SPECIFY LEVELS OF ASSEMBLY) D
WIRING LISTS (X ONE) (1) NOT REQUIRED (2) REQUIRED (SPECIFY LEVELS OF ASSEMBLY)
E INDENTURED DATA LISTS (X ONE) (1) NOT REQUIRED (2) REQUIREO (SPECIFY LEVELS OF
ASSEMBLY) F. APPLICATION LISTS (X ONE) (1) NOT REQUIRED (2) REQUIRED (SPECIFY
LEVELS OF ASSEMBLY) 7. APPLICABILITY OF STANDARDS The following Standards apply:
(X as applicable) ASMS Y14. 100 ASME Y14.24 TYPES AND APPLICATIONS OF OTHER
STANDARDS ENGINEERING DRAWING ENGINEERING DRAWINGS APPLY AS PRACTICES ASME
Y14.34 ASSOCIATED LIST DESCRIBED: WITH APPENDICES: ASME Y14.35M REVISION OF
ENGINEERING B C D E DRAWINGS AND ASSOCIATED LIST ASME Y14.41 DIGITAL PRODUCT
DEFINITION DATA COMPANY STANDARDS PRACTICES PERMITTED YES NO ASME Y14 5
DIMENSIONING AND TOLERANCING 8. OTHER TAILORING (Attach additional sheet as
necessary)

 

 


[g240831kg41i001.jpg]

SD\1364062.1 Statement of Work SWITCHBLADE Aerial Munition System 21 August 2012

 


[g240831kg41i002.gif]

Statement of Work SWITCHBLADE Aerial Munition System [***]Certain information on
this page has been omitted and filed separately with the Securities and Exchange
Commission. Confidential treatment has been requested with respect to the
omitted portions. SD\1364062.1 [***]

 


 

[g240831kg43i001.gif]

ATTACHMENT 2 Page 1 of 2 DOCUMENT SUMMARY LIST (DSL) FOR SWITCHBLADE AGILE
MUNITITION SYSTEM DOCUMENT NUMBER TITLE DATE/CATEGORY 1. DI-MGMT 80004A DI #A001
Management Plan 30 Oct 06 CAT 1 2. DI-MGMT-80508B DI #A002 Technical Report -
Study/Services Field Refurbishment & Repair Procedures) 14 Nov 06 CAT 1 3.
DI-ILSS-80872 DI #A003 DI #A004 DI #A005 Training Materials (Operators Manual -
Ground Control Unit) (Operators Manual - Munition) (Operators Manual - Training
Simulator) 29 Jun 89 CAT 1 4. DI-FNCL-80912 DI #A007 Performance & Cost Report 6
Oct 89 CAT 1 5. DI-SESS-81002E DI #A006 Developmental Design Drawings/Models and
Associated Lists 5 Nov 09 CAT 1 6. DI-ADMN-81373 DI #A008 Presentation Material
1 Oct 93 CAT 1 7. DI-SDMP-81493A DI #A009 Program-Unique Specification Documents
1 Aug 03 CAT 1

 


 

[g240831kg43i002.gif]

DEPARTMENT OF DEFENSE 1. CLEARANCE AND SAFEGUARDING CONTRACT SECURITY
CLASSIFICATION SPECIFICATION a. FACILITY CLEARANCE REQUIRED, Secret (Illegible)
b. LEVEL OF SAFEGUARDING REQUIRED Secret 2. THIS SPECIFICATION IS FOR: (x and
complete as applicable) 3. THIS SPECIFICATION IS: (X and complete as applicable)
X a. PRIME CONTRACT NUMBER W31P4Q-12-C-0263 X a. ORIGINAL (Complete date in all
cases) Date 120906 b. SUBCONTRACT NUMBER b. REVISED (ILLEGIBLE) Date (YYMMDD) c.
SOLICITATION OR OTHER NUMBER c. FINAL (complete item 5 in all cases) Date
(YYMMDD) 4. IS THIS A FOLLOW-ON CONTRACT? (x) YES ( ) NO, If yes, complete the
following classified malarial received or generated Under (Preceding Contract
Number) is transferred to this follow-on-contract 5. IS THIS A FINAL DD FORM 254
[ ] YES (X) NO. If yes, Complete the following: In response to the contractors
request dated ILLEGIBLE of the ILLEGIBLE Classified material is authorized for a
period of: 6 CONTRACTOR (ILLEGIBLE) D. NAME, ADDRESS, AND ZIP AeroVironment,
Inc, (AV) 181 W. Huntington Drive, Suite 202 Monrovla, CA 9101 b. CAGE CODE
60107 c. COGNIZANT SECURITY OFFICE (Illegible) Defense Security Service (IOFWP)
3452 E, Foothill Boutevard, Suite 524 Pasadena, CA 91107-3142 Main: 626-449-0941
Fax: 626-449-3163 7. SUBCONTRACTOR 8. NAME, ADDRESS, AND ZIP b. CAGE CODE a.
COGNIZANT SECURITY OFFICE (Illegible) 8. ACTUAL PERFORMANCE ILLEGIBLE. LOCATION
Same as 6 a. above See Attached Work Locations b. CAGE CODE Same as 6D above. C.
COGNIZANT SECURITY OFFICE (Illegible) Same as 6c above. 9. GENERAL
IDENTIFICATION OF THIS PROCUREMENT: Switchblade, Engineering Services and
associated support of the Switchblade Agile Munition System 10. CONTRACTOR WILL
REQUIRE ACCESS TO YES NO 11. IN PERFORMING THIS CONTRACTOR WILL YES NO a.
COMMUNICATIONS X a. HAVE ACCESS TO CLASSIFIED (ILLEGIBLE) X b. RESTRICTED DATA X
b RECEIVE CLASSIFIED DOCUMENTS ONLY X ILLEGIBLE ILLEGIBLE ILLEGIBLE ILLEGIBLE
ILLEGIBLE ILLEGIBLE ILLEGIBLE ILLEGIBLE ILLEGIBLE ILLEGIBLE DD Form 254, DEC
1999 Previous editions are obsolete 0003

 


[g240831kg45i001.gif]

SD\1364062.1 12. PUBLIC RELEASE. Any information (classified or unclassified)
pertaining to this contract shall not be released for public dissemination
except as provided by the Industrial Security Manual or unless it has been
approved for public release by appropriate U.S. Government authority. Proposed
public releases shall be submitted for approval prior to release [ ] DIRECT [X]
THROUGH (Specify) CCWS Project Office Public Affairs Office Project Manager,
SFAE-MSLS-CWS AMSAM-PA Redstone Arsenal, AL 35898 Redstone Arsenal, AL 35898 13.
SECURITY GUIDANCE. The security classification guidance needed for this
classified effort is identified below. If any difficulty is encountered in
applying this guidance or if any other contributing factor indicates a need for
changes in this guidance, the contractor is authorized and encouraged to provide
recommended changes; to challenge the guidance or the classification assigned to
any information or material furnished or generated under this contract; and to
submit any questions for interpretation of this guidance to the official
identified below. Pending final decision, the information involved shall be
handled and protected at the highest level of classification assigned or
recommended. (Fill in as appropriate for the classified effort. Attach, or
forward under separate correspondence, any documents/guides/extracts referenced
herein. Add additional pages as needed to provide complete guidance.) GENERAL:
ITEMS 10A and 11H – COMSEC ACCOUNT REQUIRED FOR A STU III TELEPHONE AND
FACSIMILE. NSA Industrial COMBEO Manual, NSA 90-1 (0), October 2001 apply to
this contract. [***] ITEM 110 – Security classification guidance for this
contract is “Project Anubis Security Classification Guide”, dated 8 May 2007.
ITEM 110 – Contractor will be required to provide adequate storage for
classified hardware up to the SECRET level which is of such size and quantity
that it cannot be safeguarded in a regular-sized approved storage container. THE
ESTIMATED COMPLETION DATE IS TBD. THE GOVERNMENT TECHNICAL POINT OF CONTACT IS
BILL NICHOLS, CCWS. 256-876-2461. Concurrence of the Contracting Officer and
Director, Intelligence and Security Directorate will be obtained prior to issue
of a United Access Authorization to a non-U.S. citizen in compliance with the
NISPOM. Controlled Unclassified Information as defined in DOD 6200, 1R, Appendix
C, may be disclosed to U.S. persons who are employed by the prime contractor or
subcontractors, or to such employees who are foreign persons when requirements
of export control and other laws are met. The contractor is responsible for
compliance with all applicable laws and regulations governing access to
Classified Information or Controlled Classified Information. The contractor is
not authorized to release any data to foreign nationals or foreign
representatives without an approved export license. Prior to sub-contracting
with foreign industry the U.S. contractor will consult with the Contracting
Officer (CO) and the PEO Foreign Disclosure Officer. Foreign sub-contractors
must agree that only citizens of their country or the U.S. will be allowed to
perform on the contract. The U.S. contractor is responsible for obtaining export
licenses and providing the license number to the CO and ISD. The Government
Program Security Manager for this contract is C.J. Patterson, Security Manager,
CCWS Project Office, ATTN: SFAE-MSUS OWSSO. Redstone Arsenal, AL 35898;
268-876-2131. 14. ADDITIONAL SECURITY REQUIREMENTS. Requirements, in addition to
ISM requirements, are established for this contract. [ ] YES [X] NO (If Yes,
identify the pertinent contractual clauses in the contract document itself, or
provide an appropriate statement which identifies the additional requirements.
Provide a copy of the requirements to the cognizant security office. Use Item 13
if additional space is needed.) 15. INSPECTIONS. Elements of this contract are
outside the inspection responsibility of the cognizant security office [ ] YES
[X] NO (If Yes, explain and identify specific areas or elements carved out and
the activity responsible for inspections. Use Item 13 if additional space is
needed.) 16. CERTIFICATION AND SIGNATURE. Security requirements stated herein
are complete and adequate for safeguarding the classified information to be
released or generated under this classified effort. All questions shall be
referred to the official named below. a. TYPED NAME OF CERTIFYING OFFICIAL Carol
J. Patterson b. TITLE CCWS Security Manager c. TELEPHONE (Include Area Code)
258-876-2131 d. ADDRESS (Include Zip Code) CCWS Project Office SFAE-MSLS-CWS-SC
Redstone Arsenal, AL 35898 e. SIGNATURE [Signed] 17. REQUIRED DISTRIBUTION [X]
a. CONTRACTOR [ ] b. SUBCONTRACTOR [X] c. COGNIZANT SEUCIRTY OFFICE FOR PRIME &
SUBCONTRACTOR [ ] d. U.S. ACTIVITY RESPONSIBLE FOR OVERSEAS SECURITY
ADMINISTRATION [X] e. ADMINISTRATIVE CONTRACTING OFFICER [X] f. OTHERS AS
NECESSARY DD Form 254, (Back), DEC 1999 ITEM 10J – SEE PAGE 4 OF THIS DOCUMENT
FOR HANDLING/STORAGE/RELEASE OF FOUO INFORMATION.

 

 


 

[g240831kg47i001.gif]

DD254 Continuation Page: Item 8 Work Performance Locations: Aero Vironment, Inc,
(AV) 900 Enchanted Way Simi Valley, CA 93065 Cage Code: 60107 Aero Vironment,
Inc, (AV) 994 Flower Glen Simi Valley, CA 93065 Cage Code: 60107 Aero Vironment,
Inc, (AV) 85 Moreland Rd. Simi Valley, CA 93065 Cage Code: 60107 Cognizant
Security Office for above locations: Defense Security Service (IOFWP) 3452 E.
Foothill Boulevard, Suite 524 Pasadena, CA 91107-3142 Main: 626-449-0941 Fax:
626-449-3163

 


[g240831kg49i001.gif]

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions. SD\1364062.1 GOVERNMENT
FURNISHED PROPERTY (GFP) FOR W31P4Q-12-C-0263 AS OF 31 OCTOBER 2012 Item Name
Part Number Serial Number Model Number Unit Price Qty GCU w/Toughbook/Falcon
View Software 38125 [***] [***] Block 10 Training Simulator 68129 [***] [***]
Catch Net 38017 [***] [***] Block 10 Inert Training Vehicles w/Launcher 66024
[***] [***] Block 10 Soft Tactical Launcher 68014 [***] [***] Block 10 Refurb
Test/Alignment Kit 68018 [***] [***] Block 10 Refurbishment Parts Kit 68019
[***] [***] Block 10 Refurbishment Procedures Manual [***] [***] NOTE: All the
above items are being built by AV and will become GFE for future training.

 


[g240831kg51i001.gif]

SD\1364067.1 CERTAIN MATERIAL (INDICATED BY AN ASTERISK [***]) HAS BEEN OMITTED
FROM THIS DOCUMENT PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED
MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT 1. Contract ID Code Firm
Fixed Price Page 1 of 27 2. Amendment/Modification No. 3. Effective Date 4.
Requisition/Purchase Req No. 5. Project No. (If applicable) P00015 5 SEP 13 SEE
SCHEDULE 6. Issued By Code W31P4Q 7. Administered By (If other than Item 6) Code
S0512A ARMY CONTRACTING COMMAND-REDSTONE KIMBERLY GARRETT REDSTONE ARSENAL AL
35-898-5280 EMAIL: KIMBERLY.A.GARRETT@US.ARMY.MIL DCMA LOS ANGELES 16111 PLUMMER
STREET BUILDING: 10; FLOOR: 2 SEPULVEDA CA 91343 8. Name And Address Of
Contractor (No., Street, City, County, State and Zip Code) . 9A. Amendment Of
Solicitation No. AEROVIRONMENT, INC. 181 W HUNTINGTON DR STE 202 MONROVIA, CA
91016-3456 9B. Dated (See Item 11) . 10A. Modification Of Contract/Order No.
W31P4Q-12-C-0263 Code 60107 Facility Code 3SQS9 10B. Dated (See Item 13)
2012AUG30 11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS . The above
numbered solicitation is amended as set forth in item 14. The hour and date
specified for receipt of Offers . is extended, . is not extended. Offers must
acknowledge receipt of this amendment prior to the hour and date specified in
the solicitation or as amended by one of the following methods: (a) By
completing items 8 and 15, and returning __________ copies of the amendments:
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified. 12. Accounting And Appropriation Data (if required) SEE
SECTION G (IF APPLICABLE) 13. THIS ITEM ONLY APPLIES TO MODIFICATIONS OF
CONTRACTS/ORDERS It Modifies The Contract/Order No. As Described In Item 14. .
A. This Change Order is Issued Pursuant To: The Contract/Order No. In Item 10A.
The Changes Set Forth In Item 14 Are Made In . B. The Above Numbered
Contract/Order Is Modified To Reflect The Administrative Changes (such as
changes in paying office, appropriation data, etc.) Set Forth In Item 14,
Pursuant To The Authority of FAR 43.103(b). . C. This Supplemental Agreement Is
Entered Into Pursuant To Authority Of: 10 U.S.C. 2304 (c) (1) & Mutual Agmt . D.
Other (Specify type of modification and authority) E. IMPORTANT: Contractor . is
not, . is required to sign this document and return 1 copies to the Issuing
Office. 14. Description Of Amendment/Modification (Organized by UCF section
headings, including solicitation/contract subject matter where feasible.) SEE
SECOND PAGE FOR DESCRIPTION Except as provided herein, all terms and conditions
of the document reference in item 9A or 10A, as heretofore changed, remains
unchanged and in full force and effect. 15A. Name And Title Of Signer (Type or
print) 16A. Name And Title Of Contracting Officer (Type or print)
[***]/Corporate Director of Contracts COLLEEN RODRIGUEZ
COLLEEN.RODRIGUEZ@US.ARMY.MIL (256) 842-6110 15B. Contractor/Offeror 15C. Date
Signed 16B. United States Of America 16C. Date Signed /s/ [***] (Signature of
person authorized to sign) 5 September 2013 By /s/ Colleen Rodriguqez (Signature
of Contracting Officer) 5 Sep 2013 NSN 7540-01-152-8070 30-105-02 STANDARD FORM
30 (REV. 10-83) PREVIOUS EDITIONS UNUSABLE Prescribed by GSA FAR (48 CFR) 53.243
[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 


[g240831kg51i002.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD P00015 Page 2 of 27 Name of Offeror or Contractor:
AEROVIRONMENT, INC. SD\1364067.1 [***] Certain information on this page has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
SECTION A – SUPPLEMENTAL INFORMATION Buyer Name: KIMBERLY GARRETT Buyer Office
Symbol/Telephone Number: CCAM-TM-B/(256) 313-4852 Type of Contract: Firm Fixed
Price Kind of Contract: Other Type of Business: Other Small Business Performing
in U.S. Surveillance Criticality Designator: B Weapon System: TOW 2 Contract
Expiration Date: 2014SEP30 *** End of Narrative A0000 *** A-1 THE PURPOSE OF
MODIFICATION P00015 IS TO REVISE THE SUBJECT CONTRACT AS SHOWN BELOW. A-2 THE
PARTIES HEREBY AGREE THAT THE NEGOTIATED PRICING SETTLEMENT FOR OPTIONS III AND
IV OF THE SUBJECT CONTRACT ARE AS FOLLOWS: 1) OPTIONS III AND IV REFLECTS THE
TOTAL DEFINITIVE PRICING AMOUNT OF $[***]. FUNDING WILL BE REFLECTED AT THE
SUBCLINS LEVEL; 2) SUBCLINS 1002AA, 1003AA, 1004AA, 1005AA, 1006AA, 1007AA AND
1026AA REFLECTS A TOTAL AMOUNT OF $[***] (FFP), AND SUBCLINS 1008AA, 1010AA,
1011AA, 1012AA, 1024AA, 1025AA, 1027AA, 1028AA AND l029AA REFLECTS A TOTAL
AMOUNT OF $[***] (CPFF) FOR OPTION I II ; 3) SUBCLINS 1013AA, 1014AA, 1015AA,
1016AA AND 1017AA REFLECTS A TOTAL AMOUNT OF $[***] (FFP) , AND SUBCLINS 1018AA,
1019AA, 1020AA, l021AA, 1022AA, 1030AA, 1031AA, 1032AA, 1033AA AND 1034AA
REFLECTS A TOTAL AMOUNT OF $[***] (CPFF) FOR OPTION IV. A-3 PURSUANT TO
PARAGRAPH H-8 ENTITLED "OPTIONS" SUBCLINS 1002AA, 1003AA, 1004AA, 1005AA,
1006AA, 1007AA, 1008AA, 1010AA, 1011AA, 1012AA, 1024AA, 1025AA, 1027AA , l028AA
and 1029AA IS HEREBY EXERCISED AS SHOWN IN THE ATTACHED SCHEDULE. A-4 PARAGRAPH
H-8 IS HEREBY REVISED AS REFLECTED IN THE ATTACHED SCHEDULE. A-5 PARAGRAPH H-12
"LOT ACCEPTANCE TEST" IS HEREBY ADDED AS REFLECTED IN THE ATTACHED SCHEDULE. A-5
PARAGRAPH H-13 "SWITCHBLADE REOPENER CLAUSE" IS HEREBY ADDED AS REFLECTED IN THE
ATTACHED SCHEDULE . A-6 AS A RESULT OF TH IS MODIFICATION THE TOTAL ESTIMATED
CONTRACT AMOUNT OF $23,448,108.17 IS HEREBY INCREASED BY $29,049,837.00 TO
REFLECT A REVISED TOTAL ESTIMATED CONTRACT AMOUNT OF $52,497,945.17. A-7 EXCEPT
AS PROVIDED HEREIN, ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED AND FULL
FORCE AND EFFECT. *** END OF NARRATIVE A0015 ***

 


[g240831kg51i003.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD P00015 Page 3 of 27 Name of Offeror or Contractor:
AEROVIRONMENT, INC. SD\1364067.1 [***] Certain information on this page has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT SECTION B - SUPPLIES
OR SERVICES AND PRICES/COSTS 1002 Soft Tactical Launch NSN: 9999-99-999-9999
1002AA BLK 10 SOFT TACTICAL LAUNCHER OPTION III [***] EA $ [***] $ [***] GENERIC
NAME DESCRIPTION: Soft Tactical Launch CLIN CONTRACT TYPE: Firm Fixed Price
PRON: CW3LJN0351 PRON AMD: 02 ACRN: BP PSC: 9999 Part Number: 64917 (End of
narrative B001) Packaging and Marking Inspection and Acceptance INSPECTION:
Origin ACCEPTANCE: Origin Deliveries or Performance DOC SUPPL REL CD MILSTRIP
ADDR SIG CD MARK FOR TP CD 001 W80FLT3235E209 W5J9KB J 2 DEL REL CD QUANTITY DEL
DATE 001 [***] [***] FOB POINT: Destination SHIP TO: (W5J9KB) SR W6WQ USALRCTR
REDSTONE A AWCF SARSS1 COTTONWOOD ROAD BLDG 8022 REDSTONE ARSENAL, AL,
35898-5000 1003 ALL UP ROUND W/LAUNCHER NSN: 1427-01-609-5930 FSCM: 3SQS9 PART
NR: 62883 1003AA BLK 10 AUR W/LAUNCHER OPTION III [***] EA $ [***] $ [***]

 


[g240831kg51i004.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD P00015 Page 4 of 27 Name of Offeror or Contractor:
AEROVIRONMENT, INC. SD\1364067.1 [***] Certain information on this page has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT GENERIC NAME
DESCRIPTION: ALL UP ROUND W/LAUNCHER CLIN CONTRACT TYPE: Firm Fixed Price PRON:
CW3LJN0451 PRON AMD: 02 ACRN: BQ PSC: 1410 Packing and Marking Inspection and
Acceptance INSPECTION: Origin ACCEPTANCE: Origin Deliveries or Performance DOC
SUPPL REL CD MILSTRIP ADDR SIG CD MARK FOR TP CD 001 W80FLT3235E205 W81BPC J 2
DEL REL CD QUANTITY DEL DATE 001 [***] [***] 002 [***] [***] 003 [***] [***] FOR
POINT: Destination SHIP TO: (W81BPC) XR W30M DPG MSN SUPPLY SPT ACT
TRANSPORTATION OFFICER ATTN MISSION PROPERTY ACCOUNT NO DUGWAY, UT, 84022-5202
DOC SUPPL REL CD MILSTRIP ADDR SIG CD MARK FOR TP CD 002 W80FLT3235E206 FB4497 J
2 DEL REL CD QUANTITY DEL DATE 001 [***] [***] 002 [***] [***] 003 [***] [***]
004 [***] [***] 005 [***] [***] FOB POINT: Destination SHIP TO: (FB4497) FB4497
BASE SUPPLY ONLY NOT FOR THE AERIAL PORT SHIPMENTS TO SHIP ITEMS TO THE AERIAL
PORT Default City, see derivative,,

 


[g240831kg51i005.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD P00015 Page 5 of 27 Name of Offeror or Contractor:
AEROVIRONMENT, INC. SD\1364067.1 [***] Certain information on this page has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT 1004 Inert Training
Vehic NSN: 9999-99-999-9999 1004AA BLK 10 INERT TRNG VEHICLE W/LAUNCHER OPTION
III [***] EA $ [***] $ [***] GENERIC NAME DESCRIPTION: Inert Training Vehic CLIN
CONTRACT TYPE: Firm Fixed Price PRON: CW3LJN0551 PRON AMD: 03 ACRN: BR PSC: 9999
Part Number: 66024 (End of narrative B001) Packaging and Marking Inspection and
Acceptance INSPECTION: Origin ACCEPTANCE: Origin Deliveries or Performance DOC
SUPPL REL CD MILSTRIP ADDR SIG CD MARK FOR TP CD 001 W80FLT3235E210 W5J9KB J 2
DEL REL CD QUANTITY DEL DATE 001 [***] [***] 002 [***] [***] 003 [***] [***] 004
[***] [***] 005 [***] [***] 006 [***] [***] 007 [***] [***] FOB POINT:
Destination SHIP TO: (W5J9KB) SR W6WQ USALRCTR REDSTONE A AWCF SARSS1 COTTONWOOD
ROAD BLDG 8022 REDSTONE ARSENAL, AL, 35898-5000 1005 TNG SIMULATOR OPTION III
NSN: 9999-99-999-9999

 


[g240831kg51i006.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD P00015 Page 6 of 27 Name of Offeror or Contractor:
AEROVIRONMENT, INC. SD\1364067.1 [***] Certain information on this page has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT 1005AA BLK 10 TRAINING
SIMULATOR OPTION III [***] EA $ [***] $ [***] GENERIC NAME DESCRIPTION: TNG
SIMULATOR OPTION III CLIN CONTRACT TYPE: Firm Fixed Price PRON: CW3LJN0651 PRON
AMD: 02 ACRN: BS PSC: 9999 Part Number: 68129 (End of narrative B001) Packaging
and Marking Inspection and Acceptance INSPECTION: Origin ACCEPTANCE: Origin
Deliveries or Performance DOC SUPPL REL CD MILSTRIP ADDR SIG CD MARK FOR TP CD
001 W80FLT3235B211 W5J9KB J 2 DEL REL CD QUANTITY DEL DATE 001 [***] [***] 002
[***] [***] FOB POINT: Destination SHIP TO: (W5J9KB) SR W6WQ USALRCTR REDSTONE A
AWCF SARSS1 COTTONWOOD ROAD BLDG 8022 REDSTONE ARSENAL, AL, 35898-5000 1006 FCU
W/TOUGHBOOK NSN: 9999-99-999-9999 1006AA FCU W/TOUGHBOOK/FALCON VIEW OPTION III
[***] EA $ [***] $ [***] GENERIC NAME DESCRIPTION: FCU W/TOUGHBOOK CLIN CONTRACT
TYPE: Firm Fixed Price PRON: CW3LJN0751 PRON AMD: 02 ACRN: BT PSC: 9999

 


[g240831kg51i007.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD P00015 Page 7 of 27 Name of Offeror or Contractor:
AEROVIRONMENT, INC. SD\1364067.1 [***] Certain information on this page has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT Part Number: 68125
(End of narrative B001) Packing and Marking Inspection and Acceptance
INSPECTION: Origin ACCEPTANCE: Origin Deliveries or Performance DOC SUPPL REL CD
MILSTRIP ADDR SIG CD MARK FOR TP CD 001 W80FLT3235E212 W5J9KB J 2 DEL REL CD
QUANTITY DEL DATE 001 [***] [***] 002 [***] [***] FOB POINT: Destination SHIP
TO: (W5J9KB) SR W6WQ USALRCTR REDSTONE A AWCF SARSS1 COTTONWOOD ROAD BLDG 8022
REDSTONE ARSENAL, AL, 35898-5000 1007 Battery Chargers NSN: 9999-99-999-9999
1007AA TACTICAL BATTERY CHARGER OPTION III [***] EA $ [***] $ [***] GENERIC NAME
DESCRIPTION: Battery Chargers CLIN CONTRACT TYPE: Firm Fixed Price PRON:
CW3LJN0851 PRON AMD: 02 ACRN: BU PSC: 9999 Part Number: 68022 (End of narrative
B001) Packing and Marking Inspection and Acceptance INSPECTION: Origin
ACCEPTANCE: Origin

 


[g240831kg51i008.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD P00015 Page 8 of 27 Name of Offeror or Contractor:
AEROVIRONMENT, INC. SD\1364067.1 [***] Certain information on this page has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT Deliveries or
Performance DOC SUPPL REL CD MILSTRIP ADDR SIG CD MARK FOR TP CD 001
W80FLT3235E231 W5J9KB J 2 DEL REL CD QUANTITY DEL DATE 001 [***] [***] 002 [***]
[***] FOB POINT: Destination SHIP TO: (W5J9KB) SR W6WQ USALRCTR REDSTONE A AWCF
SARSS1 COTTONWOOD ROAD BLDG 8022 REDSTONE ARSENAL, AL, 35898-5000 1008
Refurbishments 1008AA REFURBISHMENT OF TRAINING VEHICLE OPTION III [***] LO
$ [***] GENERIC NAME DESCRIPTION: Refurbishments CLIN CONTRACT TYPE: Cost Plus
Fixed Fee PRON: CW3LJN0951 PRON AMD: 02 ACRN: BV $ [***] = COST [***] = FEE
$ [***] = TOTAL (End of narrative B001) Inspection and Acceptance INSPECTION:
Origin ACCEPTANCE: Origin Deliveries or Performance DLVR SCH PERF COMPL REL CD
QUANTITY DATE 001 [***] [***] $ [***]

 


[g240831kg51i009.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD P00015 Page 9 of 27 Name of Offeror or Contractor:
AEROVIRONMENT, INC. SD\1364067.1 [***] Certain information on this page has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT 1010 CONUS Training
1010AA SB CONUS TRAINING LABOR OPTION III [***] LO $ [***] GENERIC NAME
DESCRIPTION: CONUS Training CLIN CONTRACT TYPE: Cost Plus Fixed Fee PRON:
CW3LJN1051 PRON AMD: 02 ACRN: BW $ [***] = COST [***] = FEE $ [***] = TOTAL (End
of narrative B001) [***] (End of narrative B002) Inspection and Acceptance
INSPECTION: Origin ACCEPTANCE: Origin Deliveries or Performance DLVR SCH PERF
COMPL REL CD QUANTITY DATE 001 [***] [***] $ [***] 1011 SB MAINTENANCE, REPAIR
1011AA SB MAINTENANCE, REPAIR AND REPAIR PARTS OPTION III [***] LO $ [***]
GENERIC NAME DESCRIPTION: SB MAINTENANCE, REPAIR CLIN CONTRACT TYPE: Cost Plus
Fixed Fee PRON: CW3LJN1151 PRON AMD: 02 ACRN: BX $ [***] = COST [***] = FEE
$ [***] = TOTAL

 


[g240831kg51i010.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD P00015 Page 10 of 27 Name of Offeror or Contractor:
AEROVIRONMENT, INC. SD\1364067.1 [***] Certain information on this page has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT (End of narrative
B001) THIS LOT CONSISTS OF CONTRACTOR PROVIDING REPAIR AND MAINTENANCE, IAW
ATTACHMENT 0001/PARA4.2. (End of narrative B002) Inspection and Acceptance
INSPECTION: Origin ACCEPTANCE: Origin Deliveries or Performance DLVR SCH PERF
COMPL REL CD QUANTITY DATE 001 [***] [***] $ [***] 1012 Program Management
1012AA PROGRAM MANAGEMENT OPTION III [***] LO $ [***] GENERIC NAME DESCRIPTION:
Program Management CLIN CONTRACT TYPE: Cost Plus Fixed Fee PRON: CW3LJN1851 PRON
AMD: 02 ACRN: BY $ [***] = COST [***] = FEE $ [***] = TOTAL (End of narrative
B001) Inspection and Acceptance INSPECTION: Origin ACCEPTANCE: Origin Deliveries
or Performance DLVR SCH PERF COMP REL CD QUANTITY DATE 001 [***] [***]

 


[g240831kg51i011.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD P00015 Page 11 of 27 Name of Offeror or Contractor:
AEROVIRONMENT, INC. SD\1364067.1 [***] Certain information on this page has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT $[***] 1013 AUR
W/LAUNCHER OPTION IV 1013AA BLK 10 AUR W/LAUNCHER OPTION IV [***] EA $ [***]
$ [***] GENERIC NAME DESCRIPTION: AUR W/LAUNCHER OPTION IV CLIN CONTRACT TYPE:
Firm Fixed Price PSC: 9999 Part Number: 62883 (End of narrative B001) Packaging
and Marking Inspection and Acceptance INSPECTION: Origin ACCEPTANCE: Origin
Deliveries or Performance DOC SUPPL REL CD MILSTRIP ADDR SIG CD MARK FOR TP CD
001 DEL REL CD QUANTITY DEL DATE 001 [***] [***] FOB POINT: Destination SHIP TO:
(Y00000) SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE FURNISHED PRIOR
TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION. 1014
INERT TRNG VEH OPTION IV 1014AA BLK 10 INERT TRNG VEH W/LAUNCHER OPTION IV [***]
EA $ [***] $ [***] GENERIC NAME DESCRIPTION: INERT TRNG VEH OPTION IV CLIN
CONTRACT TYPE: Firm Fixed Price PSC: 9999

 


[g240831kg51i012.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD P00015 Page 12 of 27 Name of Offeror or Contractor:
AEROVIRONMENT, INC. SD\1364067.1 [***] Certain information on this page has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT Part Number: 66024
(End of narrative B001) Packaging and Marking Inspection and Acceptance
INSPECTION: Origin ACCEPTANCE: Origin Deliveries or Performance DOC SUPPL REL CD
MILSTRIP ADDR SIG CD MARK FOR TPCD 001 DEL REL CD QUANTITY DEL DATE 001 [***]
[***] FOB POINT: Destination SHIP TO: (Y00000) SHIPPING INSTRUCTIONS FOR
CONSIGNEE (SHIP TO) WILL BE FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR
ITEMS REQUIRED UNDER THIS REQUISITION 1015 TNG SIMULATOR OPTION IV 1015AA
TRAINING SIMULATOR OPTION IV [***] EA $ [***] $ [***] GENERIC NAME DESCRIPTION:
TNG SIMULATOR OPTION IV CLIN CONTRACT TYPE: Firm Fixed Price PSC: 9999 Part
Number: 68129 (End of narrative B001) Packaging and Marking Inspection and
Acceptance INSPECTION: Origin ACCEPTANCE: Origin Deliveries or Performance DOC
SPPL REL CD MILSTRIP APPR SIG CD MARK FOR TP CD

 


[g240831kg51i013.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD P00015 Page 13 of 27 Name of Offeror or Contractor:
AEROVIRONMENT, INC. SD\1364067.1 [***] Certain information on this page has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT 001 DEL REL CD
QUANTITY DEL DATE 001 [***] [***] FOB POINT: Destination SHIP TO: (Y00000)
SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION. 1016 FCU
W/TOUGHBOOK OPTION IV 1016AA FCU W/TOUGHBOOK/FALCON VIEW OPTION IV [***] EA
$ [***] $ [***] GENERIC NAME DESCRIPTION: FCU W/TOUGHBOOK OPTION IV CLIN
CONTRACT TYPE: Firm Fixed Price PSC: 9999 Part Number: 68125 (End of narrative
B001) Packaging and Marking Inspection and Acceptance INSPECTION: Origin
ACCEPTANCE: Origin Deliveries or Performance DOC SUPPL REL CD MILSTRIP ADDR SIG
CD MARK FOR TP CD 001 DEL REL CD QUANTITY DEL DATE 001 [***] [***] FOB POINT:
Destination SHIP TO: (Y00000) SHIPPING INFORMATION FOR CONSIGNEE (SHIPTO) WILL
BE FURNISHED PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS
REQUISITION

 


[g240831kg51i014.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD P00015 Page 14 of 27 Name of Offeror or Contractor:
AEROVIRONMENT, INC. SD\1364067.1 [***] Certain information on this page has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT 1017 TACTICAL BATT
CHARG OPTION IV 1017AA TACTICAL BATTERY CHARGER OPTION IV [***] EA $ [***]
$ [***] GENERIC NAME DESCRIPTION: TACTICAL BATT CHARG OPTION IV CLIN CONTRACT
TYPE: Firm Fixed Price PSC: 9999 Part Number: 68022 (End of narrative B001)
Packaging and Marking Inspection and Acceptance INSPECTION: Origin ACCEPTANCE:
Origin Deliveries or Performance DOC SUPPL REL CD MILSTRIP ADDR SIG CD MARK FOR
TP CD 001 DEL REL CD QUANTITY DEL DATE 001 [***] [***] FOB POINT: Destination
SHIP TO: (Y00000) SHIPPING INFORMATION FOR CONSIGNEE (SHIP-TO) WILL BE FURNISHED
PRIOR TO THE SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION
1018 REFURBISHMENTS OPTION IV 1018AA REFURBISHMENT OF TRAINING VEHICLE OPTION IV
[***] LO $ [***] GENERIC NAME DESCRIPTION: REFURBISHMENTS OPTION IV CLIN
CONTRACT TYPE: Cost Plus Fixed Fee $ [***] = COST [***] = FEE $ [***] = TOTAL
(End of narrative B001)

 


[g240831kg51i015.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD P00015 Page 15 of 27 Name of Offeror or Contractor:
AEROVIRONMENT, INC. SD\1364067.1 [***] Certain information on this page has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT Inspection and
Acceptance INSPECTION: Origin ACCEPTANCE: Origin Deliveries or Performance DLVR
SCH PERF COMPL REL CD QUANTITY DATE 001 [***] [***] 1019 OCONUS FSR SUPPORT
OPTION IV 1019AA OCONUS FSR SUPPORT OPTION IV [***] LO $ [***] GENERIC NAME
DESCRIPTION: OCONUS FSR SUPPORT OPTION IV CLIN CONTRACT TYPE: Cost Plus Fixed
Fee $ [***] = COST [***] = FEE $ [***] = TOTAL (End of narrative B001) [***]
(End of narrative B002) Inspection and Acceptance INSPECTION: Origin ACCEPTANCE:
Origin Deliveries or Performance DLVR SCH PERF COMPL REL CD QUANTITY DATE 001
[***] [***] 1020 CONUS TRNG LABOR OPTION IV 1020AA SB CONUS TRNG LABOR OPTION IV
[***] LO $ [***]

 


[g240831kg51i016.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD P00015 Page 16 of 27 Name of Offeror or Contractor:
AEROVIRONMENT, INC. SD\1364067.1 [***] Certain information on this page has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT GENERIC NAME
DESCRIPTION: CONUS TRNG LABOR OPTION IV CLIN CONTRACT TYPE: Cost Plus Fixed Fee
$ [***] = COST [***] = FEE $ [***]= TOTAL (End of narrative B001) [***] (End of
narrative B002) Inspection and Acceptance INSPECTION: Origin ACCEPTANCE: Origin
Deliveries or Performance DLVR SCH PERF COMPL REL CD QUANTITY DATE 001 [***]
[***] 1021 SB MAINTENANCE OPTION IV 1021AA SB MAINTENANCE REPAIR OPTION IV
$ [***] GENERIC NAME DESCRIPTION: SB MAINTENANCE OPTION IV CLIN CONTRACT TYPE:
Cost Plus Fixed Fee $ [***] = COST [***] = FEE $[***] = TOTAL CPF (End of
narrative B001) THIS LOT CONSISTS OF CONTRACTOR PROVIDING REPAIR AND
MAINTENANCE, IAW ATTACHMENT 0001/pARA 4.2. (End of narrative B002)

 


[g240831kg51i017.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD P00015 Page 17 of 27 Name of Offeror or Contractor:
AEROVIRONMENT, INC. SD\1364067.1 [***] Certain information on this page has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT Inspection and
Acceptance INSPECTION: Origin ACCEPTANCE: Origin Deliveries or Performance DLVR
SCH PERF COMPL REL CD Quantity DATE 001 [***] [***] 1022 PROGRAM MGMT OPTION IV
1022AA PROGRAM MGMT OPTION IV $ [***] GENERIC NAME DESCRIPTION: PROGRAM MGMT
OPTION IV CLIN CONTRACT TYPE Cost Plus Fixed Fee $ [***] = COST [***] = FEE
$ [***] = TOTAL (End of narrative B001) Inspection and Acceptance INSPECTION:
Origin ACCEPTANCE: Origin Deliveries or Performance DLVR SCH PERF COMPL REL CD
QUANTITY DATE 001 [***] [***] 1023 IAW DD FORM 1423 1023AA DATA ITEM [***] LO
$ [***] GENERIC NAME DESCRIPTION: IAW DD FROM 1423 Inspection and Acceptance
INSPECTION: Destination ACCEPTANCE: Destination Deliveries or Performance DLVR
SCH PERF COMPL REL CD QUANTITY DATE 001 [***] [***]

 


[g240831kg51i018.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD P00015 Page 18 of 27 Name of Offeror or Contractor:
AEROVIRONMENT, INC. SD\1364067.1 [***] Certain information on this page has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT 1024 TRAVEL 1024AA
TRAVEL OPTION III [***] LO $ [***] GENERIC NAME DESCRIPTION: Travel CLIN
CONTRACT TYPE: Cost No Fee PRON: CW3LJN1251 PRON AMD: 02 ACRN: BZ $ [***] = COST
[***] = FEE $ [***] = TOTAL CPFF (End of narrative B001) Inspection and
Acceptance INSPECTION: Origin ACCEPTANCE: Origin Deliveries or Performance DLVR
SCH PERF COMPL REL CD QUANTITY DATE 001 [***] [***] $ [***] 1025 HARDWARE
SHIPPING 1025AA HARDWARE SHIPPING OPTION III [***] LO $ [***] GENERIC NAME
DESCRIPTION: HARDWARE SHIPPING CLIN CONTRACT TYPE: Cost Plus Fixed Fee PRON:
CW3LJN1351 PRON AMD: 02 ACRN: CA $ [***] = COST [***] = FEE $ [***] = TOTAL CPFF
(End of narrative B001 Inspection and Acceptance

 


[g240831kg51i019.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD P00015 Page 19 of 27 Name of Offeror or Contractor:
AEROVIRONMENT, INC. SD\1364067.1 [***] Certain information on this page has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT INSPECTION: Origin
ACCEPTANCE: origin Deliveries of performance DLVR SCH PERF COMPL REL CCD
QUANTITY DATE 001 [***] [***] $ [***] 1026 Proposal Prep 1026AA PROPOSAL PREP
[***] LO $ [***] GENERIC NAME DESCRIPTION: Proposal Prep CLIN CONTRACT TYPE:
Firm Fixed Price PRON: CWJLJN1451 PRON AMD: 02 ACRN: CB Inspection and
Acceptance INSPECTION: Origin ACCEPTANCE: Origin Deliveries or Performance DLVR
SCH PERF COMPL REL CD QUANTITY DATE 001 [***] [***] $ [***] 1027 Lot
Verification 1027AA LOT VERIFICATION TESTING OPTION III [***] LO $ [***] GENERIC
NAME DESCRIPTION: Lot Verification CLIN CONTRACT TYPE: Cost Plus Fixed Fee PRON:
CWJLJN1551 PRON AMD: 02 ACRN: CC $ [***] = COST [***] = FEE $ [***] = TOTAL CPFF
(End of narrative B001)

 


[g240831kg51i020.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD P00015 Page 20 of 27 Name of Offeror or Contractor:
AEROVIRONMENT, INC. SD\1364067.1 [***] Certain information on this page has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT Inspection and
Acceptance INSPECTION: Origin ACCEPTANCE: Origin Deliveries or Performance DLVR
SCH PERF COMPL REL CD QUANTITY DATE 001 [***] [***] $ [***] 1028 Failure
Analysis 102AA FAILURE ANALYST OPTION III [***] LO $ [***] GENERIC NAME
DESCRIPTION: Failure Analysis CLIN CONTRACT TYPE: Cost Plus Fixed Fee PRON:
CW3LJN1651 PRON AMD: 02 ACRN: CD $ [***] = COST [***] = FEE $ [***] = TOTAL CPFF
(End of narrative) Inspection and Acceptance INSPECTION: Origin ACCEPTANCE:
Origin Deliveries or Performance DLVR SCH PERF COMPL REL CD QUANTITY DATE 001
[***] [***] $ [***] 1029 Q.A. LOT VERIF REWORK OPTION III [***] LO $ [***]
GENERIC NAME DESCRIPTION: Q.A. LOT VERIF REWORK CLIN CONTRACT TYPE: Cost Plus
Fixed Fee PRON: CW3LJN1751 PRON AMD: 02 ACRN: CE

 


[g240831kg51i021.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD P00015 Page 21 of 27 Name of Offeror or Contractor:
AEROVIRONMENT, INC. SD\1364067.1 [***] Certain information on this page has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT $ [***] = COST [***] =
FEE $ [***] = TOTAL CPFF (End of narrative B001) Inspection and Acceptance
INSPECTION: Origin ACCEPTANCE: Origin Deliveries or Performance DLVR SCH PERF
COMPL REL CD QUANTITY DATE 001 [***] [***] $ [***] TRAVEL OPTION IV TRAVEL
OPTION IV [***] LO $ [***] GENERIC NAME DESCRIPTION: TRAVEL OPTION IV CLIN
CONTRACT TYPE: Cost Plus Fixed Fee $ [***] = COST [***] = FEE $ [***] = TOTAL
CPFF (End of narrative B001) Inspection and Acceptance INSPECTION: Origin
ACCEPTANCE: Origin Deliveries or Performance DLVR SCH PERF COMPL REL CD QUANTITY
DATE 001 [***] [***] HARDWARE SHIPPING OPTION IV HARDWARE SHIPPING OPTION IV
[***] LO $ [***]

 


[g240831kg51i022.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD P00015 Page 22 of 27 Name of Offeror or Contractor:
AEROVIRONMENT, INC. SD\1364067.1 [***] Certain information on this page has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT GENERIC NAME
DESCRIPTION: HARDWARE SHIPPING OPTION IV CLIN CONTRACT TYPE: Cost Plus Fixed Fee
$ [***] = COST [***] = FEE $ [***] = TOTAL CPFF (End of narrative B001)
Inspection and Acceptance INSPECTION: Origin ACCEPTANCE: Origin Deliveries or
Performance DLVR SCH PERF COMPL REL CD QUANTITY DATE 001 [***] [***] 1032 Q.A.
LOT VERIF TEST OPTION IV [***] LO $ [***] 1032AA Q.A. LOT VERIFICATION TESTING
OPTION IV GENERIC NAME DESCRIPTION: Q.A. LOT VERIF TEST OPTION IV CLIN CONTRACT
TYPE: Cost Plus Fixed Fee $ [***] = COST [***] = FEE $ [***] = TOTAL CPFF (End
of narrative B001) Inspection and Acceptance INSPECTION: Origin ACCEPTANCE:
Origin Deliveries or Performance DLVR SCH PERF COMPL REL CD QUANTITY DATE 001
[***] [***] 1033 FAILURE ANALYSIS OPTION IV

 


[g240831kg51i023.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD P00015 Page 23 of 27 Name of Offeror or Contractor:
AEROVIRONMENT, INC. SD\1364067.1 [***] Certain information on this page has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
ITEM NO SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT 1033AA FAILURE
ANALYSIS OPTION IV [***] LO $ [***] GENERIC NAME DESCRIPTION: FAILURE ANALYSIS
OPTION IV CLIN CONTRACT TYPE: Cost Plus Fixed Fee $ [***] = COST [***] = FEE
$ [***] = TOTAL CPFF (End of narrative B001) Inspection and Acceptance
INSPECTION: Origin ACCEPTANCE: Origin Deliveries or Performance DLVR SCH PERF
COMPL REL CD QUANTITY DATE 001 [***] [***] 1034 Q.A. LOT VERIF REWO OPTION IV
1034AA Q.A. LOT VERIFICATION REWORK OPTION IV [***] LO $ [***] GENERIC NAME
DESCRIPTION: LOT VERIF REWO OPTION IV CLIN CONTRACT TYPE: Cost Plus Fixed Fee
$ [***] = COST [***] = FEE $ [***] = TOTAL CPFF (End of narrative B001)
Inspection and Acceptance INSPECTION: Origin ACCEPTANCE: Origin Deliveries or
Performance DLVR SCH PERF COMPL REL CD QUANTITY DATE 001 [***] [***]

 


[g240831kg51i024.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD P00015 Page 24 of 27 Name of Offeror or Contractor:
AEROVIRONMENT, INC. SD\1364067.1 [***] Certain information on this page has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
SECTION G – CONTRACT ADMINISTRATION DATA LINE ITEM PRON/AMS CD/MIPR/GFEBS ATA
OBLG STAT JO NO/ACCT ASSIGN ACRN PRIOR AMOUNT INCREASE/ DECREASE CUMULATIVE
AMOUNT 1002AA CW3LJN0351 2 A.0000006.22 BP $ [***] $ [***] $ [***] 1003AA
CW3LJN0451 2 A.0000006.22 BQ $ [***] $ [***] $ [***] 1004AA CW3LJN0551 2
A.0000006.22 BR $ [***] $ [***] $ [***] 1005AA CW3LJN0651 2 A.0000006.22 BS
$ [***] $ [***] $ [***] 1006AA CW3LJN0751 2 A.0000006.22 BT $ [***] $ [***]
$ [***] 1007AA CW3LJN0851 2 A.0000006.22 BU $ [***] $ [***] $ [***] 1008AA
CW3LJN0951 2 A.0000006.22 BV $ [***] $ [***] $ [***] 1010AA CW3LJN1051 2
A.0000006.22 BW $ [***] $ [***] $ [***] 1011AA CW3LJN1151 2 A.0000006.22 BX
$ [***] $ [***] $ [***] 1012AA CW3LJN1851 2 A.0000006.22 BY $ [***] $ [***]
$ [***] 1024AA CW3LJN1251 2 A.0000006.22 BZ $ [***] $ [***] $ [***] 1025AA
CW3LJN1351 2 A.0000006.22 CA $ [***] $ [***] $ [***] 1026AA CW3LJN1451 2
A.0000006.22 CB $ [***] $ [***] $ [***] 1027AA CW3LJN1551 2 A.0000006.22 CC
$ [***] $ [***] $ [***] 1028AA CW3LJN1651 2 A.0000006.22 CD $ [***] $ [***]
$ [***] 1029AA CW3LJN1751 2 A.0000006.22 CE $ [***] $ [***] $ [***] NET CHANGE
$ 29,049,837,00 ACRN ACCOUNTING CLASSIFICATION INCREASE/DECREASE BP 097
201320130390 0111 ASXNO 17808101VCHM 310M L034611524 A.0000006.22 021001 $ [***]
BQ 097 201320130390 0211 ASXNO 17808101VCHM 310M L034610518 A.0000006.22 021001
$ [***] BR 097 201320130390 0111 ASXNO 17808101VCHM 310M L034611580 A.0000006.22
021001 $ [***] BS 097 201320130390 0111 ASXNO 17808101VCHM 310M L034011565
A.0000006.22 021001 $ [***] BT 097 201320130390 0111 ASXNO 17808101VCHM 310M
L034611586 A.0000006.22 021001 $ [***] BU 097 201320130390 0111 ASXNO
17808101VCHM 310M L034611597 A.0000006.22 021001 $ [***]

 


[g240831kg51i025.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD P00015 Page 25 of 27 Name of Offeror or Contractor:
AEROVIRONMENT, INC. SD\1364067.1 [***] Certain information on this page has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
ACRN ACCOUNTING CLASSIFICATION INCREASE/DECREASE BV 097 201320130390 0111 ASXNO
17808101VCHM 310M L034611562 A.0000006.22 021001 $ [***] BW 097 201320130390
0111 ASXNO 17808101VCHM 310M L034611583 A.0000006.22 021001 $ [***] BX 097
201320130390 0111 ASXNO 17808101VCHM 310M L034611584 A.0000006.22 021001 $ [***]
BY 097 201320130390 0111 ASXNO 17808101VCHM 310M L034618210 A.0000006.22 021001
$ [***] BZ 097 201320130390 0111 ASXNO 17808101VCHM 310M L034617985 A.0000006.22
021001 $ [***] CA 097 201320130390 0111 ASXNO 17808101VCHM 310M L034617987
A.0000006.22 021001 $ [***] CB 097 201320130390 0111 ASXNO 17808101VCHM 310M
L034617989 A.0000006.22 021001 $ [***] CC 097 201320130390 0121 ASXNO
17808101VCHM 310M L034617990 A.0000006.22 021001 $ [***] CD 097 201320130390
0111 ASXNO 17808101VCHM 310M L034618208 A.0000006.22 021001 $ [***] CE 097
201320130390 0111 ASXNO 17808101VCHM 310M L034618209 A.0000006.22 021001 $ [***]
NET CHANGE $ 29,049,837.00 PRIOR AMOUNT OP AWARD INCREASE/DECREASE AMOUNT
CUMULATIVE OBLIG AMT NET CHANGE FOR AWARD: $ 23,448,108.17 $ 29,049,937.00
$ 52,497,945.17 LINE ITEM ACRN EDI/spas ACCOUNTING CLASSIFICATION 1002AA BP 097
201320130390 0111 ASXNO 17808101VCHM 310M L034611524 A.0000006.22 021001 1003AA
BQ 097 201320130390 0111 ASXNO 17808101VCHM 310M L034610518 A.0000006.22 021001
1004AA BR 097 201320130390 0111 ASXNO 17808101VCHM 310M L034611580 A.0000006.22
021001 1005AA BS 097 201320130390 0111 ASXNO 17808101VCHM 310M L034611585
A.0000006.22 021001 1006AA BT 097 201320130390 0111 ASXNO 17808101VCHM 310M
L034611586 A.0000006.22 021001 1007AA BU 097 201320130390 0111 ASXNO
17808101VCHM 310M L034611587 A.0000006.22 021001 1008AA BV 097 201320130390 0111
ASXNO 17808101VCHM 310M L034611582 A.0000006.22 021001 1010AA BW 097
201320130390 0111 ASXNO 17808101VCHM 310M L034611583 A.0000006.22 021001 1011AA
BX 097 201320130390 0111 ASXNO 17808101VCHM 310M L034611564 A.0000006.22 021001
1012AA BY 097 201320230390 0111 ASXNO 17808101VCHM 310M L034618210 A.0000006.22
021001 1024AA BZ 097 201320130390 0121 ASXNO 17808101VCHM 310M L034617985
A.0000006.22 021001 1025AA CA 097 201320130390 0131 ASXNO 17808101VCHM 310M
L034617987 A.0000006.22 021001 1026AA CB 097 201320130390 0111 ASXNO
17808101VCHM 310M L034617989 A.0000006.22 021001 1027AA CC 097 201320130390 0111
ASXNO 17808101VCHM 310M L034617990 A.0000006.22 021001 1028AA CD 097
201320130390 0111 ASXNO 17808101VCHM 310M L034618208 A.0000006.22 021001 1029AA
CE 097 201320130390 0111 ASXNO 17808101VCHM 310M L014619209 A.0000006.22 021001

 


[g240831kg51i026.gif]

CONTINUATION SHEET Reference No. of Document Being Continued PIIN/SIIN
W31P4Q-12-C-0263 MOD/AMD P00015 Page 26 of 27 Name of Offeror or Contractor:
AEROVIRONMENT, INC. SD\1364067.1 [***] Certain information on this page has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.
SECTION H - SPECIAL CONTRACT REQUIREMENTS H-8 OPTIONS The Government reserves
the right to unilaterally exercise any or all options specified in Section 8
within the timeframes specified below: CLIN 0004 - Contract Award through 31
December 2012 Option I (CLINS 0005 through 0016) - Date of Definitization
through 30 September 2013 Option II(CLINS 0017 through 0027) - 01 October 2013
through 30 September 2014 Option III(CLINS 1002 through 1008, 1010 through 1012
and 1024 through 1029) - Date of Definitization through 30 September 2013 Option
IV(CLINS 1013 through 1022 and 1030 through 1034) - Date of Definitization
through 30 September 2014 The Contracting Officer may, by written notice,
exercise the above options at any time, one or more times in any amount, as long
as the cumulative total number of units identified in the schedule is not
exceeded. Any unused units are available for use in any subsequent option period
. The price paid for each unit awarded/exercised will be based upon the price
applicable at the time of award/exercise . The option exercise period may be
extended by mutual agreement of the parties . • • • . END OF NARRATIVE H0009 • •
• H-12 LOT ACCEPTANCE TEST PROCEDURES A. Reference attached Statement of Work
(SOW) subparagraph 9.2 which states each lot shall consist of [***] AURs (held
as separate Tactical Air Systems (TAS) and payloads). These components will be
stored in a separate government controlled location at the respective
contractors facility until entire lot is complete. A quantity of [***] TAS and
payloads will be randomly selected by either the Defense Contract Management
Agency (DCMA) or Close Combat Weapon System (CCWS) personnel. The TAS will be
transported to the subcontractor for final payload integration and checkout. The
assembled AURs will be transported to a Government-Specified Test Facility for
Environmental and Live Fire Testing after those [***] AURs have been inspected
and accepted by DCMA . B. Lot acceptance testing shall be conducted in
accordance with the attached SOW subparagraph 9.2. In the case of a failure
during the testing, regardless of lot acceptance or rejection, the contractor
shall request authorization from the contracting officer to charge to the
Failure Analysis CLINs 1028AA and 1033AA. In the case of Lot rejection, the
contractor shall be responsible for discovering the root cause for failures.
Upon completion of the Failure Analysis, subsequent reporting of findings, and
government concurrence with the corrective action plan, the contractor shall
then request authorization from the contracting officer to charge to the Rework
CLINs 1029AA and 1034AA. C. The procedures to be utilized for requesting
contracting officer concurrence is as follows: 1) Authorization and all changes
for the funded work must be documented. Paperless generation and electronic
formats are preferred. 2) At a minimum each request shall contain the following
information: a. Contractor programmatic point of contact and telephone number;
b. Dates for performance period, work start, and work completion; c. A detailed
statement of the work t o be performed or reference to SOW; d. After
coordination with the Program Management Office authorization to proceed will be
provided via an email; and e. Upon completion of the rework the Lot may be
resubmitted for acceptance using the same criteria as stated in the as stated in
the SOW subparagraph 9.2. • • • END OF NARRATIVE H0010 • • • H-13 SWITCHBLADE
REOPENER This clause shall allow for the re-opening of negotiations within 180
days of the award of this modification. The contractor is authorized to proceed
in accordance with the revised scope of work as delineated in contract
modification P00015. Modification P00015 increases the contract value from
$23,448,108.17 to $52,497,945.17, a net increase of $29,049,837.00. Funding
under modification P00015 is obligated at $29,049,837.00. Final definitization
of indirect/allocation rates and factors is expected to occur within 180 days of
the award of this modification, in no event shall the negotiated
firm-fixed-price with cost plus fixed fee CLIN contract exceed the total amount
of $29,049,837.00, this amount is subject to a downward adjustment . For the
purpose of this clause, any downward adjustment, in CLIN price and/or CLIN value
for the scope of work authorized under P00015, shall reflect solely the agreed
upon difference (if any) between DCAAs audit of the contractors current proposed
indirect rate structure (including the Sustaining

 

 


[g240831kg53i001.gif]

CONTINUATION SHEET Reference No. of Document Being Continued Page 27 of 27
PIIN/SIIN W31P4Q-12-C-0263 MON/AMD P00015 Name of Offeror or Contractor:
AEROVIRONMENT, INC. Engineering labor allocation rate), versus the contractors
originally proposed indirect percentage/allocation rates. The Government
reserves the right to reduce the contract value contingent upon the results of
the DCAA report, with the exception of the sustaining rate which shall not go
below 261. If the DCAA report has not been received and agreement reached within
180 days after award, the contractor shall proceed with completion of the
contract at the current terms and conditions. *** END OF NARRATIVE H0011 ***

 


[g240831kg53i002.gif]

MIL-STD-31000A TOP OPTION SELECTION WORKSHEET SYSTEM: SWITCHBLADE AERIAL
MUNITION SYSTEM DATE PREPARED: 15 MAR 13 A. CONTRACT NO. B. EXHIBIT/ATTACHMENT
NO. C.CLIN D.CDRL DATA ITEM NO(s) A007&A009 1. TDP LIFECYCLE LEVEL (CHOOSE ONLY
ONE PER WORKSHEET) Note: The level selected must coincide with the requirements
of the elements selected in Block 5. A. CONCEPTUAL LEVEL B. REMARKS: X
DEVELOPMENTAL LEVEL PRODUCTION LEVEL 2. DELIVERABLE DATA PRODUCTS (X ALL THAT
APPLY AND COMPLETE AS APPLICABLE) TYPE FORMAT A. X 2D DRAWINGS NATIVE CAD X ISO
32000 PDF HARD COPY OTHER FORMAT (SPECIFY) B. 3D MODELS: 3D Digital MODELS ONLY
3D Digital MODELS W ASSOCIATED 2D DRAWINGS NATIVE CAD (Specify level of
annotation) MODEL ORGANIZATION SCHEMA (Specify Appendix B or other) NEUTRAL
FORMAT (SPECIFY, e.g., 3ISO1030APXXX) OTHER FORMAT (SPECIFY, E.G., 3D PDF, JT)
C. METADATA (Specify in Section 9) ASCII TEXT- PIPE DELIMITED ISO 10303
(SPECITY, e.g., APXXX & DEX)  JEDMICS (DLF) OTHER FORMAT (SPECIFY) D. ASSOCIATED
LISTS (See Sect 7) NATIVE FORMAT ISO 32000 PDF HARDCOPY OTHER FORMAT (SPECIFY)
E. SUPPLEMENTAL TECHNICAL DATA (Specify in Section 9) NATIVE   NEUTRAL (SPECIFY
e.g., STEP AP238, 240, DEX, Other)  OTHER (SPECIFY e.g., PDF) 3. CAGE CODE &
DOCUMENT NUMBERS A. CONTRACTOR CAGE & DOCUMENT NUMBERS GOVERNMENT CAGE (COMPLETE
3B, 3C and 3D) B. USE CAGE CODE: C. USE DOCUMENT NUMBERS: D. TO BE ASSIGNED BY:
4. DRAWING FORMATS (X ONE AND COMPLETE AS APPLECABLE) X CONTRACTOR FORMAT
GOVERNMENT FORMAT REMARKS: 5.TDP ELEMENTS AND ASSOCIATED DATA REQUIRED (X ALL
THAT APPLY) CONCEPTUAL DESIGN DRAWINGS / MODELS DEVELOPMENTAL DESIGN DRAWINGS /
MODELS AND ASSOCIATED LISTS PRODUCT DRAWINGS / MODELS AND ASSOCIATED LISTS
SPECIAL INSPECTION EQUIPMENT (SIE) DRAWINGS, MODELS AND ASSOCIATED LISTS SPECIAL
TOOLING (ST) DRAWINGS, MODELS AND ASSOCIATED LISTS X SPECIAL PACKAGING
INSTRUCTIONS (SPI) DRAWINGS, MODELS AND ASSOCIATED LISTS SPECIFICATIONS AND/OR
STANDARDS (SPECIFY) SOFTWARE DOCUMENTATION (SPECIFY) QUALITY ASSURANCE
PROVISIONS (QAP) (SPECIFY) METADATA (SPECIFY) SUPPLEMENTARY TECHNICAL DATA
(SPECIFY) FIGURE 2: TDP Option Seletion Worksheet 19

 


[g240831kg53i003.gif]

MIL- STD- 31000A 6. TDP DATA MANAGEMENT PRODUCTS SOURCE CONTROL DRAWING (SOCD)
APPROVAL REQUEST DRAWING NUMBER ASSIGNMENT REPORT PROPOSED CRITICAL
MANUFACTURING PROCESS DESCRIPTION 7. ASSOCIATED LISTS (X AND COMPLETE AS
APPLICABLE) A. PARTS LISTS (X ONE) (1) INTEGRAL (2) SEPARATE X (3) CONTRACTOR
SELECT B. DATA LISTS X REQUIRED (Specify Levels of Assy) SYSTEM, SUBSYSTEM &
PART LEVELS C. INDEX LISTS REQUIRED (Specify Levels of Assy) D. WIRING LISTS 
REQUIRED (Specify Levels of Assy) E. APPLICATION LISTS (1) INTEGRAL (2) SEPARATE
(3) CONTRACTOR SELECT F. OTHER REQUIRED (Specify) 8. APPLICABILITY OF STANDARDS.
THE FOLLOWING STANDARDS APPLY: (X AS APPLICABLE) X ASME Y 14.100 ENGINEERING
DRAWING PRACTICES ASME Y 14.24 TYPES AND APPLICATIONS OF ENGINEERING DRAWINGS
OTHER STANDARDS APPLY AS DESCRIBED: WITH APPENDICES: ASME Y14.34 ASSOCIATED LIST
COMPANY STANDARDS PERMITTED YES NO X B X C X D X E ASME Y14.35M REVISION OF
ENGINEERING DRAWINGS AND ASSOCIATED LIST ASME Y14.41 DIGITAL PRODUCT DEFINITION
DATA PRACTICES ASME Y14.5 DIMENSIONING AND TOLERANCING 9. OTHER TAILORING
(ATTACH ADDITIONAL SHEETS AS NECESSARY) FIGURE 2: TDP Option Selection Worksheet
(cont.)

 


[g240831kg53i004.gif]

Statement of Work SWITCHBLADE Aerial Munition System 21 August 2012 [***]
[***]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 


 

[g240831kg55i001.gif]

 ATTACHMENT 2 Page of2 DOCUMENT SUMMARY LIST (DSL) FOR SWITCHBLADE AERIAL
MUNITITION SYSTEM CONTRACTORS ARE ENCOURAGED TO OFFER SUGGESTIONS, COMMENTS, OR
ALTERNATIVES TO THE DOCUMENTS CITED HEREIN. TAILORING, CATEGORY OF APPLICATION,
REVISION LEVELS, AND THE DOCUMENTS CITED ARE ALL CANDIDATES. Definition of
Document Categories 1. Category 0 (Cat 0). The requirements contained in the
directly cited document are non-mandatory and are for reference and information
only. 2. Category 1 (Cat 1). The requirements contained in the directly cited
document are contractually applicable to the extent specified. All requirements
contained in reference and subsequently referenced documents are contractually
for information only, unless otherwise specified in the solicitation, contract,
or contract modifications. DD Form 1423 Definitions Blocks 10, 11, 12, 13:
“Submit” means to deliver to the Government as specified in the shipping
instructions for data which are located in section F of the contract. Block 14:
Regular/Repro Copies Regular Copy - Blueline, Blackline, Xerographic (Originals
of reports, plans, or routine data also fall into this definition). Repro Copy -
Multilith, Vellum, Photographic negatives, etc. (Originals of drawings, ECPs,
ERRs, technical publications). CONTRACTUAL REQUIREMENTS OF DATA ITEM DESCRIPTION
(DID) DD FORM 1664 Block 10 - Preparation Instructions. This block contains the
only portion of the DID that represents a contractual requirement imposed on the
contractor. All other blocks are for Government use and for reference only. ALL
REFERENCES TO SOURCE DOCUMENTS IN BLOCK 10 OF DATA ITEM DESCRIPTION ARE USED FOR
REFERENCE ONLY.

 


[g240831kg55i002.gif]

ATTACHMENT 2 Page of 2 DOCUMENT SUMMARY LIST (DSL) FOR SWITCHBLADE AERIAL
MUNITITION SYSTEM DOCUMENT NUMBER TITLE DATE/CATEGORY 1. DI-MGMT-80004A DI #
A001 Management Plan 30 Oct 06 CAT 1 2. DI-MGMT-80508B DI # A002 Technical
Report - Study/Services (Field Refurbishment & Repair Procedures) 14 Nov 06 CAT
1 3. DI-ILSS-80872 DI # A003 Training Materials (Operator’s Manual Fire Control
Unit) 29 Jun 89 CAT 1 DI # A004 (Operators Manual - Inert Training Vehicle) DI #
A005 (Operators Manual - Training Simulator) 4. DI-FNCL-80912 DI # A006
Performance & Cost Report 6 Oct 89 CAT 1 5. DI-SESS-81002F DI # A007
Developmental Design Drawings/ Models and Associated Lists 26 Feb 13 CAT 1 6.
DI-ADMN-81373 DI # A008 Presentation Material 1 Oct 93 CAT 1 7. DI-SDMP-81493A
DI # A009 Program-Unique Specification Documents 1 Aug 03 CAT 1 8. DI-QCIC-81794
DI # A010 Quality Assurance Program Plan 8 Dec 09 CAT 1 9. DI-MGMT-81868 DI #
A011 Repair Parts Report 2 Aug 12 CAT 1 10. DI-SESS-81315B DI # A012 Failure
Analysis and Corrective Action Report 28 Mar 12 CAT 1 11. DI-MGMT-81861 DI #
A013 Tailoring: Only use section 3.7. Delete all other sections. Integrated
Program Management Report (IPMR) 20 Jun 12 CAT 1

 


[g240831kg55i003.gif]

EXHIBIT Page 1 of 13 CONTRACT DATA REQUIREMENTS LIST (1 Data Item) Form Approved
OMB No. 0704-0188 Public reporting burden for this collection of information is
estimated to average 110 hours per response, including the time for reviewing
instructions, searching existing data sources, gathering and maintaining the
data needed, and completing and reviewing the collection of information. Send
comments regarding this burden estimate or any other aspect of this collection
of information, including suggestions for reducing this burden, to Department of
Defense, Washington Headquarters Services, Directorate for information
Operations and Reports, 1215 Jefferson Davis Highway, Suite 1204, Arlington, VA.
22202-4302, and to the Office of Management and Budget, Paperwork Reduction
Project (0704-0188), Washington, DC20503. Please DO NOT RETURN your form to
either of these addresses. Send completed form to the Government Issuing
Contraction g Officer for contract/PR No. listed in Block E. 17. PRICE GROUP 18.
ESTIMATED TOTAL PRICE INSERT IN SECT.B A. CONTRACT LINE ITEM NO. B. EXHIBIT A C.
CATEGORY: TDP TM OTHER D. SYSTEM/ITEM SWITCHBLADE AERIAL MUNITIION SYSTEM E.
CONTRACT/PR NO. W31P4Q-12-C-0263 F. CONTRACTOR Aero Vironment 1. DATA ITEM NO.
A001 2. TITLE OF DATA ITEM Management Plan 3. SUBTITLE 4. AUTHORITY (Data
Acquisition Document No.) DI-MGMT-80004A 5. CONTRACT REFERENCE SOW Para 9.0 6.
REQUIRING OFFICE SFAE-MSLS-CWS-L 7. DD 250 REQ LT 9. DIST STATEMENT REQUIRED E
10. FREQUENCY 1 TIME 12.DATE OF FIRST SUBMISSION 30 DACA 14. DISTRIBUTION 8. APP
CODE A 11. AS OF DATE N/A 13. DATE OF SUBSEQUENT SUBMISSION SEE BLOCK 16 a.
ADDRESSEE b. COPIES Draft Final Reg Repro 16. REMARKS: Block 8: Government
approval/disapproval 30 days after receipt. If disapproved, the contractor to
resubmit corrected within 15 working days after receipt of Government’s
comments. SFAE-MSLS-CWS-L 0 1 Block 9: A. Distribution Statement E. Distribution
Authorized to DoD Agencies only; Administrative and Operational Use; 6 Mar 13.
Other requests for these documents shall be referred to the DA, PEO, Missiles
and Space, CCWS Project Office, ATTN: SFAE-MSLS-CWS-L, Redstone Arsenal, AL
35898. B. Export Control Act Warning - Not Required. Block 13: Submit updated
data on an as requested basis NLT 30 days after it is available. Block 14:
Delivery of data shall be made via Contractor Integrated Technical Information
Services (CITIS). Notification that submittal has been created shall be provided
via email to tracey. smith@us.army.mil, kalie.
blackwood@us.army.mil,bill.nichols1@us.army.mail and beler.h.watts.civ@mail.mil.
15. TOTAL 0 1 0 G. PREPARED BY H.DATE I. APPROVED BY J. DATE [ILLEGIBLE] 9-5-13
[ILLEGIBLE] 9-15-13 DD Form 1423-1, 1 Jun 90 RDMR-SET CONCUR [ILLEGIBLE]
[ILLEGIBLE] LOG# 20/30/04 NO PAGES 13 DI NO A007 THRU A013 NO. LINE ITEM 13 DATE
5 Sep 13

 


[g240831kg57i001.gif]

EXHIBIT Page 2 of 13 CONTRACT DATA REQUIREMENTS LIST (1 Data Item) Form Approved
OMB No. 0704-0188 Public reporting burden for this collection of information is
estimated to average 110 hours per response, including the time for reviewing
instructions, searching existing data sources, gathering and maintaining the
data needed, and completing and reviewing the collection of information. Send
comments regarding this burden estimate or any other aspect of this collection
of information, including suggestions for reducing this burden, to Department of
Defense, Washington Headquarters Services, Directorate for information
Operations and Reports, 1215 Jefferson Davis Highway, Suite 1204, Arlington, VA.
22202-4302, and to the Office of Management and Budget, Paperwork Reduction
Project (0704-0188), Washington, DC20503. Please DO NOT RETURN your form to
either of these addresses. Send completed form to the Government Issuing
Contraction Officer for Contract/PR No. listed in Block E. 17. PRICE GROUP 18.
ESTIMATED TOTAL PRICE INSERT IN SECT.B A. CONTRACT LINE ITEM NO. B. EXHIBIT A C.
CATEGORY: TDP TM OTHER D. SYSTEM/ITEM SWITCHBLADE AERIAL MUNITIION SYSTEM E.
CONTRACT/PR NO. W31P4Q-12-C-0263 F. CONTRACTOR Aero Vironment 1. DATA ITEM NO.
A002 2. TITLE OF DATA ITEM Technical Report - Study/Services 3. SUBTITLE Field
Refurbishment & Repair Procedure 4. AUTHORITY (Data Acquisition Document No.)
DI-MGMT-80508B 5. CONTRACT REFERENCE SOW Para 5.2 6. REQUIRING OFFICE
SFAE-MSLS-CWS-L 7. DD 250 REQ LT 9. DIST STATEMENT REQUIRED E 10. FREQUENCY 1
TIME 12.DATE OF FIRST SUBMISSION 30 DACA 14.  DISTRIBUTION 8. APP CODE A 11. AS
OF DATE N/A 13. DATE OF SUBSEQUENT SUBMISSION SEE BLOCK 16 a. ADDRESSEE b.
COPIES Final Draft Reg Repro 16. REMARKS: Block 8: Government
Approval/disapproval 30 days after receipt. If disapproved, the contractor to
resubmit corrected within 15 working days after receipt of Government’s
comments. SFAE-MSLS-CWS-L 0 1 0 Block 9: A. Distribution Statement E.
Distribution Authorized to DoD Agencies only; Administrative and Operational
Use; 6 Mar 13. Other requests for these documents shall be referred to the DA,
PEO, Missiles and Space, CCWS Project Office, ATTN: SFAE- MSLS-CWS-L, Redstone
Arsenal, AL 35898. B. Export Control Act Warning - Not Required. Block 13:
Submit updated data on an as requested basis NLT 30 days after it is available.
Block 14: Delivery of data shall be made via Contractor Integrated Technical
Information Services (CITIS). Notification that submittal has been created shall
be provided via email to tracey. smith@us.army.mil, gregory.thomas7@army.mil and
bill.nichols1@us.army.mil. Contractor format acceptable. 15. TOTAL 0 1 0 G.
PREPARED BY H.DATE I. APPROVED BY J. DATE DD Form 1423-1, 1 Jun 90

 


[g240831kg57i002.gif]

EXHIBIT Page 3 of 13 CONTRACT DATA REQUIREMENTS LIST (1 Data Item) Form Approved
OMB No. 0704-0188 Public reporting burden for this collection of information is
estimated to average 110 hours per response, including the time for reviewing
instructions, searching existing data sources, gathering and maintaining the
data needed, and completing and reviewing the collection of information. Send
comments regarding this burden estimate or any other aspect of this collection
of information, including suggestions for reducing this burden, to Department of
Defense, Washington Headquarters Services, Directorate for information
Operations and Reports, 1215 Jefferson Davis Highway, Suite 1204, Arlington, VA.
22202-4302, and to the office of management and Budget, Paperwork Reduction
Project (0704-0188), Washington, DC 20503. Please DO NOT RETURN your form to
either of these addresses. Send completed form to the Government Issuing
Contracting Officer for Contract/PR No. listed in Block E. A. CONTRACT LINE ITEM
NO. B. EXHIBIT A C. CATEGORY: TDP TM OTHER D. SYSTEM/ITEM SWITCHBLADE AERIAL
MUNITIION SYSTEM E. CONTRACT/PR NO. W31P4Q-12-C-0263 F. CONTRACTOR Aero
Vironment 1. DATA ITEM NO. A003 2. TITLE OF DATA ITEM Trainging Materials 3.
SUBTITLE Operators Manual - Fire Control Unit 4. AUTHORITY (Data Acquisition
Document No.) DI-ILSS-80872 5. CONTRACT REFERENCE SOW Para 5.2 6. REQUIRING
OFFICE SFAE-MSLS-CWS-L 7. DD 250 REQ LT 9. DIST STATEMENT REQUIRED E 10.
FREQUENCY SEE BLOCK 16 12.DATE OF FIRST SUBMISSION SEE BLOCK 16 14. DISTRIBUTION
8. APP CODE A 11. AS OF DATE N/A 13. DATE OF SUBSEQUENT SUBMISSION SEE BLOCK 16
a. ADDRESSEE b. COPIES Final Draft Reg Repro 16. REMARKS: Block 8: Government
approval/disapproval 30 days after receipt. If disapproved, the contractor to
resubmit corrected within 15 working days after receipt of Government’s
comments. SFAE-MSLS-CWS-L 1 1 0 Block 9: A. Distribution Statement E.
Distribution Authorized to DoD Agencies only; Administrative and Operational
Use; 6 Mar 13. Other requests for these documents shall be referred to the DA,
PEO, Missiles and Space, CCWS Project Office, ATTN: SFAE-MSLS-CWS-L, Redstone
Arsenal, AL 35898. B. Export Control Act Warning - Not Required. Block 10, 12 &
13: Draft submission due 60 days after incorporation of contractor initiated
change into hardware or software. Final submission due 60 days prior to course
start date. Block 14: Delivery of data shall be made via Contractor Integrated
Technical Information Services (CITIS). Notification that submittal has been
created shall be provided via email to tracey. smith@us.army.mil,
gregory.thomas7@army.mil and bill.nichols1@us.army.mil. Contractor format
acceptable 15. TOTAL 1 1 0 G. PREPARED BY H. DATE I. APPROVED BY J. DATE 17.
PRICE GROUP 18. ESTIMATED TOTAL PRICE INSERT IN SECT. B DD Form 1423-1, 1 Jun 90

 


[g240831kg57i003.gif]

EXHIBIT Page 4 of 13 CONTRACT DATA REQUIREMENTS LIST (1 Data Item) Form Approved
OMB No. 0704-0188 Public reporting burden for this collection of information is
estimated to average 110 hours per response, including the time for reviewing
instructions, searching existing data sources, gathering and maintaining the
data needed, and completing and reviewing the collection of information. Send
comments regarding this burden estimate or any other aspect of this collection
of information, including suggestions for reducing this burden, to Department of
Defense, Washington Headquarters Services, Directorate for Information
Operations and Reports, 1215 Jefferson Davis Highway, Suite 1204, Arlington, VA.
22202-4302, and to the Office of Management and Budget, Paperwork Reduction
Project (0704-0188), Washington, DC 20503. Please DO NOT RETURN your form to
either of these addresses. Send completed form to the Government Issuing
Contracting Officer for Contract/PR No. listed in Block E. A. CONTRACT LINE ITEM
NO. B. EXHIBIT A C. CATEGORY: TDP TM OTHER D. SYSTEM/ITEM SWITCHBLADE AERIAL
MUNITIION SYSTEM E. CONTRACT/PR NO. W31P4Q-12-C-0263 F. CONTRACTOR Aero
Vironment 1. DATA ITEM NO. A004 2. TITLE OF DATA ITEM Training Materials 3.
SUBTITLE Operators Manual — Inert Training Vehicle 4. AUTHORITY (Data
Acquisition Document No.) DI-ILSS-80872 5. CONTRACT REFERENCE SOW Para 5.2 6.
REQUIRING OFFICE SFAE-MSLS-CWS-L 7. DD 250 REQ LT 8. APP CODE A 9. DIST
STATEMENT REQUIRED E 10. FREQUENCY SEE BLOCK 16 11. AS OF DATE N/A 12. DATE OF
FIRST SUBMISSION SEE BLOCK 16 13 DATE OF SUBSEQUENT SUBMISSION SEE BLOCK 16 14.
DISTRIBUTION a. ADDRESSEE SFAE- MSLS-CWS-L b. COPIES Draft 1 Final Reg 1 Repro 0
15. TOTAL 1 1 0 16. REMARKS: Block 8: Government approval/disapproval 30 days
after receipt. If disapproved, the contractor to resubmit corrected within 15
working days after receipt of Government’s comments. Block 9: A. Distribution
Statement E. Distribution Authorized to DoD Agencies only; Administrative and
Operational Use; 6 Mar 13. Other requests for these documents shall be referred
to the DA, PEO, Missiles and Space, CCWS Project Office, ATTN: SFAE-MSLS-CWS-L,
Redstone Arsenal, AL 35898. B. Export Control Act Warning — Not Required. Blocks
10, 12 & 13: Draft submission due 60 days after incorporation of contractor
initiated change into hardware or software. Final submission due 60 days prior
to course start date. Block 14: Delivery of data shall be made via Contractor
Integrated Technical Information Services (CITIS). Notification that submittal
has been created shall be provided via email to tracey.smith@us.army.mil,
gregory.thomas7@us.army.mil and bill.nichols1@us.army.mil. Contractor format
acceptable. G. PREPARED BY H. DATE I. APPROVED BY J. DATE DD Form 1423-1, 1 JUN
90 17. PRICE GROUP 18 ESTIMATED TOTAL PRICE INSERT IN SECT. B SD\1364067.1

 


[g240831kg59i001.gif]

CONTRACT DATA REQUIREMENTS LIST (1 Data Item) Form Approved OMB No. 0704-0188
Public reporting burden for this collection of information is estimated to
average 110 hours per response, including the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and
completing and reviewing the collection of information. Send comments regarding
this burden estimate or any other aspect of this collection of information,
including suggestions for reducing this burden, to Department of Defense,
Washington Headquarters Services, Directorate for information Operations and
Reports, 1215 Jefferson Davis Highway, Suite 1204, Arlington, VA. 22202-4302,
and to the Office of Management and Budget, Paperwork Reduction Project
(0704-0188), Washington, DC 20503. Please DO NOT RETURN your form to either of
these addresses. Send completed form to the Government Issuing Contracting
Officer for Contract/P R No. listed in Block E. A.CONTRACT LINE ITEM NO. B.
EXHIBIT C. CATEGORY: A TDP TM OTHER D. SYSTEM/ITEM E. CONTRACT/PR NO. F.
CONTRACTOR SWITCHBLADE AERIAL W31P4Q-12-C-0263 Aero Vironment MUNITIION SYSTEM
1. DATA ITEM NO. 2. TITLE OF DATA ITEM 3. SUBTITLE A005 Training Materials
Operators Manual — Training Simulator 4. AUTHORITY (Data Acquisition Document
No.) 5. CONTRACT REFERENCE 6.REQUIRING OFFICE DI-ILSS-80872 SOW Para 5.2
SFAE-MSLS-CWS-L 7. DD 250 REQ 9. DIST STATEMENT 10. FREQUENCY 12. DATE OF FIRST
SUBMISSION 14. DISTRIBUTION LT REQUIRED SEE BLOCK 16 SEE BLOCK 16 b. COPIES 8.
APP CODE E 11. AS OF DATE 13. DATE OF SUBSEQUENT a. ADDRESSEE Draft Final A N/A
SUBMISSION Reg Repro SEE BLOCK 16 SFAE-MSLS-CWS-L 1 1 0 15. TOTAL 1 1 0 16.
REMARKS: Block 8: Government approval/ disapproval 30 days after receipt. If
disapproved, the contractor to resubmit corrected within 15 working days after
receipt of Government’s comments. Block 9: A. Distribution Statement E.
Distribution Authorized to DoD Agencies only; Administrative and Operational
Use; 6 Mar 13. Other requests for these documents shall be referred to the DA,
PEO, Missiles and Space, CCWS Project Office, ATTN: SFAE — MSLS — CWS — L,
Redstone Arsenal, AL 35898. B. Export Control Act warning — Not Required. Blocks
10, 12 & 13: Draft submission due 60 days after incorporation of contractor
initiated change into hardware or software. Final submission due 60 days prior
to course start date. Block 14: Delivery of data shall be made via Contractor
Integrated Technical Information Services (CITIS). Notification that submittal
has been created shall be provided via email to tracey.smith@us.army.mil,
gregory.thomas7@us.army.mil and bill.nichols1@us.army.mil . Contractor format
acceptable. 17. PRICE GROUP 18. ESTIMATED TOTAL PRICE INSERT IN SECT. B G.
PREPARED BY H. DATE I. APPROVED BY J. DATE DD Form 1423-1, 1 Jun90 SD\1364067.1

 


[g240831kg59i002.gif]

 EXHIBIT Page 6 of 13 CONTRACT DATA REQUIREMENTS LIST  Form Approved (1 Data
Item)     OMB No. 0704-0188 Public reporting burden for this collection of
information is estimated to average 110 hours per response, including the time
for reviewing instructions, searching existing data sources, gathering and
maintaining the data needed, and completing and reviewing the collection of
information. Send comments regarding this burden estimate or any other aspect of
this collection of information, including suggestion for reducing this burden,
to Department of Defense, Washington Headquarters Services, Directorate for
Information Operations and Reports, 1215 Jefferson Davis Highway, Suite 1204,
Arlington, VA. 22202-4302, and to the Office of Management and Budget, Paperwork
Reduction Project (0704-0188), Washington, DC 20503. Please DO NOT RETURN your
form to either of these addresses. Send completed form to the Government Issuing
Contracting Officer for Contract/PR No. listed in Block E. A. CONTRACT LINE ITEM
NO. B. EXHIBIT  C. CATEGORY: A   TDP TM OTHER D. SYSTEM/ITEM   E. CONTRACT/PR
NO. F. CONTRACTOR SWITCHBLADE AERIAL  W31P4Q-12-C-0263 AeroVironment MUNITIION
SYSTEM 1. DATA ITEM NO. 2. TITLE OF DATA ITEM 3. SUBTITLE A006  Performance and
Cost Report 4. AUTHORITY (Data Acquisition Document No.) 5. CONTRACT REFERENCE
6. REQUIRING OFFICE DI-FNCL-80912 SOW Para 9.0 SFAE-MSLS-CWS-B-OP 7. DD 250 REQ
9. DIST STATEMENT REQUIRED 10. FREQUENCY 12. DATE OF FIRST 14. DISTRIBUTION LT E
MTHLY SUBMISSION SEE BLOCK 16 8. APP CODE 11. AS OF DATE 13. DATE OF SUBSEQUENT
a. ADDRESSEE b.COPIES SUBMISSION A N/A SEE BLOCK 16 Draft Final Reg Repro 16.
REMARKS: SFAE-MSLS-CWS-B-OP 0 1 0 Block 8: Government approval/disapproval 30
days after receipt. If disapproved, the contractor to resubmit corrected within
15 working days after receipt of Government’s comments. Block 9: A. Distribution
Statement E. Distribution Authorized to DoD Agencies only; Administrative and
Operational Use; 6 Mar 13. Other requests for these documents shall be referred
to the DA, PEO, Missiles and Space, CCWS Project Office, ATTN:
SFAE-MSLS-CWS-B-OP, Redstone Arsenal, AL 35898. B. Export Control Act Warning —
Not Required. Blocks 12 & 13: Subsequent reports due on monthly cycle and shall
be submitted NLT 28 days after end of month. Report shall provide visibility to
each CLIN and shall be prepared at the CLIN level. Block 14: Hard copy shall be
mailed to: PEO, Tactical Missilies and space, CCWS Project Office,
SFAE-MSLS-CWS-B-OP (ATTN: Joel Ditto) Redstone Arsenal, AL 35898. Email
notification shall be sent to tracey.smith@us.army.mil,
Lacey.Harrison@us.army.mil and Joel.Ditto@us.army.mil. 15. TOTAL 0  1 0 G.
PREPARED BY  H. DATE I. APPROVED BY J. DATE 17. PRICE GROUP 18. ESTIMATED TOTAL
PRICE INSERT IN SECT. B DD Form 1423-1, 1 Jun 90 SD/1364067.1

 


[g240831kg59i003.gif]

 EXHIBIT Page 7 of 13 CONTRACT DATA REQUIREMENTS LIST  Form Approved (1 Data
Item)     OMB No. 0704-0188 Public reporting burden for this collection of
information is estimated to average 110 hours per response, including the time
for reviewing instructions, searching existing data sources, gathering and
maintaining the data needed, and completing and reviewing the collection of
information. Send comments regarding this burden estimate or any other aspect of
this collection of information, including suggestions for reducing this burden,
to Department of Defense, Washington Headquarters Services, Directorate for
Information Operations and Reports, 1215 Jefferson Davis Highway, Suite 1204,
Arlington, VA. 22202-4302, and to the Office of Management and Budget, Paperwork
Reduction Project (0704-0188), Washington, DC 20503. Please DO NOT RETURN your
form to either of these addresses. Send completed form to the Government Issuing
Contracting Officer for Contract/PR No. listed in Block E. A. CONTRACT LINE ITEM
NO. B. EXHIBIT  C. CATEGORY: A   TDP TM OTHER D. SYSTEM/ITEM   E. CONTRACT/PR
NO. F. CONTRACTOR SWITCHBLADE AERIAL  W31P4Q-12-C-0263 AeroVironment MUNITIION
SYSTEM 1. DATA ITEM NO. 2. TITLE OF DATA ITEM 3. SUBTITLE A007  Developmental
Design Drawings/Models and Associated Lists 4. AUTHORITY (Data Acquisition
Document No.) 5. CONTRACT REFERENCE 6. REQUIRING OFFICE DI-SESS-81002F SOW Para
9.0 SFAE-MSLS-CWS-E 7. DD 250 REQ 9. DIST STATEMENT 10. FREQUENCY 12. DATE OF
FIRST 14. DISTRIBUTION REQUIRED LT C 1 TIME SUBMISSION 120 DACA 8. APP CODE 11.
AS OF DATE 13. DATE OF SUBSEQUENT SUBMISSION a. ADDRESSEE b.COPIES A N/A SEE
BLOCK 16 Draft Final Reg Repro 16. REMARKS: SFAE-MSLS-CWS-E 0 1 0 Block 8:
Government approval/disapproval 30 days after receipt. If disapproved, the
contractor to resubmit corrected within 15 working days after receipt of
Government’s comments. Block 9: A. Distribution Statement C. Distribution
Authorized to U.S. Government Agencies and their Contractors; Administrative and
Operational Use; 6 Mar 13. Other requests for these documents shall be referred
to the DA, PEO, Missiles and Space, CCWS Project Office, ATTN: SFAE-MSLS-CWS-E,
Redstone Arsenal, AL 35898. B. Export Control Act Warning — Not Required. Block
13: Submit updated data on an as requested basis NLT 30 days after it is
available. Block 14: Delivery of data shall be made via Contractor Integrated
Technical Information Services (CITIS). Notification that submittal has been
created shall be provided via email to tracey.smith@us.army.mil and
tom.vost@us.army.mil. Contractor format acceptable. 15. TOTAL 0  1 0 G. PREPARED
BY  H. DATE I. APPROVED BY J. DATE 17. PRICE GROUP 18. ESTIMATED TOTAL PRICE
INSERT IN SECT. B DD Form 1423-1, 1 Jun 90 SD\1364067.1

 


[g240831kg61i001.gif]

 EXHIBIT Page 8 of 13 CONTRACT DATA REQUIREMENTS LIST (1 Data Item) Form
Approved OMB No. 0704-0188 Public reporting burden for this collection of
information is estimated to average 110 hours per response, including the time
for reviewing instructions, searching existing data source, gathering and
maintaining the data needed, and completing and reviewing the collection of
information. Send comments regarding this burden estimate or any other aspect of
this collection of information, including suggestions for reducing this burden,
to Department of Defense, Washington Headquarters Services, Directorate for
information Operations and Reports, 1215 Jefferson Davis Highway, Suite 1204,
Arlington, VA. 22202-4302, and to the Office of Management and Budget, Paperwork
Reduction Project (0704-0188), Washington, DC 20503. Please DO NOT RETURN your
form to either of these addresses. Send completed form to the Government Issuing
Contracting Officer for Contract/P R No. listed in Block E. A. CONTRACT LINE
ITEM NO. B. EXHIBIT C. CATEGORY: A TDP TM OTHER D. SYSTEM/ITEM E. CONTRACT/PR
NO. F. CONTRACTOR SWITCHBLADE AERIAL W31P4Q-12-C-0263 Aero Vironment MUNITIION
SYSTEM 1. DATA ITEM NO. 2. TITLE OF DATA ITEM 3. SUBTITLE A008 Presentation
Material 4. AUTHORITY (Data Acquisition Document No.) 5. CONTRACT REFERENCE
6.REQUIRING OFFICE DI-ADMIN-81373 SOW Para 9.0 SFAE-MSLS-CWS-L 7. DD 250 REQ 9.
DIST STATEMENT 10. FREQUENCY 12. DATE OF FIRST SUBMISSION 14. DISTRIBUTION LT
REQUIRED QTRLY 90 DAC b. COPIES 8. APP CODE E 11. AS OF DATE 13. DATE OF
SUBSEQUENT a. ADDRESSEE Draft Final A N/A SUBMISSION Reg Repro SEE BLOCK 16
SFAE-MSLS-CWS-L 0 1 0 15. TOTAL 0 1 0 16. REMARKS: Block 8: Government approval/
disapproval 30 days after receipt. If disapproved, the contractor to resubmit
corrected within 15 working days after receipt of Government’s comments. Block
9: A. Distribution Statement E. Distribution Authorized to DoD Agencies only;
Administrative and Operational Use; 6 Mar 13. Other requests for these documents
shall be referred to the DA, PEO, Missiles and Space, CCWS Project Office, ATTN:
SFAE — MSLS — CWS — L, Redstone Arsenal, AL 35898. B. Export Control Act warning
— Not Required. Block 13: Subsequent submissions are due the 28th day of July,
October, January and April. Block 14: Delivery of data shall be made via
Contractor Integrated Technical Information Services (CITIS). Notification that
submittal has been created shall be provided via email to
tracey.smith@us.army.mil, gregory.thomas7@us.army.mil and
bill.nichols1@us.army.mil and beler.h.watts.civ@mail.mil. Contractor format
acceptable. 17. PRICE GROUP: 18. ESTIMATED TOTAL PRICE: INSERT IN SECT. B G.
PREPARED BY H. DATE I. APPROVED BY J. DATE DD Form 1423-1, 1 Jun 90 SD\1364067.1

 


[g240831kg61i002.gif]

 EXHIBIT Page 9 of 13 CONTRACT DATA REQUIREMENTS LIST (1 Data Item) Form
Approved OMB No. 0704-0188 Public reporting burden for this collection of
information is estimated to average 110 hours per response, including the time
for reviewing instructions, searching existing data source, gathering and
maintaining the data needed, and completing and reviewing the collection of
information. Send comments regarding this burden estimate or any other aspect of
this collection of information, including suggestions for reducing this burden,
to Department of Defense, Washington Headquarters Services, Directorate for
information Operations and Reports, 1215 Jefferson Davis Highway, Suite 1204,
Arlington, VA. 22202-4302, and to the Office of Management and Budget, Paperwork
Reduction Project (0704-0188), Washington, DC 20503. Please DO NOT RETURN your
form to either of these addresses. Send completed form to the Government Issuing
Contracting Officer for Contract/P R No. listed in Block E. A. CONTRACT LINE
ITEM NO. B. EXHIBIT C. CATEGORY: A TDP TM OTHER D. SYSTEM/ITEM E. CONTRACT/PR
NO. F. CONTRACTOR SWITCHBLADE AERIAL W31P4Q-12-C-0263 Aero Vironment MUNITIION
SYSTEM 2. DATA ITEM NO. 2. TITLE OF DATA ITEM 3. SUBTITLE A009 Program-Unique
Specification Documents 4. AUTHORITY (Data Acquisition Document No.) 5. CONTRACT
REFERENCE 6.REQUIRING OFFICE DI-SDMP-81493 A SOW Para 9.0 SFAE-MSL-CWS-E 7. DD
250 REQ 9. DIST STATEMENT 10. FREQUENCY 12. DATE OF FIRST SUBMISSION 14.
DISTRIBUTION LT REQUIRED 1 TIME 60 DACA b. COPIES 8. APP CODE E 11. AS OF DATE
13. DATE OF SUBSEQUENT a. ADDRESSEE Draft Final A N/A SUBMISSION Reg Repro SEE
BLOCK 16 SFAE-MSL-CWS-E 0 1 0 15. TOTAL 0 1 0 16. REMARKS: Block 8: Government
approval/disapproval 30 days after receipt. If disapproved, the contractor to
resubmit corrected within 15 working days after receipt of Government’s
comments. Block 9: A. Distribution Statement E. Distribution Authorized to DoD
Agencies only; Administrative and Operational Use; 6 Mar 13. Other requests for
these documents shall be referred to the DA, PEO, Missiles and Space, CCWS
Project Office, ATTN: SFAE — MSLS — CWS — E, Redstone Arsenal, AL 35898. B.
Export Control Act Warning — Not Required. Block 13: Subsequent updated data on
an as requested basic NLT 30 days after it is available. Block 14: Delivery of
data shall be made via Contractor Integrated Technical Information Services
(CITIS). Notification that submittal has been created shall be provided via
email to tracey.smith@us.army.mil, tom.yost@us.army.mil and
bill.nichols1@us.army.mil . Contractor format acceptable. 17. PRICE GROUP: 18.
ESTIMATED TOTAL PRICE: INSERT IN SECT. B G. PREPARED BY H. DATE I. APPROVED BY
J. DATE DD Form 1423-1, 1 Jun 90 SD\1364067.1

 


[g240831kg61i003.gif]

 EXHIBIT Page 10 of 13 CONTRACT DATA REQUIREMENTS LIST (1 Data Item) Form
Approved OMB No. 0704-0188 Public reporting burden for this collection of
information is estimated to average 110 hours per response. Including the time
for reviewing instructions, searching existing data source, gathering and
maintaining the data needed, and completing and reviewing the collection of
information. Send comments regarding this burden estimate or any other aspect of
this collection of information, including suggestions for reducing this burden,
to Department of Defense, Washington Headquarters Services, Directorate for
Information Operations and Reports, 1215 Jefferson Davis Highway, suite 1204,
Arlington VA. 22202-4302, and to the office of management and budget, Paperwork
Reduction Project (0704-0188), Washington, DC 20503. Please DO NOT RETURN your
form to either of these addresses. Send completed form to the Government issuing
Contracting Officer for Contract/PR No. listed in Block E. A. CONTRACTLINE ITEM
NO. B. EXHIBIT A C. CATEGORY: TDP TM OTHER D. SYSTEM/ITEM SWITCHBLADE AERIAL
MUNITIION SYSTEM E. CONTRACT/PR NO. W31P4Q-12-C-0263 F. CONTRACTOR Aero
Vironment 1. DATA ITEM NO. A010 2. TITLE OF DATA ITEM Quality Assurance Program
Plan 3. SUBTITLE 4. AUTHORITY (DATA Acquisition Document No.) DI-QCIC-81794 5.
CONTRACT REFERENCE SOW Para 9.0 6. REQUIRING OFFICE SFAE-MSLS-CWS 7. DD250REQ LT
8. APP CODE A 9. DIST STATEMENT REQUIRED E 10. FREQUENCY 1 TIME 11. AS OF DATE
N/A 12. DATE OF FIRST SUBMISSION 30 DACA 13 DATE OF SUBSEQUENT SUBMISSION SEE
BLOCK 16 14. DISTRIBUTION a. ADDRESSEE SFAE- MSLS-CWS-L b. COPIES DRAFT 1 Final
Reg 0 Repro 1 15. TOTAL 1 0 1 16. REMARKS: Block 8: Government
approval/disapproval 30 days after receipt. If disapproved, the contractor to
resubmit corrected within 15 working days after receipt of Government’s
comments. Block 9: A. Distribution Statement E. Distribution Authorized to DoD
Agencies only; Administrative and Operational Use; 6 Mar 13. Other requests for
these documents shall be referred to the DA, PEO, Missiles and Space, CCWS
Project Office, ATTN: SFAE-MSLS-CWS, Redstone Arsenal, AL 35898. B. Export
Control Act Warning — Not Required. Blocks 13: Submit updated data NLT 30 days
after it is available. Block 14: Delivery of data shall be made via Contractor
Integrated Technical Information Services (CITIS). Notification that submittal
has been created shall be provided via email to tracey.smith@us.army.mil,
tom.yost@us.army.mil and bill.nichols1@us.army.mil. G. PREPARED BY H. DATE I.
APPROVED BY J. DATE DD Form 1423-1, 1 JUN 90 17. PRICE GROUP 18 ESTIMATED TOTAL
PRICE INSERT IN SECT. B SD\1364067.1

 

 


[g240831kg63i001.gif]

 EXHIBIT Page 11 of 13 CONTRACT DATA REQUIREMENTS LIST (1 Data Item) Form
Approved OMB No. 0704-0188 Public reporting burden for this collection of
information is estimated to average 110 hours per response, including the time
for reviewing instructions, searching existing data sources, gathering and
maintaining the data needed, and completing and reviewing the collection of
information. Send comments regarding this burden estimate or any other aspect of
this collection of information, including suggestions for reducing this burden,
to Department of Defense, Washington Headquarters Services, Directorate for
information Operations and Reports, 1215 Jefferson Davis Highway, Suite 1204,
Arlington, VA. 22202-4302, and to the Office of Management and Budget, Paperwork
Reduction Project (0704-0188), Washington, DC 20503. Please DO NOT RETURN your
form to either of these addresses. Send completed form to the Government Issuing
Contracting Officer for Contract/P R No. listed in Block E. A. CONTRACT LINE
ITEM NO. B. EXHIBIT C. CATEGORY: A TDP TM OTHER D. SYSTEM/ITEM E. CONTRACT/PR
NO. F. CONTRACTOR SWITCHBLADE AERIAL W31P4Q-12-C-0263 Aero Vironment MUNITION
SYSTEM 1. DATA ITEM NO. 2. TITLE OF DATA ITEM 3. SUBTITLE A011 Repair Parts
Report 4. AUTHORITY (Data Acquisition Document No.) 5. CONTRACT REFERENCE
6.REQUIRING OFFICE DI-MGMT-81868 SOW Para 6.0 SFAE-MSLS-CWS 7. DD 250 REQ 9.
DIST STATEMENT 10. FREQUENCY 12. DATE OF FIRST SUBMISSION 14.DISTRIBUTION LT
REQUIRED MTHLY SEE BLOCK 16 b. COPIES 8. APP CODE E 11. AS OF DATE 13. DATE OF
SUBSEQUENT a. ADDRESSEE Draft Final A N/A SUBMISSION Reg Repro SEE BLOCK 16
SFAE-MSLS-CWS 1 0 1 15. TOTAL 1 0 1 16. REMARKS: Block 8: Government approval/
disapproval 30 days after receipt. If disapproved, the contractor to resubmit
corrected within 15 working days after receipt of Government’s comments. Block
9: A. Distribution Statement E. Distribution Authorized to DoD Agencies only;
Administrative and Operational Use; 6 Mar 13. Other requests for these documents
shall be referred to the DA, PEO, Missiles and Space, CCWS Project Office, ATTN:
SFAE — MSLS — CWS, Redstone Arsenal, AL 35898. B. Export Control Act warning —
Not Required. Blocks 12 and 13: Initial report due 30 days after first repair is
initiated. Subsequent reports due on monthly cycle and shall be submitted by 28
days after end of month. Delivery of data shall be made via Contractor
Integrated Technical Information Services (CITIS). Notification that submittal
has been created shall be provided via email to tracey.smith@us.army.mil,
gregory.thomas7@us.army.mil and beler.h.watts.civ@mail.mil.. Contractor format
is acceptable. 17. PRICE GROUP: 18. ESTIMATED TOTAL PRICE: INSERT IN SECT. B G.
PREPARED BY H. DATE I. APPROVED BY J. DATE DD Form 1423-1, 1 Jun 90 SD\1364067.1

 


[g240831kg63i002.gif]

 EXHIBIT Page 12 of 13 CONTRACT DATA REQUIREMENTS LIST (1 Data Item) Form
Approved OMB No. 0704-0188 Public reporting burden for this collection of
information is estimated to average 110 hours per response, including the time
for reviewing instructions, searching existing data source, gathering and
maintaining the data needed, and completing and reviewing the collection of
information. Send comments regarding this burden estimate or any other aspect of
this collection of information, including suggestions for reducing this burden,
to Department of Defense, Washington Headquarters Services, Directorate for
Information Operations and Reports, 1215 Jefferson Davis Highway, suite 1204,
Arlington VA. 22202-4302, and to the Office of Management and Budget, Paperwork
Reduction Project (0704-0188), Washington, DC 20503. Please DO NOT RETURN your
form to either of these addresses. Send completed form to the Government Issuing
Contracting Officer for Contract/PR No. listed in Block E. A. CONTRACT LINE ITEM
NO. B. EXHIBIT A C. CATEGORY: TDP TM OTHER D. SYSTEM/ITEM SWITCHBLADE AERIAL
MUNITIION SYSTEM E. CONTRACT/PR NO. W31P4Q-12-C-0263 F. CONTRACTOR AeroVironment
1. DATA ITEM NO. A012 2. TITLE OF DATA ITEM Failure Analysis and Corrective
Action Report 3. SUBTITLE 4. AUTHORITY (Data Acquisition Document No.)
DI-SESS-81315B 5. CONTRACT REFERENCE SOW Para 9.0 6. REQUIRING OFFICE
SFAE-MSLS-CWS 7. DD 250 REQ LT 8. APP CODE A 9. DIST STATEMENT REQUIRED E 10.
FREQUENCY AS REQ 11. AS OF DATE N/A 12. DATE OF FIRST SUBMISSION SEE BLOCK 16
13. DATE OF SUBSEQUENT SUBMISSION SEE BLOCK 16 14. DISTRIBUTION a. ADDRESSEE
SFAE-MSLS-CWS-L b. COPIES Draft 1 Final Reg 0 Repro 1 15. TOTAL 1 0 1 16.
REMARKS: Block 8: Government approval/disapproval 30 days after receipt. If
disapproved, the contractor to resubmit corrected within 15 working days after
receipt of Government’s comments. Block 9: A. Distribution Statement E.
Distribution Authorized to DoD Agencies only; Administrative and Operational
Use; 6 Mar 13. Other requests for these documents shall be referred to the DA,
PEO, Missiles and Space, CCWS Project Office, ATTN: SFAE-MSLS-CWS, Redstone
Arsenal, AL 35898. B. Export Control Act Warning — Not Required. Blocks 12 & 13:
First submission requested 7 days after a failure event. Submit updated data NLT
30 days after it is available. Block 14: Delivery of data shall be made via
Contractor Integrated Technical Information Services (CITIS). Notification that
submittal has been created shall be provided via email to
tracey.s.smith.civ@mail.mil, kalie.d.meadows.civ@mail.mil,
Thomas.w.yost6.civ@mail.mil and beler.h.watts.civ@mail.mil G. PREPARED BY H.
DATE I. APPROVED BY J. DATE DD Form 1423-1, 1 JUN 90 17. PRICE GROUP 18
ESTIMATED TOTAL PRICE INSERT IN SECT. B SD\1364067.1

 


[g240831kg63i003.gif]

 EXHIBIT Page 13 of 13 CONTRACT DATA REQUIREMENTS LIST (1 Data Item) Form
Approved OMB No. 0704-0188 Public reporting burden for this collection of
information is estimated to average 110 hours per response, including the time
for reviewing instructions, searching existing data sources, gathering and
maintaining the data needed, and completing and reviewing the collection of
information. Send comments regarding this burden estimate or any other aspect of
this collection of information, including suggestions for reducing this burden,
to Department of Defense, Washington Headquarters Services, Directorate for
Information Operations and Reports, 1215 Jefferson Davis Highway, Suite 1204,
Arlington, VA. 22202-4302, and to the Office of Management and Budget, Paperwork
Reduction Project (0704-0188), Washington, DC 20503. Please DO NOT RETURN your
form to either of these addresses. Send completed form to the Government Issuing
Contracting Officer for Contract/PR No. listed in Block E. A. CONTRACT LINE ITEM
NO. B. EXHIBIT C. CATEGORY: A TDP TM OTHER D. SYSTEM/ITEM E. CONTRACT/PR NO. F.
CONTRACTOR SWITCHBLADE AERIAL W31P4Q-12-C-0263 AeroVironment MUNITION SYSTEM 1.
DATA ITEM NO. 2. TITLE OF DATA ITEM 3. SUBTITLE A013 Integrated Program
Management Report (IPMR) 4. AUTHORITY (Data Acquisition Document No.) 5.
CONTRACT REFERENCE 6. REQUIRING OFFICE DI-MGMT-81861 SOW Para 9.0 SFAE-MSLS-CWS
7. DD 250 REQ 9. DIST STATEMENT 10. FREQUENCY 12. DATE OF FIRST SUBMISSION 14.
DISTRIBUTION LT REQUIRED AS REQ 30 DACA b. COPIES 8. APP CODE E 11. AS OF DATE
13. DATE OF SUBSEQUENT a. ADDRESSEE Draft Final A N/A SUBMISSION Reg Repro SEE
BLOCK 16 SFAE-MSLS-CWS 1 0 1 15. TOTAL 1 0 1 16. REMARKS: Block 8: Government
approval/disapproval 30 days after receipt. If disapproved, the contractor to
resubmit corrected within 15 working days after receipt of Government’s
comments. Block 9: A. Distribution Statement E. Distribution Authorized to DoD
Agencies only; Administrative and Operational Use; 6 Mar 13. Other requests for
these documents shall be referred to the DA, PEO, Missiles and Space, CCWS
Project Office, ATTN: SFAE - MSLS - CWS, Redstone Arsenal, AL 35898. B. Export
Control Act Warning — Not Required. Block 13: Submit updated data NLT 30 days
after it is available. Block 14: Delivery of data shall be made via Contractor
Integrated Technical Information Services (CITIS). Notification that submittal
has been created shall be provided via email to tracey.s.smith.civ@mail.mil,
kalie.d.meadows.civ@mail.mil and beler.h.watts.civ@mail.mil 17. PRICE GROUP: 18.
ESTIMATED TOTAL PRICE INSERT IN SECT. B G. PREPARED BY H. DATE I. APPROVED BY J.
DATE DD Form 1423-1, 1 Jun 90 SD\1364067.1

 

 